                  Case 20-10345-MFW              Doc 24       Filed 02/18/20         Page 1 of 141




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                    )
    In re:                                                          ) Chapter 11
                                                                    )
    VIP CINEMA HOLDINGS, INC., et al.,1                             ) Case No. 20-10345 (MFW)
                                                                    )
                                                Debtors.            ) (Joint Administration Requested)
                                                                    )

                     DECLARATION OF STEPHEN SPITZER,
              CHIEF RESTRUCTURING OFFICER OF THE DEBTORS,
    IN SUPPORT OF DEBTORS’ CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS

             I, Stephen Spitzer, hereby declare under penalty of perjury:

             1.     I am a Managing Director at AlixPartners LLP (“AlixPartners”),2 an affiliate of AP

Services, LLP.         AlixPartners was retained by the above-captioned debtors and debtors in

possession (collectively, the “Debtors”) in December of 2019, and intends to file an application

with this Court seeking retention as the Debtors’ restructuring advisor in the above-captioned

chapter 11 cases (the “Chapter 11 Cases”).                    I have been the primary person overseeing

AlixPartners’ engagement with respect to the Debtors’ restructuring efforts. I was appointed as

the Chief Restructuring Officer of the Debtors on January 29, 2020.

             2.     I received my B.A. in economics from the University of Pennsylvania. I have more

than 20 years of corporate finance, advisory and restructuring experience.                            Since joining

AlixPartners, I have provided restructuring advice to companies, creditors, shareholders, and other



1
      The Debtors in these Chapter 11 Cases, for which joint administration has been requested, along with the last four
      digits of their federal tax identification numbers, are as follows: VIP Cinema Holdings, Inc. (2049); HIG Cinema
      Intermediate Holdings, Inc. (4710); VIP Components, LLC (4648); VIP Cinema, LLC (7167); and VIP Property
      Management II, LLC (1421).
2
      Capitalized terms used but not immediately defined have the meanings ascribed to them elsewhere in this
      Declaration or the Joint Prepackaged Plan of Reorganization for VIP Cinema Holdings, Inc. and Its Debtor
      Affiliates Pursuant to Chapter 11 of the Bankruptcy Code (as amended, supplemented, or otherwise modified
      from time to time, the “Plan”), as applicable.
             Case 20-10345-MFW             Doc 24        Filed 02/18/20   Page 2 of 141




interested parties on restructuring transactions both in the context of a chapter 11 and on an out-

of-court basis.

       3.         Based on my work as the Chief Restructuring Officer and my oversight of the work

that AlixPartners has performed thus far, I am generally familiar with the Debtors’ day-to-day

operations, business and financial affairs.       I submit this declaration (this “Declaration”) in

connection with: (a) the Debtors’ petitions for relief under chapter 11 of title 11 of the United

States Code (the “Bankruptcy Code”) filed on the date hereof (the “Petition Date”) and (b) the

relief requested by the Debtors pursuant to the pleadings described herein (collectively, the “First

Day Motions”).

       4.         Except as otherwise indicated, all facts and statements set forth in this Declaration

are based upon (a) my personal knowledge or opinion, (b) information obtained from members of

the Debtors’ management team, employees or advisors, boards of directors, or employees of

AlixPartners working directly with me or under my supervision, direction, or control, (c) the

Debtors’ books and records maintained in the ordinary course of their business, or (d) my review

of relevant documents and information concerning the Debtors’ operations, financial affairs, and

restructuring initiatives, or my opinions based upon my experience and knowledge.

       5.         I am over the age of 18 and authorized to submit this Declaration on behalf of the

Debtors. If called upon to testify, I could and would testify competently to the statements set forth

in this Declaration, as the information in this Declaration is accurate to the best of my knowledge.

                                  PRELIMINARY STATEMENT

       6.         The Debtors (together with VIP Cinema Seating International, LTD and HIG

Cinema Holdings, Inc., the “Company” or “VIP”) comprise a multinational enterprise that is one

of the largest manufacturers, and a pioneer, of luxury seating products for movie theaters. Since

the end of 2017, however, VIP’s revenues have significantly declined as the “penetration”


                                                   -2-
             Case 20-10345-MFW          Doc 24        Filed 02/18/20   Page 3 of 141




opportunity for premium recliners started to plateau and movie exhibitors, particularly the larger

ones that comprised a major portion of the Company’s revenue, slowed down their renovation

activities and construction of new locations. Other factors driving the Company’s recent revenue

decline include increased competition in the luxury movie-theatre seating market, which has put a

pressure on price, reduced capital investment spending by the Company’s major customers, due to

overall poor stock price performance and investor push-back on debt load, and a longer lifecycle

for the Company’s products than expected, prevented the Company from being able to “fill” the

headwinds from declines in new, first-time conversions.

       7.      As a result, in August 2019, VIP was unable to meet the maximum total leverage

ratio (the “Maximum Total Leverage Ratio”) required by the Existing First Lien Credit Agreement

(defined below), triggering an event of default (the “Leverage Ratio Event of Default”) under the

Existing First Lien Credit Agreement. To facilitate restructuring negotiations, on August 20, 2019,

the lenders under the Existing First Lien Credit Agreement (the “First Lien Lenders”) entered into

a forbearance agreement, restricting them from exercising their rights and remedies under the

Existing First Lien Credit Agreement (the “Forbearance Agreement”). As negotiations continued,

the Forbearance Agreement was subsequently amended several times to lengthen the forbearance

period, which currently expires on February 15, 2020.

       8.      The Forbearance Agreement provided the Company with the runway to drive

consensus towards a comprehensive restructuring transaction. In November 2019, the Debtors

and their key stakeholders (the “Stakeholders”)—the First Lien Lenders, Second Lien Lender

(defined below), and H.I.G. Capital, LLC and H.I.G. Middle Market LBO Fund II, L.P. (together,

the “Investor”)—had agreed to terms on an out-of-court restructuring transaction (the “Out-of-

Court Transaction”). Ultimately, however, due to further reductions in seating orders from a key




                                                -3-
             Case 20-10345-MFW          Doc 24           Filed 02/18/20   Page 4 of 141




customer (discussed further herein), the cash flow generated by the Company was no longer

sufficient to support the proposed capital structure on which the Out-of-Court Transaction was

based, and the parties abandoned the Out-of-Court Transaction and commenced discussions

regarding an in-court restructuring transaction.

       9.      After abandoning the Out-of-Court Transaction, the Company continued

proactively exploring their options, considering all available strategic alternatives to improve the

Debtors’ liquidity position and recapitalize their balance sheets. Given the reduced cash flow of

the Company, however, the Debtors’ options were limited. Discussions with the Company’s

Stakeholders ultimately resulted in the form of the transaction embodied in the restructuring

support agreement (attached as Exhibit A thereto, the “Restructuring Support Agreement”) and

the term sheets annexed thereto.

       10.     The Restructuring Support Agreement, which was signed by a steering committee

of First Lien Lenders representing over 66.6% of the First Lien Facility, the Second Lien Lenders,

and the Investor, forms the basis for a consensual chapter 11 prepackaged plan of reorganization

(the “Plan”). The restructuring, as detailed in the Restructuring Support Agreement and the Plan,

will eliminate approximately $178 million of long-term indebtedness, provide access to $20

million in fresh capital to support the chapter 11 restructuring and go-forward operations, and

maintain the Company as a going concern, preserving approximately 373 jobs globally.

       11.     Other highlights of the contemplated prepackaged restructuring include:

              The Debtors obtaining a new senior secured superpriority debtor in possession term
               loan financing facility (the “DIP Facility”) in an aggregate principal amount of $33
               million, which certain First Lien Lenders (the “Participating First Lien Lenders”)
               have agreed to backstop, consisting of:
               a) $13 million in principal amount of new money term loans provided by (i) the
                  Participating First Lien Lenders in a principal amount of $11 million (the “DIP
                  New Money 1L Loans”) and (ii) the Second Lien Lender in a principal amount
                  of $2 million (the “DIP New Money 2L Loans”); and


                                                   -4-
             Case 20-10345-MFW           Doc 24        Filed 02/18/20   Page 5 of 141




               b) $20 million in principal amount of loans under the Existing First Lien Credit
                  Agreement held by each Participating First Lien Lender that roll-up into loans
                  under the DIP Facility (the “Roll-Up Loans”), which Roll-Up Loans shall be
                  junior in right of security and payment to the New Money DIP Loans.
              The Reorganized Debtors obtaining exit financing consisting of:
               a) a senior secured first lien term loan facility (the “First Lien Exit Facility”) in
                  an aggregate principal amount of up to $11 million comprised of DIP New
                  Money 1L Loans converted into loans under the First Lien Exit Facility on a
                  dollar-for-dollar basis;
               b) a second lien exit term loan facility comprised of converted Roll-Up Loans;
               c) $2 million of DIP New Money 2L Loans that shall convert into preferred
                  equity and common equity; and
               d) the Investor or some affiliate thereof making a $7 million new money
                  investment in the Reorganized Debtors on the Effective Date and providing
                  management services for a period of four (4) years following the Effective
                  Date for no fee.
              A CEO incentive plan comprised of 1% of Common Equity, and a management
               incentive plan comprised of (i) 8% of the Common Equity which vests on time-
               basis and (ii) 15% of performance vested equity subject to certain MOIC targets,
               on a fully-diluted basis to ensure a seamless transition out of chapter 11.
After the restructuring and recapitalization, VIP will be well-equipped to succeed in the

competitive consumer landscape.

       12.     To assist the Court and parties-in-interest in understanding the Debtors, their

business, the circumstances leading to these Chapter 11 Cases, and the relief the Debtors are

seeking in the First Day Motions, I have organized the balance of this Declaration as follows:

              Part I provides a general overview of the Debtors’ corporate history and
               operations;
              Part II provides an overview of the Debtors’ prepetition capital structure;
              Part III describes the circumstances leading to these Chapter 11 Cases;
              Part IV describes the Debtors’ proposed debtor in possession financing, marketing
               process, and chapter 11 plan; and
              Part V and Exhibit B set forth the evidentiary basis for the relief requested in each
               of the First Day Motions.

                                                ***




                                                 -5-
                  Case 20-10345-MFW               Doc 24         Filed 02/18/20   Page 6 of 141




I.         GENERAL BACKGROUND.

           A.       VIP’s Corporate History.3

           13.      Steve Simons started VIP in 2008 as a residential furniture manufacturer based in

New Albany, Mississippi. Due to the rapid proliferation of alternative movie and viewing

experiences, including the development of online streaming services, domestic movie-theatre

companies began to experience declines in attendance and started looking for ways to increase

revenue and profitability. VIP recognized this dynamic, and was amongst the first in the U.S. to

introduce and sell to exhibitors a premium, reclining movie theatre chair, to replace and upgrade

existing low-profile, metal chairs.

           14.      Capitalizing on the production under capacity in the market, VIP began ramping up

production and created a “first-mover advantage” by working closely with and becoming a key

supplier to AMC Theatres (“AMC”). AMC experienced significant returns on investment for their

renovated auditoriums, driven by increases in (1) attendance, (2) ticket prices, and (3) concession

up-take rates. Other exhibitors noticed AMC’s success with this strategy, including their positive

customer feedback, and they began to develop plans to update their auditoriums as well. Demand

for premium recliners increased significantly and VIP quickly expanded and started providing

luxury seating to some of the other large movie theatre companies—including Cinemark USA,

Inc., Marcus Theatres, and Cineplex Inc.—initially throughout North America and later in Europe.

Today, VIP is the largest manufacturer of luxury movie-theatre seating in the U.S. with

approximately 70% of the domestic market share.

           15.      In March of 2017, in a testament to the growing strength of the VIP brand, the

Investor made a $62.5 million investment in VIP. In connection with that investment, VIP’s



3
    The Debtors’ organizational chart is attached hereto as Exhibit C.


                                                           -6-
             Case 20-10345-MFW          Doc 24        Filed 02/18/20    Page 7 of 141




executive management team was restructured to better align business units, improve

accountability, and drive profitable growth. The Company continued to grow rapidly throughout

2017 and recorded its highest amount of sales ever in that year.

       B.      VIP’s Business Operations.

       16.     VIP’s business focuses on the manufacturing and sale of luxury seating products to

movie theatre exhibitors, which comprised ~92% of sales in 2019. In connection with such sales,

VIP offers a growing host of services for its clients, including seat and replacement-part

manufacturing, seat installation, seat repair, seat and replacement-part shipping, and the provision

of “slip-covers,” cleaning solutions, and other maintenance services.

       17.     Seating Sales. Having sold approximately 1 million luxury seating products to

customers, the Company is a leading player across the globe and has been the clear market leader

in the U.S. The Company’s seats drive significant value for its customers, as they provide a

premium viewing experience that attracts new patrons, thereby increasing tickets sales and ticket

prices. The wide seats with tables have also had a positive effect on concession sales, as theaters

were able to expand their menus beyond candy and popcorn to full meals. The end result for the

theater owners was more profit: average returns on theatre renovation investments for exhibitors

has been from 25% to over 50%.

       18.     Seating Services. VIP’s seating services enable clients to receive and manage

installation and repair services straight from the entity that knows the product best: the

manufacturer. VIP’s employees routinely visit the client’s movie theatres to ensure proper

installation, repair and maintenance of products. Given its expertise, VIP is able to provide value-

added services and consultation, including initial assessments, analyses of seating layouts, product

reviews, purchase orders, production, delivery, installation, and other support.




                                                -7-
                Case 20-10345-MFW               Doc 24         Filed 02/18/20      Page 8 of 141




II.       THE COMPANY’S PREPETITION CORPORATE AND CAPITAL
          STRUCTURE.

          19.      Each Debtor is a direct wholly-owned subsidiary of HIG Cinema Holdings, Inc.

(the “Parent Entity”), which did not commence its own chapter 11 case.4 The Company’s wholly-

owned foreign subsidiary has also not commenced a chapter 11 case.

          20.      As of the Petition Date, the Debtors have approximately $209 million of funded

debt obligations.        The following table depicts the Company’s prepetition capital structure,

exclusive of accrued but unpaid interest and fees:

                                                                                             Approximate
      Type of Debt                       Description                     Maturity              Amount
                                                                                             Outstanding
     First Lien Term   $165      million     term    loan
      Loan Facility    commitment secured on a first
                       lien basis by substantially all of
                                                                         March 1,
                       the Company’s assets, equity                                          $144.4 million
                                                                          2023
                       interests of each subsidiary of
                       Holdings (defined below), and
                       real property.
        First Lien     $20 million revolving credit
    Revolving Facility facility secured on a first lien
                       basis by substantially all of the                March 21,
                                                                                               $20 million
                       Company’s        assets,    equity                2022
                       interests of each subsidiary of
                       Holdings, and real property.
    Second Lien Term $45 million term loan facility
      Loan Facility    secured on a second lien basis by
                       substantially     all    of    the                March 1,
                                                                                               $45 million
                       Company’s        assets,    equity                 2024
                       interests of each subsidiary of
                       Holdings, and real property.

                                                                           Total              $209 million




4
      To be as transparent with the Court as possible, the Debtors want to make the Court aware that the Company is
      considering filing the Parent Entity.


                                                         -8-
             Case 20-10345-MFW           Doc 24        Filed 02/18/20   Page 9 of 141




       A.      Existing First Lien Credit Agreement.

       21.     On March 1, 2017, the Company entered into that certain credit agreement by and

among HIG Cinema Intermediate Holdings, Inc. (“Holdings”), VIP Cinema Holdings, Inc. (“VIP

Inc.”), as borrower, guarantors party thereto, the administrative and collateral agent (solely in such

capacities, the “Prepetition First Lien Agent”), and the First Lien Lenders (as amended, restated,

supplemented, or otherwise modified, the “Existing First Lien Credit Agreement”). The Existing

First Lien Credit Agreement governs both a senior secured term loan facility (the “First Lien Term

Loan Facility”) and a senior secured revolving credit facility (the “First Lien Revolving Credit

Facility”). The First Lien Term Loan Facility and the First Lien Revolving Credit Facility are pari

passu and guaranteed by each of the Debtors.

               1.      The First Lien Term Loan Facility.

       22.     The First Lien Term Loan Facility was issued in an aggregate principal amount of

$165 million and has a maturity date of March 21, 2023. Interest on the First Lien Term Loan

Facility accrues at LIBOR plus an applicable margin between 5.75% and 6.00% based on the First

Lien Leverage Ratio (as that term is defined in the Existing First Lien Credit Agreement) for the

trailing four quarters. As of the Petition Date, approximately $144 million principal amount

remains outstanding on the First Lien Term Loan Facility.

               2.      The First Lien Revolving Credit Facility.

       23.     The First Lien Revolving Credit Facility was issued in the amount of $20 million

with a maturity date of March 21, 2022. Interest on the First Lien Revolving Credit Facility

accrues at LIBOR plus an applicable margin between 5.75% and 6.00% based on the First Lien

Leverage Ratio for the trailing four quarters. As of the Petition Date, approximately $20 million

principal amount remains outstanding on the First Lien Revolving Credit Facility.




                                                 -9-
             Case 20-10345-MFW         Doc 24     Filed 02/18/20     Page 10 of 141




       B.      Existing Second Lien Credit Agreement.

       24.     On March 1, 2017, VIP also entered into that certain credit agreement by and

among Holdings, VIP Inc., as borrower, guarantors party thereto, the administrative agent and

collateral agent (solely in such capacities, the “Prepetition Second Lien Agent” and, together with

the Prepetition First Lien Agent, the “Prepetition Agents”), and the lenders party thereto (such

lender, the “Second Lien Lenders” and such agreement, as amended, restated, supplemented, or

otherwise modified, the “Existing Second Lien Credit Agreement”). The Existing Second Lien

Credit Agreement governs a senior secured second lien term loan facility (the “Second Lien

Facility”). The Second Lien Facility was issued in the amount of $45 million with a maturity date

of March 21, 2024. Interest on the Second Lien Facility accrues at LIBOR plus an applicable

margin of 9.50%. As of the Petition Date, approximately $45 million principal amount remains

outstanding on the Second Lien Facility.

III.   EVENTS LEADING TO THE CHAPTER 11 CASES.

       A.      Industry-Wide and VIP-Specific Headwinds.

       25.     The decline in the Company’s performance has been driven by five main factors:

              Saturation of premium recliner penetration in the U.S. – In 2012, when the
               Company began growing its premium recliner sales, hardly any theatres in the U.S.
               had yet to upgrade to these types of seats, which meant the opportunity to sell them
               was very large. As exhibitors noticed AMC’s early success with the recliner
               strategy, they all “raced to convert,” and drove significant growth in the industry
               through 2017. In 2017, the U.S. industry quickly became significantly more
               penetrated with premium recliners and reached a near “saturation point,” given that
               not all theatres have high return on investment potential. Since the number of
               screens in the U.S. has remained relatively flat, the overall annual market
               opportunity for premium recliners became significantly lower in 2018 and
               thereafter versus earlier years.
              Continued proliferation of online streaming services and alternative viewing
               experiences, which has led to declining movie attendance, a poor outlook
               sentiment for the overall U.S. movie theatre industry and particularly put
               significant pressure on the stock price of AMC, a key customer for the Company
               – After a record box office of $11.9 billion in the U.S. in 2018, attendance and box


                                               -10-
              Case 20-10345-MFW              Doc 24       Filed 02/18/20        Page 11 of 141




                 office declined approximately 5%, despite a high profile content lineup. This has
                 led AMC and other exhibitors to pull-back on investment due to the long-term
                 uncertainty of the industry.
                Increased competition – Due to the Company’s success between 2012 and 2017,
                 there have been a significant number of new competitors who have emerged and
                 introduced luxury seating products. While VIP remains the clear leader in the
                 domestic market, it has put pressure on both price and market share, particularly
                 with the smaller exhibitors.
                Increased company costs – The Company’s margins have significantly
                 deteriorated due to (1) an increase in raw material costs and tariffs and (2) needed
                 investment in people and infrastructure to position the company for longer-term
                 growth. In order to diversify the business and create growth opportunities, the
                 Company has added a significant amount of operating costs to rebound from current
                 levels.
                Increased replacement cycle expectations – Given the immaturity of the premium
                 recliner market, how often the seats would be replaced and upgraded was unknown.
                 The Company initially believed seats would need to be replaced every
                 approximately 7 years on average; however, due to some of the industry-wide
                 headwinds mentioned above, the Company expects the replacement cycle to be
                 much longer. Seats sold in 2012 and 2013 were expected to be replaced in 2019
                 and 2020, but that has not occurred.
        B.       Regal Litigation.

        26.      Compounding VIP’s liquidity issues, in August of 2019, Regal Cinemas, Inc.

(“Regal”) filed a complaint (the “Complaint”) in the Chancery Court for Knox County, Tennessee,

against VIP Cinema, LLC (“VIP LLC”), alleging, among other things, breach of contract, breach

of the implied covenant of good faith and fair dealing, breach of express warranty, breach of

implied warranty of fitness for particular purpose, negligent representation and fraud in the

inducement (the “Regal Action”).5              In the Complaint, Regal asserts that it has suffered

$898,840.54, and up to an additional $7.4 million, in damages associated with repairing or

replacing VIP LLC’s products.6 VIP vigorously disputes Regal’s allegation. In response to the




5
    See Complaint, Regal Cinemas, Inc. v. VIP Cinema, LLC (Tenn. Ch. July 26, 2019) (No. 198491-1).
6
    The case was subsequently removed to the District Court for the Eastern District of Tennessee at Knoxville (the
    “District Court”). Notice of Removal from Chancery Court for Knox County, Tennessee, Regal Cinemas, Inc. v.
    VIP Cinema, LLC, Civil Action No. 3:19-CV-333 (E.D. Tenn. Aug. 27, 2019).


                                                      -11-
              Case 20-10345-MFW              Doc 24      Filed 02/18/20        Page 12 of 141




Complaint, VIP LLC filed a motion to dismiss for failure to state a claim on September 13, 2019,

asserting that Regal did not allege facially plausible claims.7 The District Court has yet to rule on

the motion to dismiss, but has scheduled a jury trial to commence on April 13, 2021.8 In the event

that VIP LLC’s motion to dismiss is not granted, the Debtors expect that the cost and expense of

defending against the Regal Action could be millions of dollars.

        C.       Capital and Liquidity Constraints.

        27.      As a result of the industry-wide and Company-specific headwinds mentioned

above, the Company’s net revenue and consolidated adjusted EBITDA have materially declined.

Revenue and EBITDA declined to $105 million and $23 million respectively in 2019, and further

deterioration is expected in 2020. Additionally, VIP’s 13 week cash flow forecast demonstrates

an operating cash burn through the week of May 8, 2020 of $7 million, due to a combination of

operating losses, capital investment, and working capital needs. The reduction in client revenues

and operating cash burn impacted the Company’s liquidity position: as of the Petition Date, the

Company has approximately $1 million in liquidity.

        28.      Due to the over-saturated marketplace and the longer-than-expected lifecycle of its

products, VIP was unable to meet the Maximum Total Leverage Ratio required by Section 7.11 of

the Existing First Lien Credit Agreement, triggering the Leverage Ratio Event of Default under

Section 8.01(b) of the Existing First Lien Credit Agreement. Pursuant to Section 8.02 of the

Existing First Lien Credit Agreement, the Leverage Ratio Event of Default enabled the Prepetition

First Lien Agent, to, among other things, terminate—and demand immediate payment of all

amounts owed for—each of the loans under the Existing First Lien Credit Agreement.


7
    Motion to Dismiss for Failure to State a Claim, Regal Cinemas, Inc. v. VIP Cinema, LLC, Civil Action No. 3:19-
    CV-333 (E.D. Tenn. Sep. 13, 2019).
8
    Scheduling Order, Regal Cinemas, Inc. v. VIP Cinema, LLC, Civil Action No. 3:19-CV-333 (E.D. Tenn. Sep. 30,
    2019).


                                                      -12-
             Case 20-10345-MFW         Doc 24     Filed 02/18/20     Page 13 of 141




       D.      VIP’s Discussions with Creditors and First Forbearance Agreement.

       29.     In light of VIP’s Leverage Ratio Event of Default under the Existing First Lien

Credit Agreement, VIP viewed a comprehensive debt restructuring as the necessary next step to

best position the Company to maintain its market dominance in the movie-theatre seating industry.

In June of 2019, VIP, with the assistance of its advisors, began negotiations regarding a

comprehensive restructuring.

       30.     To provide more runway for negotiations, beginning in August 2019, the Company

and its advisors engaged with the Company’s lenders regarding the Leverage Ratio Event of

Default. On August 20, 2019, VIP Inc., as borrower, the Prepetition First Lien Agent, and the First

Lien Lenders (collectively, the “Forbearance Parties”) entered into the Forbearance Agreement,

whereby the First Lien Lenders agreed to forbear from exercising their rights and remedies under

the First Lien Credit Agreement for a limited period expiring on September 25, 2019, which period

was subsequently extended to December 13, 2019 (such period of time, the “First Forbearance

Period”). Under the Forbearance Agreement, the Debtors were required to comply with a

minimum liquidity covenant of $6.5 million (the “Minimum Liquidity Covenant”).

       E.      Out-of-Court Transaction.

       31.     During the First Forbearance Period, the First Lien Lenders, the Second Lien

Lender, and the Investor reached an agreement on the Out-of-Court Transaction, pursuant to which

the Investor and the Second Lien Lender agreed to amend the Existing Second Lien Credit

Agreement to collectively provide $10 million in cash to the Company (the “New Debt Funding”)

in exchange for (a) the incurrence of a new first-out second lien term loan and (b) the issuance of

100,000 shares of newly issued common stock (such issuance, the “New Share Subscription”) of

a newly formed entity (“New VIP Parent”). The New Share Subscription would have represented

100% of the issued and outstanding shares of capital stock of New VIP Parent upon consummation


                                               -13-
             Case 20-10345-MFW          Doc 24      Filed 02/18/20    Page 14 of 141




of the transaction. The New Debt Funding and the New Share Subscription would have been

conditioned on (a) amendments to the existing first and second lien credit facilities of the Debtors;

(b) the conversion of certain convertible promissory notes held at the Parent Entity into equity;

and (c) certain steps required to consummate the merger.             Pursuant to the Out-of-Court

Transaction, and because of the contemplated value of the Company at the time of the Out-of-

Court Transaction, the common stock of the Parent Entity would have been cancelled. The

Company had nearly finalized documentation in connection with the Out-of-Court Transaction

and even issued preemptive rights notices, as required by such documentation.

       32.     Around the time the Company received responses to the preemptive notices, Odeon

informed the Company that it would be reducing the amount of capital it spends on seating for the

upcoming year. The attendant drop in projected revenues resulted in certain parties to the Out-of-

Court Transaction electing to terminate the contemplated restructuring. The First Lien Lenders,

recognizing that the value of the Company was lower than the total outstanding amount of First

Lien Loan Claims and that the Company’s ability to service its debt would be impacted by the

further loss of revenues, expressed an interest in rehabilitating the Company through the reduction

in outstanding indebtedness, including their own.

       F.      Renewed Negotiations and Continued Forbearance.

       33.     To provide additional runway for the Company to renew discussions regarding a

restructuring, the First Lien Lenders agreed to continue to extend the Forbearance Agreement. On

December 24, 2019, the Forbearance Parties agreed to amend the Forbearance Agreement to,

among other things, provide for: (a) the continued forbearance of exercising remedies in

connection with the Maximum Total Leverage Ratio Breach (the “Second Forbearance Period”),

and (b) provide for a waiver of the upcoming December 31, 2019 quarterly amortization payment.




                                                -14-
             Case 20-10345-MFW         Doc 24     Filed 02/18/20     Page 15 of 141




       34.     The Forbearance Parties subsequently agreed to further amend the Forbearance

Agreement to provide for, among other things, (a) continued forbearance from remedies in

connection with the Maximum Total Leverage Ratio Breach being exercised (together with the

First Forbearance Period and the Second Forbearance Period, the “Forbearance Periods”), (b) a

reduction in the Minimum Liquidity Covenant to $1,000,000, and (c) a grant of a mortgage on

certain after-acquired real property. These amendments provided VIP and its debtholders with the

runway needed to drive consensus toward a comprehensive restructuring transaction.

       G.      Development of Revised Business Plan.

       35.     Prior to and during the Forbearance Periods, the Company’s management, under

Michael Blatz’s leadership, has undertaken significant efforts to combat the industry-wide

headwinds. In particular, the Company’s management has developed a revised, comprehensive

transformation strategy focused on bringing to market new seating designs, and reinforcing the

client base by prioritizing client service. VIP has begun implementing its growth strategy,

focusing on the development of seating that will appeal to foreign markets and the stabilization of

client relationships through increased contact and improved service. In addition, VIP is investing

in its workforce by, among other changes, retaining new heads of engineering to help innovate old

products and develop new products, and is investing in more efficient machinery, such as cushion-

filling machines. These systemic changes are part of a long-term strategy that will enable VIP to

emerge from chapter 11 with its leading role in the marketplace intact.          Additionally, the

Restructuring Support Agreement will provide the capital structure necessary to support the

turnaround contemplated in the Revised Business Plan.




                                               -15-
              Case 20-10345-MFW        Doc 24     Filed 02/18/20     Page 16 of 141




IV.     THE CHAPTER 11 CASES.

        A.      The Restructuring Support Agreement and Plan.

        36.     VIP and its advisors engaged in extensive restructuring discussions and diligence

with the Stakeholders and their respective advisors. These discussions and diligence took place

from December of 2019 through February of 2020 with the aim of driving a consensual,

comprehensive restructuring transaction that would materially decrease VIP’s leverage and

position VIP for success going forward. To assist in this process, VIP engaged AlixPartners to

oversee the management of the restructuring in December of 2019, and appointed Michael E.

Foreman as an independent director to make independent business decisions related to VIP’s

restructuring initiatives, including negotiating with, and making proposals to, the Stakeholders and

other parties in interest.

        37.     Following significant arm’s-length, good faith negotiations, the Stakeholders

reached a deal on the key terms of a consensual restructuring, as documented in the Restructuring

Term Sheet annexed to the Restructuring Support Agreement as Exhibit A. On February 14, 2020,

VIP, the consenting First Lien Lenders, the Second Lien Lender, and the Investor entered into the

Restructuring Support Agreement with respect to the Plan. On February 15, 2020, VIP launched

solicitation of votes of the Plan.

        B.      Solicitation Results and Timeline of Chapter 11 Cases.

        38.     As detailed in the below chart, the Plan has the overwhelming support of voting

creditors. As of February 14, 2020, pursuant to the Restructuring Support Agreement with their

critical stakeholders—holders of more than 66.6% in aggregate principal amount of First Lien

Claims and the holders of 100% in aggregate principal amount of Second Lien Claims, and the

Debtors’ Investor, support the Plan.




                                               -16-
                 Case 20-10345-MFW             Doc 24       Filed 02/18/20   Page 17 of 141




           39.     Pursuant to a scheduling motion filed concurrently herewith, VIP seeks approval of

the following schedule:

                        Proposed Solicitation and Confirmation Timeline
Commence Solicitation                            February 15, 2020
Petition Date                                    February 18, 2020
Service of Combined Hearing Notice               February 20, 20209
                                                 February 25, 2020 at 5:00 p.m., prevailing
Voting Deadline
                                                 Eastern Time
Initial Plan Supplement Deadline                 14 Days Prior to the Combined Hearing, at 5:00
                                                 p.m., prevailing Eastern Time, or such other
                                                 date as the Court may direct
Objection Deadline                               Five (5) Days Prior to the Combined Hearing,
                                                 at 4:00 p.m., prevailing Eastern Time, or such
                                                 other date as the Court may direct
Deadline to File Reply Brief                     Three (3) Business Days Prior to the Combined
                                                 Hearing, at 4:00 p.m., prevailing Eastern Time,
                                                 or such other date as the Court may direct
                                                 March 23, 2020, or such other date as the Court
Combined Hearing
                                                 may direct

           C.      Proposed DIP Facility.

           40.     The Debtors also seek approval of the DIP Facility, described more fully in the DIP

Motion. The DIP Facility will provide the Debtors with the necessary liquidity to fund their

business operations and administrative expenses during the contemplated time-period of these

Chapter 11 Cases. If approved, the Debtors will use the proceeds of the DIP Facility to, among

other things, honor employee wages and benefits, procure goods and services, and fund general

and corporate operating needs and the administration of these Chapter 11 Cases. Moreover, access

to the proposed DIP Facility will send a clear signal to the market that VIP’s operations can and

will continue on a business-as-usual basis. The Debtors will suffer immediate and irreparable




9
    Subject to the Court’s approval of the Combined Hearing Notice.


                                                        -17-
             Case 20-10345-MFW          Doc 24     Filed 02/18/20     Page 18 of 141




harm if not permitted to access the financing provided for by the DIP Facility at the outset of these

Chapter 11 Cases.

V.     EVIDENTIARY SUPPORT FOR FIRST DAY MOTIONS.

       41.     Contemporaneously herewith, the Debtors have filed the First Day Motions seeking

relief that the Debtors believe is necessary to enable them to efficiently administer their estates

with minimal disruption and loss of value during these Chapter 11 Cases. The First Day Motions

include the following:

              Debtors’ Motion for Entry of Interim and Final Orders (A) Authorizing the Debtors
               to (I) Continue to Operate Their Cash Management System, (II) Maintain Existing
               Business Forms and Books and Records, and (III) Perform Intercompany
               Transactions and Granting Administrative Expense Status to Intercompany
               Payments and (B) Granting Related Relief
              Application of the Debtors for Entry of an Order Appointing Omni Agent Solutions,
               Inc. as Claims and Noticing Agent
              Application of the Debtors for Entry of an Order Appointing Omni Agent Solutions,
               Inc. as Administrative Agent for the Debtors Nunc Pro Tunc To The Petition Date
              Debtors’ Motion for Entry of an Order (A) Authorizing the Debtors to (I) File a
               Consolidated List of Creditors in Lieu of Submitting a Separate Mailing Matrix for
               Each Debtor, (II) File a Consolidated List of the Debtors’ Thirty Largest
               Unsecured Creditors, and (III) Redact Certain Personally Identifiable Information
               for Individual Creditors and Interest Holders and (B) Granting Related Relief
              Debtors’ Motion for Entry of Interim and Final Orders (A) Authorizing the Debtors
               to (I) Honor Certain Prepetition Obligations to Customers and (II) Otherwise
               Continue Certain Customer Programs in the Ordinary Course of Business and
               (B) Granting Related Relief
              Debtors’ Motion for Entry of Interim and Final Orders (A) Authorizing the Debtors
               to (I) Continue Insurance Coverage Entered into Prepetition and Satisfy
               Prepetition Obligations Related Thereto and (II) Renew, Supplement, or Purchase
               Insurance Policies; and (B) Granting Related Relief
              Debtors’ Motion for Entry of an Order (A) Directing Joint Administration of
               Chapter 11 Cases and (B) Granting Related Relief
              Debtors’ Motion for Entry of Interim and Final Orders (A) Authorizing the
               Payment of Certain Prepetition Taxes and Fees and (B) Granting Related Relief
              Debtors’ Motion for Entry of Interim and Final Orders (A) (I) Approving the
               Debtors’ Proposed Adequate Assurance of Payment for Future Utility Services,
               (II) Approving the Debtors’ Proposed Procedures for Resolving Additional


                                                -18-
              Case 20-10345-MFW          Doc 24      Filed 02/18/20      Page 19 of 141




                Assurance Requests, (III) Prohibiting Utility Providers from Altering, Refusing, or
                Discontinuing Services, and (IV) Authorizing Fee Payments to the Debtors’ Third-
                Party Utility Service Vendor; and (B) Granting Related Relief
               Debtors’ Motion for Entry of Interim and Final Orders (A) Authorizing the Debtors
                to (I) Pay Prepetition Wages, Compensation, and Benefit Obligations and
                (II) Continue Employee Compensation and Benefits Programs and (B) Granting
                Related Relief
               Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors
                to Pay Certain Prepetition Claims of Lien Claimants; (II) Authorizing Banks to
                Honor and Process Check and Electronic Transfer Requests Related Thereto; and
                (III) Granting Related Relief
               Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors
                to Pay Claims Arising from the Delivery or Receipt of Goods, (II) Authorizing
                Banks to Honor and Process Check and Electronic Transfer Requests Related
                Thereto; and (III) Granting Related Relief
               Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors
                to Pay Certain Prepetition Claims of Foreign Vendors and Critical Vendors and
                Service Providers; (II) Authorizing Banks to Honor and Process Check and
                Electronic Transfer Requests Related Thereto; and (III) Granting Related Relief
               Debtors’ Motion for Entry of an Order (A) Authorizing the Debtors to Retain and
                Compensate Professionals Utilized in the Ordinary Course of Business and (B)
                Granting Related Relief
        42.     The First Day Motions request authority to pay certain prepetition claims. I

understand that the Federal Rules of Bankruptcy Procedure permit the Court to grant relief where

such relief is necessary to avoid immediate and irreparable harm. The Debtors have tailored their

requests for immediate relief to those circumstances when the failure to receive such relief would

cause immediate and irreparable harm to the Debtors and their estates. I believe an immediate and

orderly transition into chapter 11 is critical to the viability of their operations and that any delay in

granting the relief described below could hinder the Debtors’ operations and cause irreparable

harm. Other relief will be deferred for consideration at a later hearing.

        43.     I have reviewed each of the First Day Motions, and the facts set forth in each First

Day Motion are true and correct to the best of my knowledge and belief with appropriate reliance

on corporate officers and advisors. I believe that the relief requested in each of the First Day



                                                  -19-
            Case 20-10345-MFW           Doc 24     Filed 02/18/20     Page 20 of 141




Motions is (a) necessary to allow the Debtors to operate with minimal disruption during the

pendency of these Chapter 11 Cases, (b) critical in ensuring the maximization of value of the

Debtors’ estates and (c) serves the best interests of the Debtors’ stakeholders. A description of the

relief requested in and the facts supporting the First Day Motions is set forth in Exhibit B attached

hereto and incorporated herein by reference.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct.

 Dated: February 18, 2020                          /s/ Stephen Spitzer
 New York, New York                                Name: Stephen Spitzer
                                                   Title: Chief Restructuring Officer




                                                -20-
Case 20-10345-MFW   Doc 24   Filed 02/18/20    Page 21 of 141




                       Exhibit A

             Restructuring Support Agreement
               Case 20-10345-MFW             Doc 24       Filed 02/18/20        Page 22 of 141
                                                                                     EXECUTION VERSION


THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR ACCEPTANCE
WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A
CHAPTER 11 PLAN WITHIN THE MEANING OF SECTION 1125 OF THE BANKRUPTCY
CODE. ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE
SECURITIES LAWS AND/OR PROVISIONS OF THE BANKRUPTCY CODE. NOTHING
CONTAINED IN THIS RESTRUCTURING SUPPORT AGREEMENT SHALL BE AN
ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF THE
AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED HEREIN, DEEMED
BINDING ON ANY OF THE PARTIES HERETO.

                            RESTRUCTURING SUPPORT AGREEMENT1

        This RESTRUCTURING SUPPORT AGREEMENT (including all exhibits, annexes, and
schedules hereto in accordance with Section 16.02 hereof, this “Agreement”) is made and
entered into as of February 14, 2020 (the “Execution Date”), by and among the following
parties (each of the Entities described in sub-clauses (i) through (v) of this preamble and any
person or entity that subsequently becomes a party hereto collectively, the “Parties” and each, a
“Party”):

        i.       HIG Cinema Intermediate Holdings, Inc. (“Holdings”), VIP Cinema Holdings,
                 Inc. (“VIP”), VIP Cinema, LLC, VIP Property Management II, LLC, VIP
                 Components, LLC, and any other direct or indirect subsidiary of VIP
                 (collectively, the “Company”);

        ii.      Certain holders of First Lien Claims holding more than [66.6]% of the aggregate
                 amount of all outstanding First Lien Claims (collectively, the “Consenting First
                 Lien Lenders”);

        iii.     Holders of Second Lien Claims holding 100% of the aggregate amount of all
                 outstanding Second Lien Claims (or nominees, investment managers or advisors
                 for the holders of Second Lien Lenders) (collectively, the “Consenting Second
                 Lien Lender”);

        iv.      H.I.G. Capital, LLC and H.I.G. Middle Market LBO Fund II, L.P. (together, the
                 “Investor”); and

        v.       any person or Entity that subsequently becomes a party hereto that executes and
                 delivers a Restructuring Support Agreement Joinder or a Transfer Agreement.




1
    Capitalized terms used but not defined in the preamble and recitals to this Agreement have the meanings
    ascribed to them in Section 1.
             Case 20-10345-MFW         Doc 24        Filed 02/18/20   Page 23 of 141




                                           RECITALS

        WHEREAS, the Company and the Consenting Stakeholders (defined below) have in
good faith and at arm’s length negotiated certain restructuring and recapitalization transactions
on the terms set forth in this Agreement, in the term sheet attached hereto as Exhibit A
(including all exhibits thereto, the “Term Sheet”) and the other term sheets attached as exhibits
hereto (such restructuring and recapitalization transactions, the “Restructuring”). Capitalized
terms used but not otherwise defined in this Agreement shall have the meanings ascribed to them
in the Term Sheet;

       WHEREAS, the Company intends to implement the Restructuring by commencing
voluntary cases under chapter 11 of the Bankruptcy Code in the Bankruptcy Court (the cases
commenced, the “Chapter 11 Cases”); and

        WHEREAS, the Parties have agreed to take certain actions in support of the Restructuring
on the terms, subject to the conditions, and in reliance on the representations and warranties set
forth in this Agreement and the term sheets attached hereto.

        NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Party, intending to be legally bound hereby, agrees as follows:

                                         AGREEMENT

Section 1.     Definitions and Interpretation.

1.01.   Definitions. The following terms shall have the following definitions:

       “Agent” means any administrative agent, collateral agent, or similar Entity under the
Existing First Lien Credit Agreement or the Existing Second Lien Credit Agreement, as
applicable, including any successors thereto.

       “Agreement” has the meaning set forth in the preamble to this Agreement and, for the
avoidance of doubt, includes all the exhibits, annexes, and schedules hereto in accordance with
Section 16.02 (including the Term Sheet) of this Agreement.

         “Agreement Effective Date” means the date on which the conditions set forth in Section
2 of this Agreement have been satisfied or waived by the appropriate Party or Parties in accordance
with this Agreement.

        “Agreement Effective Period” means, with respect to a Party, the period from (a) the
later of (i) the Agreement Effective Date and (ii) the date such Party becomes a Party to this
Agreement, to (b) the Termination Date applicable to that Party.




                                                 2
            Case 20-10345-MFW          Doc 24        Filed 02/18/20   Page 24 of 141




         “Alternative Restructuring Proposal” means any inquiry, proposal, offer, bid, term
sheet, discussion, or agreement with respect to a sale, disposition, new-money investment,
restructuring, reorganization, merger, amalgamation, acquisition, consolidation, dissolution,
debt investment, equity investment, financing (debt or equity), including any debtor-in-
possession financing (other than the DIP Facility) liquidation, recapitalization, plan of
reorganization, share exchange, business combination, or similar transaction or series of
transactions involving the Company or the debt, equity, or other interests in the Company that
is an alternative to the Restructuring transactions.

       “Backstop Commitment” means the portion of the DIP Facility set forth opposite such
Backstop Party’s name on Schedule 1 hereto.

      “Backstop Party” means each Consenting First Lien Lender party to this Agreement
whose name is listed on Schedule 1 hereto.

      “Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§ 101–1532, as
amended.

      “Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware.

     “Business Day” means any day other than a Saturday, Sunday, or other day on which
commercial banks are authorized to close under the Laws of, or are in fact closed in, the state of
New York.

        “Causes of Action” means any and all actions, causes of action, suits, claims, interests,
damages, remedies, demands, rights, debts, dues, sums of money, accounts, reckonings, rights to
legal remedies, rights to equitable remedies, rights to payment and claims, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises, variances, demands,
obligations, liabilities, defenses, offsets, powers, privileges, licenses, liens, indemnities,
guaranties, franchises and trespasses of any kind or character, whether known or unknown,
foreseen or unforeseen, existing or hereafter arising, contingent or non-contingent, reduced to
judgment, not reduced to judgment, liquidated, unliquidated, fixed, matured, unmatured,
suspected, unsuspected, disputed, undisputed, secured or unsecured and whether asserted or
assertable directly or indirectly or derivatively, in Law, equity or otherwise. For the avoidance
of doubt, “Causes of Action” includes but is not limited to: (a) all rights of setoff, counterclaim,
or recoupment and claims under contracts or for breaches of duties imposed by Law; (b) the right
to object to or otherwise contest the Claims against, or Interests in, the Company; (c) claims
pursuant to sections 362, 510, 542, 543, 544 through 550, or 553 of the Bankruptcy Code;
(d) such claims and defenses as fraud, mistake, duress, and usury, and any other defenses set
forth in section 558 of the Bankruptcy Code; and (e) any state or foreign Law fraudulent transfer
or similar claim.

       “Chapter 11 Cases” has the meaning set forth in the recitals to this Agreement.


                                                 3
            Case 20-10345-MFW           Doc 24        Filed 02/18/20   Page 25 of 141




       “Chosen Court” means the United States Bankruptcy Court for the District of Delaware.

       “Claim” has the meaning ascribed to it in section 101(5) of the Bankruptcy Code and, for
the avoidance of doubt, includes the First Lien Claims and the Second Lien Claim.

       “Company” has the meaning set forth in the preamble to this Agreement.

        “Confidentiality Agreement” means an executed confidentiality agreement, including
with respect to the issuance of a “cleansing letter” or other public disclosure of material non-public
information, in connection with the Restructuring.

       “Confirmation” means the entry of the Confirmation Order by the Bankruptcy Court on
the docket of the Chapter 11 Cases.

       “Confirmation Order” means the order of the Bankruptcy Court confirming the Plan
pursuant to section 1129 of the Bankruptcy Code.

      “Consenting First Lien Lenders” has the meaning set forth in the preamble to this
Agreement.

      “Consenting Second Lien Lender” has the meaning set forth in the preamble to this
Agreement.

        “Consenting Stakeholders” means, collectively, the Consenting First Lien Lenders, the
Consenting Second Lien Lender, the Investor, and any other person or Entity that subsequently
becomes a Party hereto by execution and delivery of a Restructuring Support Agreement Joinder
or a Transfer Agreement.

       “Definitive Documents” means the documents listed in Section 3.01 of this Agreement.

        “DIP Agent” means Wilmington Savings, as administrative and collateral agent under
the DIP Facility, or any successor administrative agents thereunder.

        “DIP Commitment” means the commitment by a Consenting First Lien Lender to
provide a percentage of the DIP Facility in an amount not greater than the pro rata percentage of
First Lien Loans held by such Consenting First Lien Lender as of the Agreement Effective Date.

        “DIP Credit Agreement” means that certain credit agreement evidencing the DIP
Facility by and among VIP, as borrower, Holdings and its direct and indirect domestic
subsidiaries, as guarantors, the DIP Agent, and the DIP Lenders, including all agreements, notes,
instruments, and any other documents delivered pursuant thereto or in connection therewith, in
each case consistent with the terms and conditions set forth in the DIP Facility Term Sheet, and
as may be amended, modified or supplemented from time to time in accordance with the terms
hereof.




                                                  4
            Case 20-10345-MFW          Doc 24       Filed 02/18/20   Page 26 of 141




        “DIP Facility” means the new senior secured superpriority debtor-in-possession term
loan financing facility having terms and conditions set forth in the DIP Facility Term Sheet.

       “DIP Facility Term Sheet” means that certain term sheet setting forth the principal
terms of the DIP Facility annexed as Exhibit B to this Agreement.

      “DIP Lenders” means the Consenting Second Lien Lender and the Consenting First Lien
Lenders that agree to provide the DIP Facility on the terms set forth in the DIP Credit
Agreement.

       “Disclosure Statement” means the related disclosure statement with respect to the Plan.

        “Effective Date” means the date that is the first Business Day selected by the Debtors,
with the consent of the Consenting Stakeholders, not to be unreasonably withheld, conditioned,
or delayed, on which (a) all conditions to the effectiveness of the Plan set forth in Section 8.1
thereof have been satisfied or waived in accordance with the terms of the Plan, and (b) no stay of
the Confirmation Order is in effect.

       “Election Date” means February 24, 2020, at 5:00 p.m., New York Time.

       “Entity” shall have the meaning set forth in section 101(15) of the Bankruptcy Code.

       “Excluded Claims” means that any Claims or Causes of Action (a) against Regal
Cinemas, Inc. that arise under or in connection with that certain litigation commenced by Regal
Cinemas, Inc., by complaint, filed on July 26, 2019, in the Chancery Court for Knox County,
Tennessee, against VIP Cinema, LLC, and subsequently removed to the District Court for the
Eastern District of Tennessee at Knoxville, styled Regal Cinemas, Inc. v. VIP Cinema, LLC,
Civil Action No. 3:19-CV-333 (E.D. Tenn. Aug. 27, 2019), or (b) against the stockholders
holding a minority share in the Company on the Petition Date who are not Parties to this
Agreement or current officers or directors of the Company on such date.

       “Execution Date” has the meaning set forth in the preamble to this Agreement.

        “Existing First Lien Credit Agreement” means that certain First Lien Credit
Agreement, dated as of March 1, 2017 (as may be amended, restated, amended and restated,
modified or supplemented from time to time), by and among VIP, as the Borrower, Holdings, the
other Guarantors from time to time party thereto, the Lenders party thereto, Wilmington Savings,
as successor administrative agent and collateral agent, and the other entities party thereto from
time to time.

        “Existing Second Lien Credit Agreement” means that certain Second Lien Credit
Agreement, dated as of March 1, 2017 (as may be amended, restated, amended and restated,
modified or supplemented from time to time), by and among VIP, as the Borrower, Holdings, the
other Guarantors party thereto from time to time, the Lenders party thereto,
                      , as administrative agent and collateral agent, and the other entities party
thereto from time to time.

                                                5
            Case 20-10345-MFW          Doc 24       Filed 02/18/20   Page 27 of 141




       “Exit Facilities Credit Agreements” means, together, the First Lien Exit Facility Credit
Agreement and the Second Lien Exit Facility Credit Agreement, in each case as consistent with
the terms set forth in the Exit Facilities Term Sheets, and as may be amended, modified or
supplemented from time to time in accordance with the terms hereof.

       “Exit Facilities Term Sheets” means, together, the First Lien Exit Facility Term Sheet
and the Second Lien Exit Facility Term Sheet annexed to this Agreement as Exhibit C and
Exhibit D, respectively.

       “Fiduciary Out” means the right to terminate this Agreement pursuant to Section
12.05(b).

        “Final DIP Order” means an order entered by the Bankruptcy Court approving, among
other things, the DIP Facility on a final basis.

       “First Lien Claims” means all Claims against the Company arising under, relating to, or
in connection with the Loans (as defined in and arising under the Existing First Lien Credit
Agreement).

       “First Lien Exit Agent” means the administrative and collateral agent for the First Lien
Exit Lenders under the First Lien Exit Facility Credit Agreement or any successor agent thereof.

        “First Lien Exit Facility Credit Agreement” means that certain credit agreement by
and among VIP, the other guarantors from time to time party thereto, the First Lien Exit Lenders,
the First Lien Exit Agent, and the other Entities party thereto from time to time, consistent with
the terms and conditions set forth in the First Lien Exit Facility Term Sheet.

       “First Lien Exit Facility Term Sheet” means the term sheet annexed to this Agreement
as Exhibit C setting forth the material terms and conditions of the First Lien Exit Facility Credit
Agreement.

      “First Lien Exit Lenders” means the lenders under the First Lien Exit Facility Credit
Agreement.

      “First Lien Loans” means the loans made pursuant to the Existing First Lien Credit
Agreement.

        “Governance Documents” means the organizational and governance documents for the
Reorganized Company, including, without limitation, certificates of incorporation (including any
certificate of designations), certificates of formation or certificates of limited partnership (or
equivalent organizational documents), certificates of designation, bylaws, limited liability
company agreements, shareholders’ agreements, and limited partnership agreements (or
equivalent governing documents), as applicable, in each case, consistent with the terms and
conditions set forth in this Agreement, including the Governance Term Sheet and the Preferred
Equity Term Sheet.

                                                6
            Case 20-10345-MFW           Doc 24       Filed 02/18/20   Page 28 of 141




      “Governance Term Sheet” means the term sheet annexed to this Agreement as
Exhibit F setting forth the material terms and conditions of the corporate governance of the
Reorganized Company.

       “Holdings” has the meaning set forth in the preamble to this Agreement.

      “Interim DIP Order” means an order entered by the Bankruptcy Court approving,
among other things, the DIP Facility on an interim basis.

        “Interest” means any common stock, equity security, equity, ownership, profit interest,
unit, or share in the Company (including all options, warrants, rights, or other securities or
agreements to obtain such an interest or share in the Company), whether or not arising under or
in connection with any employment agreement and whether or not certificated, transferable,
preferred, common, voting, or denominated “stock” or a similar security.

       “Investor” has the meaning set forth in the preamble to this Agreement.

       “Joining DIP Commitment Party” means any Consenting First Lien Lender that elects
to make a DIP Commitment.

       “Law” means any federal, state, local, or foreign law (including common law), statute,
code, ordinance, rule, regulation, order, ruling, or judgment, in each case, that is validly adopted,
promulgated, issued, or entered by a governmental authority of competent jurisdiction (including
the Bankruptcy Court).

        “Management Incentive Plan” means the management incentive plan and the CEO
Incentive plan to be implemented by the Reorganized Company on the Effective Date consistent
with the terms and conditions set forth in the Management Incentive Plan Term Sheet annexed
hereto as Exhibit G.

       “Management Services Agreement” means the management services agreement to be
entered into by the Reorganized Company and the Investor on the Effective Date.

        “Material Adverse Effect” means a material adverse effect on the business, operations,
assets, liabilities (actual or contingent), operating results or financial condition of the Company,
taken as a whole (other than as a result of (i) the events and conditions related and/or leading up
to the commencement of the Chapter 11 Cases, (ii) any defaults under agreements that have no
effect under the terms of the Bankruptcy Code as a result of the commencement of a proceeding
under chapter 11 of the Bankruptcy Code and the Chapter 11 Cases, (iii) any reduction in
payment terms by suppliers and (iv) any reclamation Claims).

       “Outside Date” means that date that is 180 days after the Agreement Effective Date.

       “Parties” has the meaning set forth in the preamble to this Agreement.




                                                 7
            Case 20-10345-MFW           Doc 24       Filed 02/18/20   Page 29 of 141




     “Permitted Transferee” means each transferee of any Claim against, or Interest in, the
Company who meets the requirements of Section 9.01 of this Agreement.

       “Petition Date” has the meaning set forth in Section 4.01 of this Agreement.

        “Plan” means the joint prepackaged plan of reorganization under chapter 11 of the
Bankruptcy Code, including all exhibits and schedules to the Plan, and any Plan Supplement, all
of which must be consistent with the terms and conditions of this Agreement, in each case as
they may be amended, supplemented or modified from time to time in accordance with the terms
of this Agreement.

       “Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to the Plan that will be filed by the Company with the Bankruptcy Court.

        “Preferred Equity Term Sheet” means the term sheet annexed to this Agreement as
Exhibit E setting forth the material terms and conditions of the Preferred Shares (as defined
therein).

        “Qualified Marketmaker” means an entity that (a) holds itself out to the public or the
applicable private markets as standing ready in the ordinary course of business to purchase from
customers and sell to customers any Claim against, or Interest in, the Company (or enter with
customers into long and short positions in the Claims against, or Interests in, the Company), in
its capacity as a dealer or market maker in Claims or Interests and (b) is, in fact, regularly in the
business of making a market in claims against issuers or borrowers (including debt securities or
other debt).

        “Related Parties” means, with respect to any entity, such entity’s predecessors,
successors, assigns, and affiliates (whether by operation of Law or otherwise) and subsidiaries,
and each of their respective managed accounts or funds or investment vehicles, and each of their
respective current equity holders, officers, directors, managers, principals, shareholders,
members, partners, employees, agents, advisory board members, financial advisors, attorneys,
accountants, investment bankers, consultants, representatives, management companies, fund
advisors, and other professionals, in each case acting in such capacity, including in their capacity
as directors of the Company, as applicable.

       “Release” means the releases described in Section 14 hereof.

        “Released Party” means, collectively, (a) each of the Consenting Stakeholders, (b) the
Company, and (c) the Related Parties of each of the foregoing entities in clauses (a) through
(b) of this definition.

       “Releasing Party” means collectively, (a) each of the Consenting Stakeholders, (b) the
Company, and (c) such entity’s predecessors, successors, and assigns. For the avoidance of
doubt, each of the Releasing Parties hereby grants the Release in all of its capacities, in
accordance with the terms and conditions set forth in this Agreement.


                                                 8
           Case 20-10345-MFW           Doc 24       Filed 02/18/20   Page 30 of 141




       “Reorganized Company” means the Company upon consummation of the Restructuring.

       “Requisite Consenting First Lien Lenders” means, as of the date of determination,
Consenting First Lien Lenders holding at least a majority in aggregate principal amount
outstanding of all First Lien Claims held by the Consenting First Lien Lenders as of such date.

       “Restructuring” has the meaning set forth in the recitals to this Agreement.

       “Restructuring Support Agreement Joinder” means a joinder to this Agreement
substantially in the form attached hereto as Exhibit I.

       “Rules” means Rule 501(a)(1), (2), (3), and (7) of the Securities Act.

        “Second Lien Claims” means all Claims against the Company arising under, relating to,
or in connection with the Term Loans (as defined in and arising under the Existing Second Lien
Credit Agreement).

       “Second Lien Exit Facility Agent” means the administrative and collateral agent for the
Second Lien Exit Lenders under the Second Lien Exit Facility Credit Agreement, or any
successor agent thereof.

       “Second Lien Exit Facility Credit Agreement” means that certain credit agreement by
and among VIP, the other guarantors from time to time party thereto, the Second Lien Exit
Lenders, the Second Lien Exit Facility Agent, and the other Entities party thereto from time to
time, consistent with the terms and conditions set forth in the Second Lien Exit Facility Term
Sheet.

        “Second Lien Exit Facility Term Sheet” means the term sheet annexed to this
Agreement as Exhibit D setting forth the material terms and conditions of the Second Lien Exit
Facility Credit Agreement.

       “Second Lien Exit Lenders” means the lenders under the Second Lien Exit Facility
Credit Agreement.

      “Second Lien Loans” means the loans made pursuant to the Existing Second Lien Credit
Agreement.

       “Securities Act” means the Securities Act of 1933, as amended.

       “Solicitation Materials” means all solicitation materials in respect of the Plan.

       “Term Sheet” has the meaning set forth in the recitals to this Agreement.

      “Termination Date” means, as to a Party, the date on which termination of this
Agreement as to such Party is effective in accordance with Section 12 of this Agreement.


                                                9
            Case 20-10345-MFW          Doc 24     Filed 02/18/20     Page 31 of 141




        “Termination Period” means the three (3) Business Day period prior to the effective
date of the Company’s termination of this Agreement pursuant to Section 12.05(b) hereof.

        “Transfer” means to sell, resell, reallocate, use, pledge, assign, transfer, hypothecate,
participate, donate or otherwise encumber or dispose of, directly or indirectly (including through
derivatives, options, swaps, pledges, forward sales or other transactions).

       “Transfer Agreement Joinder” means an executed form of the transfer agreement joinder
providing, among other things, that a transferee is bound by the terms of this Agreement and
substantially in the form attached hereto as Exhibit H.

        “VIP” has the meaning set forth in the preamble to this Agreement.

        “Wilmington Savings” means Wilmington Savings Fund Society, FSB, a federal savings
bank.

        1.02.   Interpretation. For purposes of this Agreement:

        (a)    in the appropriate context, each term, whether stated in the singular or the plural,
shall include both the singular and the plural, and pronouns stated in the masculine, feminine, or
neuter gender shall include the masculine, feminine, and the neuter gender;

        (b)    unless otherwise specified, any reference herein to a contract, lease, instrument,
release, indenture, or other agreement or document being in a particular form or on particular
terms and conditions means that such document shall be substantially in such form or
substantially on such terms and conditions;

        (c)    unless otherwise specified, any reference herein to an existing document,
schedule, or exhibit shall mean such document, schedule, or exhibit, as it may have been or may
be amended, restated, supplemented, or otherwise modified from time to time; provided that any
capitalized terms herein which are defined with reference to another agreement, are defined with
reference to such other agreement as of the date of this Agreement, without giving effect to any
termination of such other agreement or amendments to such capitalized terms in any such other
agreement following the date hereof;

       (d)      unless otherwise specified, all references herein to “Sections” are references to
Sections of this Agreement;

        (e)     the words “herein,” “hereof,” and “hereto” refer to this Agreement in its entirety
rather than to any particular portion of this Agreement;

       (f)      captions and headings to Sections are inserted for convenience of reference only
and are not intended to be a part of or to affect the interpretation of this Agreement;




                                                10
             Case 20-10345-MFW         Doc 24     Filed 02/18/20     Page 32 of 141




        (g)      references to “shareholders,” “directors,” and/or “officers” shall also include
“members” and/or “managers,” as applicable, as such terms are defined under the applicable
limited liability company Laws;

       (h)     the use of “include” or “including” is without limitation, whether stated or not;
and

       (i)    the phrase “counsel to the Consenting Stakeholders” refers in this Agreement to
each counsel specified in Section 16.11 other than counsel to the Company.

Section 2.      Effectiveness of this Agreement. This Agreement shall become effective and
binding upon each of the Parties at 12:00 a.m., prevailing Eastern Standard Time, on the
Agreement Effective Date, which is the date on which all of the following conditions have been
satisfied or waived in accordance with this Agreement:

      (a)     the Company shall have executed and delivered counterpart signature pages of this
Agreement to counsel to each of the Consenting Stakeholders;

       (b)    the following shall have executed and delivered to the Company counterpart
signature pages of this Agreement:

               (i)     the Consenting First Lien Lenders;

               (ii)    the Consenting Second Lien Lender; and

               (iii)   the Investor; and

        (c)     counsel to the Company shall have given notice to counsel to the Consenting
Stakeholders in the manner set forth in Section 16.11 of this Agreement (by email or otherwise)
that the conditions to the Agreement Effective Date set forth in this Section 2 have occurred.

Section 3.     Definitive Documents.

        3.01. The Definitive Documents governing the Restructuring shall consist of this
Agreement and the following: (a) the Governance Documents; (b) the Management Services
Agreement; (c) the Management Incentive Plan; (d) the Exit Facilities Credit Agreements and
any related documentation; (e) the Plan; (f) the Confirmation Order; (g) the Disclosure
Statement; (h) the order of the Bankruptcy Court approving the Disclosure Statement and the
other Solicitation Materials; (i) the Plan Supplement; (j) the DIP Credit Agreement and any
related documentation; (k) the Interim DIP Order and the Final DIP Order; (l) such other
motions, orders, agreements, and documentation necessary or desirable to consummate and
document the transactions contemplated by this Agreement, the Term Sheet, and the Plan,
including all “first day” motions and orders; (m) to the extent not included in (a) through (l), all
financing documents needed to effectuate the Restructuring; and (n) all other material customary
documents delivered in connection with transactions of this type (including, without limitation,


                                                11
              Case 20-10345-MFW         Doc 24     Filed 02/18/20      Page 33 of 141




any and all other documents implementing, achieving, contemplated by or relating to the
Restructuring).

        3.02. The Definitive Documents remain subject to negotiation and completion and shall
be in all respects consistent with this Agreement and otherwise in form and substance reasonably
acceptable to the Company and (a) the Requisite Consenting First Lien Lenders;, (b) the Second
Lien Lenders, and (c) with respect to all of the Definitive Documents other than those listed in
Sections 3.01(j) and (k) and related documentation, the Investor; provided that in each case such
consent shall not be unreasonably withheld, conditioned, or delayed. Upon completion, the
Definitive Documents and every other document, deed, agreement, filing, notification, letter or
instrument related to the Restructuring shall contain terms, conditions, representations,
warranties, and covenants consistent in all respects with the terms of this Agreement, as they
may be modified, amended, or supplemented in accordance with Section 15.

Section 4.      Milestones.

        4.01.  The following milestones shall apply to this Agreement unless extended or
waived in writing by the Company, with the consent of the Requisite Consenting First Lien
Lenders and the Consenting Second Lien Lender; provided that in each case such consent shall
not be unreasonably withheld, conditioned, or delayed:

       (a)    commencement of solicitation of acceptances of the Plan to occur not later than
February 18, 2020;

        (b)     chapter 11 petition date (the “Petition Date”) to occur not later than February 18,
2020;

        (c)     entry of the Interim DIP Order not later than 5 days after the Petition Date;

        (d)     entry of the Final DIP Order not later than 35 days after the Petition Date;

        (e)     entry of an order by the Bankruptcy Court approving the Disclosure Statement not
later than 35 days after the Petition Date;

        (f)     entry of an order by the Bankruptcy Court confirming the Plan not later than 35
days after the Petition Date; and

        (g)     occurrence of the Effective Date no later than April 13, 2020.

Section 5.      Commitments of the Consenting Stakeholders.

        5.01.   General Commitments, Forbearances, and Waivers.

        (a)    During the Agreement Effective Period, each Consenting Stakeholder agrees,
severally and not jointly and severally, in respect of all of its Claims against, or Interests in, the
Company, to:

                                                 12
            Case 20-10345-MFW           Doc 24     Filed 02/18/20      Page 34 of 141




                (i)     timely vote (to the extent required to vote) in favor of the Restructuring
and use commercially reasonable efforts to support and exercise any powers or rights available to
it (including, subject to the other terms of this Agreement, in any board, shareholders’, or
creditors’ meeting or in any process requiring voting or approval to which they are legally entitled
to participate) in favor of any matter requiring approval to the extent necessary to effectuate the
Restructuring and implement the terms of the Term Sheet in accordance with this Agreement;
provided that no Consenting Stakeholder shall be obligated to (x) waive (to the extent waivable
by such Consenting Stakeholder) any condition to the consummation of any part of the
Restructuring set forth in this Agreement or any Definitive Document or (y) approve any
Definitive Document that is not in form and substance reasonably acceptable to such Consenting
Stakeholder if such Definitive Document is required to be in form and substance reasonably
acceptable to such Consenting Stakeholder pursuant to this Agreement, including pursuant to
Section 3.02;

               (ii)   at the reasonable request of the Company, reasonably cooperate with and
assist the Company, at the Company’s sole expense but subject in all respects to any caps set
forth in the term sheets annexed hereto, in obtaining additional support for the Restructuring
from the Company’s other stakeholders;

               (iii) negotiate in good faith and, to the extent it is a party thereto, execute and
deliver the Definitive Documents; and

               (iv)    give any notice, order, instruction, or direction to the applicable Agents
necessary to give effect to the Restructuring.

        (b)    During the Agreement Effective Period, each Consenting Stakeholder agrees,
severally and not jointly and severally, in respect of all of its Claims against, or Interests in, the
Company, that it shall not directly or indirectly:

              (i)   object to, delay, impede, or take any other action to interfere with
acceptance, implementation, or consummation of the Restructuring;

               (ii)   solicit, propose, file, support, vote for, or consent to any Alternative
Restructuring Proposal or engage in any discussions or negotiations with any person related to an
Alternative Restructuring Proposal;

               (iii) file any motion, pleadings, or other document with any court (including any
modification or amendments to any motion, pleadings, or other document with any court) that, in
whole or in part, violates the terms of this Agreement;

              (iv)    exercise, or direct any other person to exercise, any right or remedy for the
enforcement, collection, or recovery of any Claims against, or Interests in, the Company;

              (v)    initiate, or have initiated on its behalf, any litigation or proceeding of any
kind with respect to the Chapter 11 Cases, this Agreement, or the Restructuring against the

                                                 13
             Case 20-10345-MFW             Doc 24      Filed 02/18/20       Page 35 of 141




Company or the other Parties other than to enforce this Agreement or any Definitive Document or
as otherwise permitted under this Agreement; or

               (vi)    object to, delay, impede, or take any other action to interfere with the
Company’s ownership and possession of their assets, wherever located, or interfere with the
automatic stay arising under section 362 of the Bankruptcy Code.

        5.02. Commitments with Respect to Chapter 11 Cases. During the Agreement
Effective Period, each Consenting Stakeholder that is entitled to vote to accept or reject the Plan
pursuant to its terms, severally, and not jointly, agrees that it shall, subject to receipt by such
Consenting Stakeholder, whether before or after the commencement of the Chapter 11 Cases, of
the Solicitation Materials:

        (a)     vote each of its Claims against, or Interests in, the Company to accept the Plan by
delivering its duly executed and completed ballot accepting the Plan on a timely basis following
the commencement of the solicitation of the Plan and its actual receipt of the Solicitation
Materials and the ballot, but in no event later than the Election Date, and not “opt out” of any
releases under the Plan and affirmatively opt into such releases if required to do so; and

       (b)    not change, withdraw, amend, or revoke (or cause to be changed, withdrawn,
amended, or revoked) any such vote or election; provided, however, that nothing in this
Agreement shall prevent any party from changing, withdrawing, amending, or revoking (or
causing the same) its consent or vote with respect to the Plan if this Agreement has been
terminated with respect to such Party.

Section 6.    Additional Provisions Regarding the Consenting Stakeholders’ Commitments.
Notwithstanding anything to the contrary in this Agreement, nothing in this Agreement shall:

        (a)    affect the ability of any Consenting Stakeholder to consult with any other Consenting
Stakeholder or the Company or any other party in interest in the Chapter 11 Cases regarding the
Restructuring;

        (b)     impair or waive the rights of any Consenting Stakeholder to assert or raise any objection
not prohibited by this Agreement in connection with the Restructuring;

      (c)      prevent any Consenting Stakeholder from enforcing this Agreement or any Definitive
Document or contesting whether any matter, fact, or thing is a breach of, or is inconsistent with, this
Agreement or any Definitive Document;

         (d)     require any Consenting Stakeholder to incur, assume, become liable in respect of or suffer
to exist any expenses, liabilities or other obligations, or agree to or become bound by any commitments,
undertakings, concessions, indemnities or other arrangements that could result in expenses, liabilities or
other obligations to such Consenting Stakeholder other than as expressly described in this Agreement; or

        (e)       prevent any Consenting Stakeholder from protecting and preserving its rights, remedies
and interests, including its Claims against, or Interests in, the Company to the extent not inconsistent with
this Agreement.


                                                     14
             Case 20-10345-MFW          Doc 24     Filed 02/18/20      Page 36 of 141




Section 7.     Commitments of the Company.

        7.01. Affirmative Commitments. Except as set forth in Section 8, during the Agreement
Effective Period, the Company agrees to:

       (a)    support and take all steps reasonably necessary, desirable or reasonably requested
by a Consenting Stakeholder to consummate the Restructuring and Plan in accordance with this
Agreement and within the timeframes outlined herein;

       (b)     use commercially reasonable efforts to obtain, file, submit or register any and all
required governmental, regulatory and/or third-party approvals, filings, registrations or notices that
are necessary or advisable for the implementation or consummation of the Restructuring;

       (c)     comply with the milestones set forth in Section 4.01 of this Agreement;

        (d)     use commercially reasonable efforts to actively and timely oppose and object to
the efforts of any person seeking in any manner to object to, delay, impede, or take any other
action to interfere with the acceptance, implementation, or consummation of the Restructuring
(including, if applicable, the timely filing of objections or written responses in the Chapter 11
Cases) to the extent such opposition or objection is reasonably necessary or desirable to facilitate
implementation of the Restructuring;

       (e)    timely file a formal objection to any motion, application, or adversary proceeding
challenging the validity, enforceability, perfection, or priority of, or seeking avoidance or
subordination of, any portion of the First Lien Claims to the extent not inconsistent with this
Agreement and the Term Sheet;

       (f)     timely file a formal objection to any motion, application, or adversary proceeding
challenging the validity, enforceability, perfection, or seeking avoidance or subordination of, any
portion of the Second Lien Claims to the extent not inconsistent with this Agreement and the
Term Sheet;

        (f)    negotiate in good faith and use commercially reasonable efforts to execute and
deliver the Definitive Documents and any other agreements necessary or desirable to effectuate
and consummate the Restructuring as contemplated by this Agreement;

       (g)     use commercially reasonable efforts to seek additional support for the Restructuring
from their other material stakeholders to the extent reasonably prudent;

        (h)     upon reasonable request of any Consenting Stakeholder, inform counsel to the
Consenting Stakeholder as to: (i) the status and progress of the Restructuring including progress
in relation to the negotiations of the Definitive Documents; and (ii) the status of obtaining any
necessary or desirable authorizations (including any consents) from each Consenting


                                                 15
            Case 20-10345-MFW          Doc 24     Filed 02/18/20     Page 37 of 141




Stakeholder, any competent judicial body, governmental authority, banking, taxation,
supervisory, or regulatory body or any stock exchange;

        (i)     inform the applicable counsel to each of the Consenting Stakeholders as soon as
reasonably practicable, but no later than two (2) Business Days, after becoming aware of: (i) any
event or circumstance that has occurred, or that is reasonably likely to occur (and if it did so
occur), that would permit any Party to terminate, or would result in the termination of, this
Agreement; (ii) any matter or circumstance which they know to be a material impediment to the
implementation or consummation of the Restructuring; (iii) any notice of any commencement of
any material involuntary insolvency proceedings, legal suit for payment of debt or securement of
security from or by any person in respect of the Company; (iv) a breach of this Agreement
(including a breach by the Company); (v) any representation or statement made or deemed to be
made by the Company under this Agreement which is or proves to have been materially incorrect
or misleading in any respect when made or deemed to be made; (vi) the initiation, institution or
commencement of any lawsuit, action or other proceeding by person or entity (A) involving the
Company (including any assets, permits, businesses, operations or activities of the Company) or
any of their respective current or former officers, employees, managers, directors, members or
equity holders (in their capacities as such), or (B) challenging the validity of the transactions
contemplated by this Agreement or any other Definitive Document or seeking to enjoin, restrain
or prohibit this Agreement or any other Definitive Document or the consummation of the
transactions contemplated hereby or thereby, (vii) the happening or existence of any fact, event
or circumstance that shall have made any of the conditions precedent to any Party’s obligations
set forth in (or to be set forth in) any of the Definitive Documents incapable of being satisfied
prior to the Outside Date, and (viii) the receipt of notice from any person or entity alleging that
the consent of such person or entity is or may be required under any contract, agreement, permit,
Law or otherwise in connection with the consummation of any part of the Restructuring;

        (j)      use commercially reasonable efforts to maintain their good standing under the Laws
of the state or other jurisdiction in which they are incorporated or organized;

        (k)     provide draft copies of all material motions or applications and other documents
the Company intends to file with the Bankruptcy Court to counsel to the Consenting
Stakeholders, if reasonably practical, at least three (3) Business Days prior to the date when the
Company intends to file any such pleading or other document and shall consult in good faith
with such counsel regarding the form and substance of any such proposed filing with the
Bankruptcy Court; provided, however, that the obligations under this Section 7.01(k) shall in no
way alter or diminish any right expressly provided to any Consenting Stakeholder under this
Agreement to review, comment on, and/or consent to the form and/or substance of any document
to the extent not inconsistent with Section 3.02 hereof;

        (l)     subject to applicable laws, use commercially reasonable efforts to (i) preserve
intact in all material respects the current business operations of the Company, keep available the
services of its current officers and material employees (in each case, other than voluntary
resignations, terminations for cause, or terminations consistent with applicable fiduciary duties)
and preserve in all material respects its relationships with customers, sales representatives,
suppliers, distributors, and others, in each case, having material business dealings with the

                                                16
            Case 20-10345-MFW           Doc 24     Filed 02/18/20      Page 38 of 141




Company (other than terminations for cause or consistent with applicable fiduciary duties); (ii)
maintain their respective books and records on a basis consistent with prior practice; (iii)
maintain their physical assets, equipment, properties and facilities in their condition and repair as
of the Agreement Effective Date; (iv) maintain all of their respective licenses and permits in full
force and effect (including by filing all reports, notifications and filings with, and paying all fees
to, the applicable governmental entities necessary to maintain all such licenses and permits in
full force and effect); and (v) maintain all necessary insurance policies, or suitable replacements
therefor, in full force and effect;

        (m)     operate their business in the ordinary course in a manner that is consistent with
past practices and in compliance with applicable law; and

        (n)    if the Company receives an Alternative Restructuring Proposal, within two (2)
Business Days after the receipt of such Alternative Restructuring Proposal, notify the Consenting
Stakeholders of the receipt thereof, with such notice to include the material terms thereof
(including the identity of the persons or entities involved) and shall thereafter promptly update
the Consenting Stakeholders regarding the occurrence and substance of any material discussions,
negotiations, changes or other developments related to such Alternative Restructuring Proposal.

The Company acknowledges, agrees, and shall not dispute that after the commencement of the
Chapter 11 Cases, the giving of notice of termination by any Party pursuant to this Agreement
shall not be a violation of the automatic stay of section 362 of the Bankruptcy Code (and the
Company hereby waives, to the extent legally possible, the applicability of the automatic stay to
the giving of such notice); provided that nothing herein shall prejudice any Party’s rights to
argue that the giving of notice of default or termination was not proper under the terms of this
Agreement.

       7.02. Negative Commitments. Except as set forth in Section 8 of this Agreement, during
the Agreement Effective Period, the Company shall not directly or indirectly:

       (a)    object to, delay, impede, or take any other action to interfere with acceptance,
implementation, or consummation of the Restructuring or otherwise commence any proceeding
opposing any of the terms of this Agreement or any of the other Definitive Documents;

        (b)     take any action, or encourage any other person or Entity to take any action, that is
inconsistent in any material respect with, or is intended or would reasonably be expected to
frustrate or impede approval, implementation and consummation of the Restructuring;

        (c)     not actively seek, solicit, support, encourage, propose, consent to, vote for, or
enter into any agreement regarding any Alternative Restructuring Proposal;

        (d)    modify the Plan, if applicable, in whole or in part, in a manner that is not consistent
with this Agreement (including the Term Sheet) in any material respect;

       (e)    (i) seek discovery in connection with, prepare or commence an avoidance action
or other legal proceeding that challenges (A) the amount, validity, allowance, character,

                                                 17
             Case 20-10345-MFW          Doc 24     Filed 02/18/20     Page 39 of 141




enforceability or priority of any Claims against, or Interests in, the Company of any of the
Consenting Stakeholders, or (B) the validity, enforceability or perfection of any lien or other
encumbrance securing any Claims against, or Interests in, the Company of any of the Consenting
Stakeholders, or (ii) support any third party in connection with any of the acts described in clause
(i);

         (f)    execute, deliver and/or file any Definitive Document (including any amendment,
supplement or modification of, or any waiver to, any Definitive Document) that, in whole or in
part, is not consistent in all material respects with this Agreement or is not otherwise reasonably
acceptable to the applicable Consenting Stakeholders (but subject to the limitations set forth in
Section 3.02 hereof), or file any pleading seeking authorization to accomplish or effect any of the
foregoing;

        (g)    other than as set forth in the Management Incentive Plan, grant or agree to grant
(including pursuant to a key employee retention or incentive plan or other similar agreement) any
additional or any increase in the wages, salary, bonus, commissions, retirement benefits, pension,
severance or other compensation or benefits (including in the form of any vested or unvested
equity interests of any other kind or nature) of any director, manager, or officer of, or any
consultant or advisor that is retained or engaged by, the Company; or

       (h)     file any motion, pleading, or other document with any court (including any
modification or amendments to any motion, pleadings, or other document with any court) that, in
whole or in part, is not consistent with this Agreement in any material respect.

Section 8.     Additional Provisions Regarding Company’s Commitments.

        8.01. Notwithstanding anything to the contrary in this Agreement, but subject to the
terms of Section 8.02, nothing in this Agreement shall require the Company or the board of
directors, board of managers, or similar governing body of the Company to take any action or to
refrain from taking any action with respect to the Restructuring to the extent it determines in good
faith, upon the advice of outside counsel, that the taking or failing to take such action would be
inconsistent with applicable Law or its fiduciary obligations under applicable Law, and any such
action or inaction pursuant to this Section 8.01 shall not be deemed to constitute a breach of this
Agreement.

        8.02. Notwithstanding anything to the contrary in this Agreement, the Company and
their respective directors, officers, employees, investment bankers, attorneys, accountants,
consultants, and other advisors or representatives shall have the right to: (a) consider, respond to,
discuss, and negotiate unsolicited Alternative Restructuring Proposals; (b) provide access to non-
public information concerning the Company to any Entity that (i) provides an unsolicited
Alternative Restructuring Proposal; (ii) executes and delivers a confidentiality agreement, which
shall be in form and substance reasonably acceptable to the Requisite Consenting First Lien
Lenders, the Second Lien Lender, and the Investor; and (iii) requests such information; provided
that prior to providing such access the Company shall consult with counsel to the Requisite
Consenting First Lien Lenders, the Consenting Second Lien Lender, and the Investor regarding
such request for access and the nature of the non-public information requested; (c) maintain or

                                                 18
             Case 20-10345-MFW          Doc 24     Filed 02/18/20     Page 40 of 141




continue discussions or negotiations with respect to any unsolicited Alternative Restructuring
Proposal if (i) the board of directors of the Company determines in good faith (upon the advice
of outside legal counsel) that failure to take such action would be inconsistent with the directors’
fiduciary duties under applicable Law, and (y) the board of directors of the Company has
determined (upon the advice of outside legal counsel) that such Alternative Restructuring
Proposal is reasonably likely to lead to a transaction that is more favorable to the holders of
Claims against, or Interests in, the Company than the Restructuring and is reasonably capable of
being completed in accordance with its terms, taking into account all legal, financial, financing,
conditionality, timing and other aspects of such Alternative Restructuring Proposal; and (d) enter
into or continue discussions or negotiations with holders of Claims against, or Interests in, the
Company, or any other Entity regarding the Restructuring.

        8.03. Nothing in this Agreement shall: (a) impair or waive the rights of the Company to
assert or raise any objection permitted under this Agreement in connection with the Restructuring;
or (b) prevent the Company from enforcing this Agreement or contesting whether any matter, fact,
or thing is a breach of, or is inconsistent with, this Agreement.

Section 9.     Transfer of Interests and Securities.

         9.01. During the Agreement Effective Period, no Consenting Stakeholder shall Transfer
any ownership (including any beneficial ownership as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended) in any Claims against, or Interests in, the Company to any
affiliated or unaffiliated party, including any party in which it may hold a direct or indirect
beneficial interest, unless: (i) the transferee executes and delivers to counsel to the Company and
counsel to the Consenting First Lien Lenders, the Consenting Second Lien Lender, and the Investor
at or before the time of the proposed Transfer, a Transfer Agreement Joinder and provides notice
of such Transfer in accordance with 9.02 hereof; or (ii) the transferee is a Consenting
Stakeholder and the transferee provides notice of such Transfer (including the amount and type of
Claim or Interest Transferred) to counsel to the Company and counsel to the Consenting First
Lien Lenders, the Consenting Second Lien Lender, and the Investor at or before the time of the
proposed Transfer.

        9.02. Upon compliance with the requirements of Section 9.01 of this Agreement, the
transferor shall be deemed to relinquish its rights (and be released from its obligations) under this
Agreement to the extent of the rights and obligations in respect of such transferred Claims
against, or Interests in, the Company. Any Transfer in violation of Section 9.01 shall be void ab
initio.

        9.03. This Agreement shall in no way be construed to preclude the Consenting
Stakeholders from acquiring additional Claims against, or Interests in, the Company; provided
that (a) such additional Claims against, or Interests in, the Company shall automatically and
immediately upon acquisition by a Consenting Stakeholder be deemed subject to the terms of
this Agreement (regardless of when or whether notice of such acquisition is given to counsel to
the Company or counsel to the Consenting Stakeholders) and (b) such Consenting Stakeholder
must provide notice of such acquisition (including the amount and type of Claim against, or
Interest in, the Company acquired) to counsel to the Company and counsel to the Consenting

                                                 19
            Case 20-10345-MFW           Doc 24     Filed 02/18/20     Page 41 of 141




First Lien Lenders, the Consenting Second Lien Lender, and the Investor promptly following
such acquisition.

       9.04. This Section 9 shall not impose any obligation on the Company to issue any
“cleansing letter” or otherwise publicly disclose information for the purpose of enabling a
Consenting Stakeholder to Transfer any of its Claims against, or Interests in, the Company.
Notwithstanding anything to the contrary herein, to the extent the Company and another Party
have entered into a Confidentiality Agreement, the terms of such Confidentiality Agreement
shall continue to apply and remain in full force and effect according to its terms, and this
Agreement does not supersede any rights or obligations otherwise arising under such
Confidentiality Agreements.

        9.05. Notwithstanding Section 9.01 of this Agreement, a Qualified Marketmaker that
acquires any Claims against, or Interests in, the Company with the purpose and intent of acting
as a Qualified Marketmaker for such Claims against, or Interests in, the Company shall not be
required to execute and deliver a Transfer Agreement Joinder in respect of such Claims against,
or Interests in, the Company if: (a) such Qualified Marketmaker subsequently transfers such
Claims against, or Interests in, the Company (by purchase, sale assignment, participation, or
otherwise) within five (5) Business Days of its acquisition to a transferee that is an entity that is
not an affiliate, affiliated fund, or affiliated entity with a common investment advisor; (b) the
transferee otherwise is a Permitted Transferee under Section 9.01; and (c) the Transfer otherwise
is permitted under Section 9.01.

Section 10. Representations and Warranties of Consenting Stakeholders. Each Consenting
Stakeholder severally, and not jointly, represents and warrants that, as of the date such
Consenting Stakeholder executes and delivers this Agreement, a Restructuring Support
Agreement Joinder, or a Transfer Agreement Joinder:

        (a)     it is the beneficial or record owner of the face amount of the Claims against, or
Interests in, the Company or is the nominee, investment manager, or advisor for beneficial
holders of the Claims against, or Interests in, the Company reflected in, and, having made
reasonable inquiry, is not the beneficial or record owner of any Claims against, or Interests in, the
Company other than those reflected in, such Consenting Stakeholder’s signature page to this
Agreement or a Transfer Agreement Joinder, as applicable;

       (b)    it has the full power and authority to act on behalf of, vote and consent to matters
concerning, and if applicable Transfer, such Claims against, or Interests in, the Company;

        (c)     such Claims against, or Interests in, the Company are free and clear of any pledge,
lien, security interest, charge, claim, equity, option, proxy, voting restriction, right of first
refusal, or other limitation on disposition, transfer, or encumbrances of any kind, that would
adversely affect in any way such Consenting Stakeholder’s ability to perform any of its
obligations under this Agreement at the time such obligations are required to be performed;

       (d)     it has made no prior assignment, sale, participation, grant, conveyance or other
Transfer of, and has not entered into any agreement to assign, sell, participate, grant, convey or

                                                 20
            Case 20-10345-MFW            Doc 24     Filed 02/18/20      Page 42 of 141




otherwise Transfer, in whole or in part, any portion of its right, title, or interests in any Claims
against, or Interests in, the Company;

        (e)    it is a sophisticated party with respect to the subject matter of this Agreement and
the transactions contemplated hereby;

        (f)    it (i) has access to adequate information regarding the terms of this Agreement to
make an informed and knowledgeable decision with regard to entering into this Agreement and
(ii) has such knowledge and experience in financial and business matters of this type that it is
capable of evaluating the merits and risks of entering into this Agreement and of making an
informed investment decision with respect hereto;

        (g)   it has not relied upon any other Party in deciding to enter into this Agreement and
has instead made its own independent analysis and decision to enter into this Agreement; and

         (h)    (i) it is either (A) a qualified institutional buyer as defined in Rule 144A of the
Securities Act, (B) not a U.S. person (as defined in Regulation S of the Securities Act), or (C) an
institutional accredited investor (as defined in the Rules); and (ii) any securities acquired by the
Consenting Stakeholder in connection with the Restructuring will have been acquired for
investment and not with a view to distribution or resale in violation of the Securities Act.

It is understood and agreed that the representations and warranties made by a Consenting
Stakeholder that is an investment manager, advisor or subadvisor of a beneficial owner of Claims
against, or Interests in, the Company are made with respect to, and on behalf of, such beneficial
owner and not such investment manager, advisor or subadvisor, and, if applicable, are made
severally (and not jointly) with respect to the investment funds, accounts and other investment
vehicles managed by such investment manager, advisor or subadvisor.

Section 11. Mutual Representations, Warranties, and Covenants. Each of the Parties,
severally and not jointly, represents, warrants, and covenants to each other Party, as of the date
such Party executes this Agreement, a Restructuring Support Agreement Joinder, or a Transfer
Agreement Joinder:

        (a)     it is validly existing and in good standing under the Laws of the state of its
organization, and this Agreement is a legal, valid, and binding obligation of such Party,
enforceable against it in accordance with its terms, except as enforcement may be limited by
applicable Laws relating to or limiting creditors’ rights generally or by equitable principles relating
to enforceability;

       (b)    except as expressly provided in this Agreement or, if applicable, the Bankruptcy
Code, no registration or filing with, consent or approval of, or notice to, or other action is
required by any other person or entity in order for it to effectuate the Restructuring contemplated
by, and perform its respective obligations under, this Agreement;

      (c)   the entry into and performance by it of, and the transactions contemplated by, this
Agreement do not, and will not, conflict in any material respect with any Law or regulation

                                                  21
              Case 20-10345-MFW         Doc 24     Filed 02/18/20     Page 43 of 141




applicable to it or with any of its articles of association, memorandum of association, or other
applicable constitutional documents;

        (d)     except as expressly provided in this Agreement, it has (or will have, at the relevant
time) all requisite corporate or other power and authority to enter into, execute, and deliver this
Agreement and to effectuate the Restructuring contemplated by, and perform its respective
obligations under, this Agreement; and

        (e)     except as expressly provided by this Agreement, it is not party to any restructuring
or similar agreements or arrangements with the other Parties to this Agreement that have not been
disclosed to all Parties to this Agreement.

Section 12.    Termination Events.

12.01. Consenting Stakeholder Termination Events. This Agreement may be terminated
(a) with respect to the Consenting First Lien Lenders, by the Requisite Consenting First Lien
Lenders, and (b) with respect to any other Consenting Stakeholder, by such Consenting
Stakeholder, in each case, by the delivery to the other Parties of a written notice in accordance
with Section 16.11 of this Agreement upon the occurrence of any of the following events:

        (a)    the breach in any material respect by the Company or any Consenting Stakeholder
(other than the terminating Consenting Stakeholder) of any of the representations, warranties, or
covenants of the Company or such Consenting Stakeholder set forth in this Agreement
that remains uncured (to the extent curable) for five (5) Business Days after delivery of a written
notice to the Company detailing such breach in accordance with Section 16.11 of this
Agreement;

       (b)    the issuance by any governmental authority, including any regulatory authority or
court of competent jurisdiction, of any final, non-appealable ruling or order that (i) enjoins the
consummation of a material portion of the Restructuring and (ii) remains in effect for five
(5) Business Days after such terminating Consenting Stakeholder delivers a written notice to the
Company notifying the Company of such issuance in accordance with Section 16.11 of this
Agreement; provided that this termination right may not be exercised by any Party that sought or
requested such ruling or order in contravention of any obligation set out in this Agreement;

        (c)      the Bankruptcy Court grants relief that is inconsistent with this Agreement in any
material respect or enters an order denying Confirmation of the Plan and such order remains in
effect for five (5) Business Days after entry of such order;

       (d)     the entry of an order by the Bankruptcy Court, or the filing of a motion or
application by the Company seeking an order (without the prior written consent of the Requisite
Consenting First Lien Lenders, Consenting Second Lien Lender, and the Investor), (i) converting
one or more of the Chapter 11 Cases of the Company to a case under chapter 7 of the Bankruptcy
Code, (ii) appointing an examiner with expanded powers beyond those set forth in sections
1106(a)(3) and (4) of the Bankruptcy Code or a trustee in one or more of the Chapter 11 Cases of
the Company, or (iii) rejecting this Agreement;

                                                 22
             Case 20-10345-MFW          Doc 24     Filed 02/18/20     Page 44 of 141




      (e)     the Bankruptcy Court grants relief terminating, annulling, or modifying the
automatic stay (as set forth in section 362 of the Bankruptcy Code) with regard to any assets of
the Company having an aggregate fair market value in excess of $250,000;

        (f)    the Company approves an Alternative Restructuring Proposal or enters into a
definitive agreement with respect to an Alternative Restructuring Proposal;

       (g)     the Company withdraws the Plan or publicly announces its intention to withdraw
the Plan;

        (h)    the Company executes, delivers, files, amends or modifies, or files a pleading
seeking approval of, or authority to amend or modify, any Definitive Document that, in any such
case, is not consistent in all material respects with this Agreement or otherwise reasonably
acceptable to the applicable Consenting Stakeholders; provided, however, for the avoidance of
doubt, no Party shall be permitted to terminate under this subsection unless the applicable
Definitive Document is required to be reasonably acceptable to such Party pursuant to Section
3.02; or

       (i)     the occurrence of a Material Adverse Effect.

       12.02. Investor Termination Events. In addition, without limiting the Investor’s rights
under Section 12.01 of this Agreement, this Agreement may also be terminated with respect to
the Investor, by the Investor, by the delivery to the other Parties of a written notice in accordance
with Section 16.11 of this Agreement upon the occurrence of any of the following events:

       (a)     termination of this Agreement as to any other Consenting Stakeholder;

        (b)     the failure of the Company to have at least $1,500,000 of available, unrestricted
cash after payment of, or reserving for the payment of, all outstanding checks and after giving
effect to all distributions under the Plan, including but not limited to the payment in full of all
fees and expenses related to the Restructuring (including, for the avoidance of doubt, all
transactions, amounts, and reserves contemplated by the Exhibits to this Agreement and the
Plan);

       (c)     Michael Blatz no longer having a role in the Company’s management; or

       (d)     the failure of the Effective Date to occur within sixty days of the Petition Date.

        12.03. Consenting First Lien Lenders Termination Events. In addition, without limiting
any Consenting First Lien Lender’s rights under Section 12.01 of this Agreement, this
Agreement may also be terminated with respect to any Consenting First Lien Lender, by the
Requisite Consenting First Lien Lenders, in each case, by the delivery to the other Parties of a
written notice in accordance with Section 16.11 of this Agreement, upon the occurrence of any
of the following events:


                                                 23
             Case 20-10345-MFW         Doc 24     Filed 02/18/20     Page 45 of 141




       (a)     the termination of this Agreement as to any other Consenting Stakeholder;

        (b)    a Default or Event of Default (as each us defined in the DIP Facility) has occurred
and is continuing; or

        (c)    the Bankruptcy Court enters an order invalidating, disallowing, subordinating,
recharacterizing, or limiting, as applicable, any of the First Lien Claims, the liens securing the
First Lien Claims, the DIP Facility, or the liens securing the DIP Facility.

        12.04. Consenting Second Lien Lender Termination Events. In addition, without limiting
the Consenting Second Lien Lender’s rights under Section 12.01 of this Agreement, this
Agreement may also be terminated with respect to the Consenting Second Lien Lender, by the
Consenting Second Lien Lender, by the delivery to the other Parties of a written notice in
accordance with Section 16.11 of this Agreement, upon the occurrence of any of the following
events:

       (a)     the termination of this Agreement as to any other Consenting Stakeholder; or

        (b)     the Bankruptcy Court enters an order invalidating, disallowing, subordinating,
recharacterizing, or limiting, as applicable, any of the Second Lien Claims, the liens securing the
Second Lien Claims (except to the extent consistent with this Agreement), the DIP Facility, or
the liens securing the DIP Facility.

        12.05. Company Termination Events. The Company may terminate this Agreement as to
all Parties upon prior written notice to all Parties in accordance with Section 16.11 of this
Agreement upon the occurrence of any of the following events:

         (a)    the breach in any material respect by one or more of the Consenting Stakeholders
of any provision set forth in this Agreement (i) that is materially adverse to the Company and
(ii) that remains uncured for a period of five (5) Business Days after the Company delivers to the
Consenting Stakeholders a written notice detailing each breach in accordance with Section 16.11
of this Agreement;

        (b)    the board of directors, board of managers, or any similar governing body of the
Company determines in good faith, upon the advice of outside counsel, (i) that proceeding with
any of the Restructuring would be inconsistent with the exercise of its fiduciary duties or
applicable Law or (ii) in the exercise of its fiduciary duties, to pursue an Alternative
Restructuring Proposal; provided, however, that in the event the Company desires to exercise its
Fiduciary Out pursuant to this Section 12.05(b), the Company shall provide written notice to
counsel to the Consenting Stakeholders prior to the Termination Period pursuant to the Fiduciary
Out advising such counsel that the Company intends to terminate this Agreement pursuant to the
Fiduciary Out and specifying, in reasonable detail, the reasons therefor (including the material
facts and circumstances related thereto and, to the extent applicable, the terms, conditions and
provisions of any Alternative Restructuring Proposal that the Company may pursue), and during
the Termination Period the Company shall, and shall cause their respective directors, managers
and representatives to, (x) negotiate with the Consenting Stakeholders in good faith (to the extent

                                                24
            Case 20-10345-MFW          Doc 24     Filed 02/18/20     Page 46 of 141




the Consenting Stakeholders wish to negotiate) to enable the Consenting Stakeholders to
determine whether to propose revisions to the terms of the Restructuring such that it would
obviate the need for the Company to exercise its right to terminate this Agreement pursuant to
the Fiduciary Out, (y) provide the Consenting Stakeholders with all information and materials
reasonably requested by the Consenting Stakeholders relating to the facts and circumstances
giving rise to the Fiduciary Out, and (z) consider in good faith any proposal by the Consenting
Stakeholders to amend the terms and conditions of the Restructuring in a manner that would
obviate the need for the Company to exercise the Fiduciary Out; or

        (c)     the issuance by any governmental authority, including any regulatory authority or
court of competent jurisdiction, of any final, non-appealable ruling or order that (i) enjoins the
consummation of a material portion of the Restructuring and (ii) remains in effect for seven (7)
Business Days after the Company delivers a written notice to the Consenting Stakeholders in
accordance with Section 16.11 of this Agreement detailing any such issuance; provided that this
termination right shall not apply to or be exercised by the Company if it sought or requested such
ruling or order in contravention of any obligation or restriction set out in this Agreement.

All Consenting Stakeholders reserve all rights, including the right to challenge any exercise of
the Fiduciary Out.

        12.06. Outside Date. Any Party to this Agreement may terminate its obligations under
this Agreement upon notice to all other Parties if the Effective Date has not occurred on or prior
to the Outside Date.

      12.07. Mutual Termination. This Agreement, and the obligations of all Parties hereunder,
may be terminated by mutual written agreement among all of the following: (a) the Requisite
Consenting First Lien Lenders, (b) the Consenting Second Lien Lender, (c) the Investor, and (d)
the Company.

        12.08. Automatic Termination. This Agreement shall terminate automatically without
any further required action or notice immediately upon the Effective Date.

        12.09. Effect of Termination. After the occurrence of a Termination Date, this
Agreement shall be of no further force and effect as to such Party and each Party subject to such
termination shall, except as otherwise expressly provided in this Agreement, be released from its
commitments, undertakings, and agreements under or related to this Agreement and shall have
the rights and remedies that it would have had, had it not entered into this Agreement, and shall be
entitled to take all actions, whether with respect to the Restructuring or otherwise, that it would
have been entitled to take had it not entered into this Agreement, including with respect to any and
all Claims or Causes of Action; provided, however, that in no event shall any such termination
relieve a Consenting Stakeholder from (i) liability for its breach or non-performance of its
obligations under this Agreement prior to the date of such Termination Date or (ii) obligations
under this Agreement which by their terms expressly survive termination of this Agreement.
Nothing in this Agreement shall be construed as prohibiting the Company or any of the
Consenting Stakeholders from contesting whether any such termination is in accordance with its
terms or to seek enforcement of any rights under this Agreement that arose or existed before a

                                                25
              Case 20-10345-MFW        Doc 24     Filed 02/18/20     Page 47 of 141




Termination Date. Except as expressly provided in this Agreement, nothing herein is intended to,
or does, in any manner waive, limit, impair, or restrict: (a) any right of the Company or the
ability of the Company to protect and reserve its rights (including rights under this Agreement),
remedies, and interests, including its claims against any Consenting Stakeholder; and (b) any right
of any Consenting Stakeholder, or the ability of any Consenting Stakeholder, to protect and
preserve its rights (including rights under this Agreement), remedies, and interests, including its
claims against the Company or any other Consenting Stakeholder. No purported termination of
this Agreement shall be effective under this Section 12 or otherwise if the Party seeking to
terminate this Agreement is in material breach of this Agreement, except a termination pursuant
to Section 12.05(b). Nothing in this Section 12.09 shall restrict the Company’s right to terminate
this Agreement in accordance with Section 12.05(b). If this Agreement has been terminated in
accordance with this Section 12 at a time when permission of the Bankruptcy Court shall be
required for a Consenting Stakeholder to change or withdraw (or cause to change or withdraw)
its vote to accept the Plan, the Company shall consent to any attempt by such Consenting
Stakeholder to change or withdraw (or cause to change or withdraw) such vote at such time;
provided, however, that nothing herein shall be deemed a waiver of the Company’s right to
challenge the validity of such termination.

Section 13.    DIP Commitment.

        13.01. Each Consenting First Lien Lender party hereto whose name is listed on Schedule
1 hereto (such Consenting First Lien Lender, a “Backstop Party”) commits, severally and not
jointly, to provide the portion of the DIP Facility set forth opposite such Backstop Party’s name
on Schedule 1 hereto on the terms and conditions set forth in the DIP Term Sheet and otherwise
subject to relevant Definitive Documents (such commitment, the “Backstop
Commitment”); provided that any Consenting First Lien Lender that executes a Restructuring
Support Agreement Joinder to this Agreement on or before February 24, 2020, at 5:00 p.m., New
York Time (such date, the “Election Date”), may, by making the appropriate election on such
Restructuring Support Agreement Joinder, commit to provide a percentage of the DIP Facility in
an amount not greater than the pro rata percentage of First Lien Loans held by such Consenting
First Lien Lender as of the Agreement Effective Date (such commitment, a “DIP
Commitment”), on the terms and conditions consistent with the DIP Term Sheet (any
Consenting First Lien Lender that elects to make such commitment, a “Joining DIP
Commitment Party”); provided, further, that each Backstop Party’s commitment to provide its
portion of the DIP Facility shall be reduced, pro rata, based on the percentages set forth on
Schedule 1 hereto, for the share of the DIP Facility to be provided by each Joining DIP
Commitment Party (provided that in no event shall a Backstop Party’s Backstop Commitment in
respect of the DIP Facility be reduced to an amount that would result in such Backstop Party’s
share of the DIP Facility being less than the pro rata percentage of First Lien Loans held by such
Backstop Party as of the Agreement Effective Date, and any such reduction of the Backstop
Commitments shall be allocated pro rata among the Backstop Parties that have committed to
backstop more than the pro rata percentage of First Lien Loans held by such Backstop Parties as
of the Agreement Effective Date (such Backstop Parties, the “Oversubscribed Backstop
Parties”); provided, further, that if any Joining DIP Commitment Party elects to provide its DIP
Commitment following the Effective Date (but on or before the Election Date), such Joining DIP
Commitment Party shall purchase via assignment from the Oversubscribing Backstop Parties on

                                                26
              Case 20-10345-MFW        Doc 24     Filed 02/18/20    Page 48 of 141




pro rata basis (and the Oversubscribed Backstop hereby agree to sell to such Joining DIP
Commitment Party (subject to the immediately preceding proviso)) outstanding DIP New Money
1L Loans and unfunded DIP New Money 1L Commitments (each as defined in Exhibit B) for the
full amount of such loans and commitments (after taking into account any original issue discount
or upfront fees payable to all DIP Lenders) pursuant to the assignment provisions in the DIP
Credit Agreement and at dates and times required by such Oversubscribing Backstop Parties;
provided, further, that upon a termination of this Agreement as to the Consenting First Lien
Lenders in accordance with the provisions hereof prior to the funding of the DIP Facility, the
commitment of any Backstop Party or Joining DIP Commitment Party to provide its portion of
the DIP Facility as set forth in this paragraph shall also terminate. Each Backstop Party and
Joining DIP Commitment Party may participate in the DIP Facility on behalf of some or all
accounts and funds managed by such Backstop Party or Joining DIP Commitment Party and
some or all accounts and funds managed by the investment manager, or any affiliate of the
investment manager, of such Backstop Party or Joining DIP Commitment Party, and may
allocate its participation in the DIP Facility among such funds in its sole discretion.

         13.02. The Consenting Second Lien Lender (whose name is listed on Schedule 1 hereto)
commits to provide the portion of the DIP Facility set forth opposite such Party’s name on
Schedule 1 hereto on the terms and conditions set forth in the DIP Term Sheet and otherwise
subject to relevant Definitive Documents; provided that upon a termination of this Agreement as
to the Consenting Second Lien Lender in accordance with the provisions hereof prior to the
funding of the DIP Facility, the commitment of the Consenting Second Lien Lender to provide
its portion of the DIP Facility as set forth in this paragraph shall also terminate.

Section 14.    Release.

        14.01. On the Effective Date, each Releasing Party shall expressly and generally
release, acquit, and discharge each Released Party as set forth below and as shall be provided in
the Plan:

TO THE FULLEST EXTENT PERMISSIBLE UNDER APPLICABLE LAW, EACH OF
THE RELEASING PARTIES (REGARDLESS OF WHETHER A RELEASING PARTY
IS A RELEASED PARTY) SHALL BE DEEMED TO HAVE CONCLUSIVELY,
ABSOLUTELY,    UNCONDITIONALLY,    IRREVOCABLY,   AND   FOREVER,
RELEASED AND DISCHARGED EACH DEBTOR, REORGANIZED DEBTOR AND
EACH OTHER RELEASED PARTY FROM ANY AND ALL CLAIMS, EQUITY
INTERESTS, OBLIGATIONS, RIGHTS, SUITS, DAMAGES, CAUSES OF ACTION,
REMEDIES, AND LIABILITIES WHATSOEVER, WHETHER KNOWN OR
UNKNOWN, FORESEEN OR UNFORESEEN, LIQUIDATED OR UNLIQUIDATED,
CONTINGENT OR FIXED, EXISTING OR HEREINAFTER ARISING, IN LAW, AT
EQUITY, OR OTHERWISE, INCLUDING ANY DERIVATIVE CLAIMS, ASSERTED
OR ASSERTABLE ON BEHALF OF ANY OF THE DEBTORS, THE REORGANIZED
DEBTORS, EACH OTHER RELEASING PARTY OR THEIR ESTATES, THAT SUCH
ENTITY WOULD HAVE BEEN LEGALLY ENTITLED TO ASSERT (WHETHER
INDIVIDUALLY OR COLLECTIVELY), BASED ON OR RELATING TO, OR IN ANY
MANNER ARISING FROM, IN WHOLE OR IN PART, THE DEBTORS, THE

                                                27
            Case 20-10345-MFW          Doc 24    Filed 02/18/20     Page 49 of 141




COMPANY, THE BUSINESS OPERATIONS OF THE DEBTORS, ACTIONS TAKEN
BY THE DEBTORS’ BOARD OF DIRECTORS, THE PURCHASE, SALE, OR
RESCISSION OF THE PURCHASE OR SALE OF ANY SECURITY OF THE DEBTORS
OR THE REORGANIZED DEBTORS, THE SUBJECT MATTER OF, OR THE
TRANSACTIONS OR EVENTS GIVING RISE TO, ANY CLAIM OR EQUITY
INTEREST THAT IS TREATED IN THE PLAN, THE BUSINESS OR CONTRACTUAL
ARRANGEMENTS BETWEEN ANY DEBTOR AND ANY RELEASED PARTY, THE
DEBTORS’     IN-  OR   OUT-OF-COURT     RESTRUCTURING     EFFORTS,
INTERCOMPANY TRANSACTIONS, ENTRY INTO THE CHAPTER 11 CASES, THE
FORMULATION, PREPARATION, DISSEMINATION, OR NEGOTIATION OF THE
RESTRUCTURING SUPPORT AGREEMENT, THE DISCLOSURE STATEMENT,
THE PLAN, THE PLAN SUPPLEMENT, THE DIP FACILITY DOCUMENTS, THE
FIRST LIEN FORBEARANCE AGREEMENT, THE EXIT FACILITIES DOCUMENTS,
OR OTHER DOCUMENTS OR ANY OTHER ACT OR OMISSION, TRANSACTION,
AGREEMENT, EVENT, OR OTHER OCCURRENCE TAKING PLACE ON OR
BEFORE THE EFFECTIVE DATE, OTHER THAN CLAIMS OR LIABILITIES
ARISING OUT OF OR RELATING TO (A) ANY ACT OR OMISSION OF A
RELEASED PARTY THAT CONSTITUTES FRAUD, WILLFUL MISCONDUCT OR
GROSS NEGLIGENCE OR (B) EXCLUDED CLAIMS.

        14.02. Each of the Releasing Parties shall grant this Release pursuant to and in
accordance with the Plan (regardless of whether such Party is entitled to vote under the Plan) and
this Agreement knowingly, notwithstanding that each Releasing Party may hereafter discover
facts in addition to, or different from, those which either such Releasing Party now knows or
believes to be true, and without regard to the subsequent discovery or existence of such different
or additional facts, and each Releasing Party pursuant to and in accordance with the Plan and this
Agreement shall expressly waive any and all rights that such Releasing Party may have under
any statute or common law principle which would limit the effect of the Release to those claims
actually known or suspected to exist as of before the Effective Date.

       14.03. In connection with their agreement to the foregoing Release pursuant to and in
accordance with the Plan and this Agreement, the Releasing Parties shall knowingly and
voluntarily waive and relinquish any and all provisions, rights, and benefits conferred by any law
of the United States or any state or territory of the United States, or principle of common law,
which governs or limits a person’s release of unknown claims, comparable or equivalent to
California Civil Code § 1542, which provides:

 A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
 CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR
 AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR
 HER MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
 COMPANY.

Each of the Releasing Parties hereby represents and warrants that it has access to adequate
information regarding the terms hereof, the scope and effect of the Release, and all other
matters encompassed by this Agreement to make an informed and knowledgeable decision

                                                28
              Case 20-10345-MFW         Doc 24     Filed 02/18/20      Page 50 of 141




with regard to entering into this Agreement. Each of the Releasing Parties further
represents and warrants that it has not relied upon any other Party in deciding to enter
into this Agreement and has instead made its own independent analysis and decision to
enter into this Agreement.

Section 15.    Amendments and Waivers.

       (a)     This Agreement may not be modified, amended, or supplemented, and no
condition or requirement hereof may be waived, in any manner except in accordance with this
Section 15.

        (b)     This Agreement (including, for the avoidance of doubt, all term sheets and
exhibits attached hereto) may be modified, amended, or supplemented, or a condition or
requirement of this Agreement (including, for the avoidance of doubt, all term sheets and
exhibits attached hereto) may be waived, only in a writing signed by the Company, the Requisite
Consenting First Lien Lenders, the Consenting Second Lien Lender, and the Investor; provided
that (i) any modification or amendment to the definition of Requisite Consenting First Lien
Lenders shall also require the written consent of each Consenting First Lien Lender, (ii) any
modification or amendment to this Section 15 shall require the written consent of each Party, and
(iii) with respect to any modification, amendment, waiver or supplement that materially and
adversely affects the rights or proposed treatment of any Consenting Stakeholder (in its capacity
as such) or any other party that becomes a Party to this Agreement, such Consenting Stakeholder
or other party, in each case unless otherwise specified in this Agreement.

      (c)     Any proposed modification, amendment, waiver or supplement that does not
comply with this Section 15 shall be ineffective and void ab initio.

       (d)     The waiver by any Party of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a waiver of any other
or subsequent breach. No failure on the part of any Party to exercise, and no delay in exercising,
any right, power or remedy under this Agreement shall operate as a waiver of any such right, power
or remedy or any provision of this Agreement, nor shall any single or partial exercise of such right,
power or remedy by such Party preclude any other or further exercise of such right, power or
remedy or the exercise of any other right, power or remedy. All remedies under this Agreement
are cumulative and are not exclusive of any other remedies provided by Law.

Section 16.    Miscellaneous.

       16.01. Acknowledgement. Notwithstanding any other provision of this Agreement, this
Agreement is not and shall not be deemed to be an offer with respect to any securities or solicitation
of votes for the acceptance of a plan of reorganization for purposes of sections 1125 and 1126 of
the Bankruptcy Code or otherwise.

        16.02. Exhibits Incorporated by Reference; Conflicts. Each of the exhibits, annexes,
signature pages, and schedules attached hereto is expressly incorporated herein and made a part
of this Agreement, and all references to this Agreement shall include such exhibits, annexes,

                                                 29
            Case 20-10345-MFW          Doc 24    Filed 02/18/20     Page 51 of 141




signature pages, and schedules. In the event of any inconsistency between this Agreement
(without reference to the exhibits, annexes, and schedules hereto) and the exhibits, annexes, and
schedules hereto, this Agreement (including the Term Sheet, but without reference to the
exhibits, annexes, and schedules thereto) shall govern. In the event of a conflict between this
Agreement and the Term Sheet, the Term Sheet shall control.

        16.03. Publicity. The Company shall submit drafts to counsel to the Consenting
Stakeholders of any press releases and public documents that constitute disclosure of the
existence or terms of this Agreement or any amendment to the terms of this Agreement at least
three (3) Business Days prior to making any such disclosure and shall afford them a reasonable
opportunity under the circumstances to comment on such documents and disclosures. Except as
may be required by the Bankruptcy Court, the Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, or other applicable law, no Party or its advisors shall disclose to any
person or entity (including, for the avoidance of doubt, any other Consenting First Lien
Lender), (i) the amount or percentage of any Claims, Backstop Commitment, DIP Commitment,
or other interests held by any Consenting First Lien Lender without such Consenting First Lien
Lender’s prior written consent, including by redacting any such information contained in this
Agreement (including on the signature pages and schedules hereto), provided that the Company
may aggregate the confidential claims information provided to the Company by the Consenting
First Lien Lenders and disclose such combined data on an aggregate basis or (ii) the amount or
percentage of any Claims, Backstop Commitment, DIP Commitment, or other interests held by
the Consenting Second Lien Lender without the Consenting Second Lien Lender’s prior written
consent, including by redacting any such information contained in this Agreement (including on
the signature pages and schedules hereto); provided, however, that if any such disclosure is
required by Law, the disclosing Party shall, or shall cause its advisors to, afford the relevant
Consenting Stakeholder a reasonable opportunity to review and comment in advance of such
disclosure and shall take all reasonable measures to limit such disclosure; provided further that
each disclosing Party shall use commercially reasonable efforts to avoid using the name of any
Second Lien Lender.

       16.04. Further Assurances. Subject to the other terms of this Agreement, the Parties
agree to execute and deliver such other instruments and perform such acts, in addition to the
matters herein specified, as may be reasonably appropriate or necessary, or as may be required
by order of the Bankruptcy Court, from time to time, to effectuate the Restructuring, as
applicable.

        16.05. Complete Agreement. Except as otherwise explicitly provided herein, this
Agreement constitutes the entire agreement among the Parties with respect to the subject matter
of this Agreement and supersedes all prior negotiations, understandings, and agreements, oral or
written, among the Parties with respect thereto, other than any Confidentiality Agreement.

     16.06. GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF
FORUM. THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE, WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES OF THIS AGREEMENT. Each Party

                                                30
             Case 20-10345-MFW          Doc 24     Filed 02/18/20      Page 52 of 141




to this Agreement agrees that it shall bring any action or proceeding in respect of any claim arising
out of or related to this Agreement, to the extent possible, in the Chosen Court, and solely in
connection with claims arising under this Agreement: (a) irrevocably submits to the exclusive
jurisdiction of such court; (b) waives any objection to laying venue in any such action or
proceeding in such applicable court; and (c) waives any objection that such court is an
inconvenient forum or does not have jurisdiction over any Party to this Agreement.

      16.07. TRIAL BY JURY WAIVER. EACH PARTY HERETO IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

        16.08. Execution of Agreement. This Agreement may be executed and delivered in any
number of counterparts and by way of electronic signature and delivery, each such counterpart,
when executed and delivered, shall be deemed an original, and all of which together shall constitute
the same agreement. Except as expressly provided in this Agreement, each individual executing
this Agreement on behalf of a Party has been duly authorized and empowered to execute and
deliver this Agreement on behalf of said Party.

        16.09. Rules of Construction. This Agreement is the product of negotiations among the
Company and the Consenting Stakeholders, and in the enforcement or interpretation of this
Agreement, is to be interpreted in a neutral manner, and any presumption with regard to
interpretation for or against any Party by reason of that Party having drafted or caused to be drafted
this Agreement, or any portion of this Agreement, shall not be effective in regard to the
interpretation of this Agreement. The Parties were each represented by counsel during the
negotiations and drafting of this Agreement and continue to be represented by counsel.

        16.10. Successors and Assigns; Third Parties. This Agreement is intended to bind and
inure to the benefit of the Parties and their respective successors and permitted assigns, as
applicable. There are no third party beneficiaries under this Agreement, and the rights or
obligations of any Party under this Agreement may not be assigned, delegated, or transferred to
any other person or entity, except in accordance with Section 9 of this Agreement.

       16.11. Notices. All notices hereunder shall be deemed given if in writing and delivered,
by electronic mail, courier, or registered or certified mail (return receipt requested), to the
following addresses (or at such other addresses as shall be specified by like notice):

       (a)     if to the Company, to:

                VIP Cinema Seating, LLC
                7955 Manchester Rd, Suite 125
                St Louis, MO 63143
                Attn: Michael Blatz
                Email: blatz@vipcinemaseating.com

                with copies to:

                                                 31
      Case 20-10345-MFW          Doc 24    Filed 02/18/20   Page 53 of 141




        Ropes & Gray LLP
        1211 Avenue of the Americas
        New York, New York 10036
        Attn: Gregg M. Galardi
               Cristine Pirro Schwarzman
        Email: Gregg.Galardi@ropesgray.com
               Cristine.Schwarzman@ropesgray.com


(b)    if to the Investor, to:

        H.I.G. Capital, LLC
        1271 Avenue of the Americas, 23rd Floor
        New York, NY 10020
        Attn: Tenno Tsai
        Email: ttsai@higcapital.com

        with copies to:

         McDermott Will & Emery LLP
         444 West Lake Street
         Chicago, IL 60606
         Attn: Brooks Gruemmer
                  Jay Kapp
         E-mail: bgruemmer@mwe.com
                   jkapp@mwe.com
(c)    if to the Consenting First Lien Lenders, to:

        To each Consenting First Lien Lender at the addresses or e-mail addresses set
        forth below the Consenting First Lien Lender’s signature page to this Agreement
        (or to the signature page to a Restructuring Support Agreement Joinder or
        Transfer Agreement Joinder as the case may be).

        with copies to:

        Davis Polk & Wardwell LLP
        450 Lexington Avenue
        New York, NY 10017
        Attn: Damian S. Schaible
              Adam L. Shpeen
        Email: damian.schaible@davispolk.com
               adam.shpeen@davispolk.com

(d)    if to the Consenting Second Lien Lender, to:



                                          32
Case 20-10345-MFW   Doc 24   Filed 02/18/20   Page 54 of 141
            Case 20-10345-MFW          Doc 24     Filed 02/18/20     Page 55 of 141




       16.17. Remedies Cumulative. All rights, powers, and remedies provided under this
Agreement or otherwise available in respect of this Agreement at Law or in equity shall be
cumulative and not alternative, and the exercise of any right, power, or remedy of this Agreement
by any Party shall not preclude the simultaneous or later exercise of any other such right, power,
or remedy by such Party.

        16.18. Capacities of Consenting Stakeholders. Each Consenting Stakeholder has entered
into this Agreement on account of all Claims against, or Interests in, the Company that it holds
(directly or through discretionary accounts that it manages or advises).

        16.19. Email Consents. Where a written consent, acceptance, approval, or waiver is
required pursuant to or contemplated by this Agreement, pursuant to Section 3.02, Section 15, or
otherwise, including a written approval by the Company or the Consenting Stakeholders, such
written consent, acceptance, approval, or waiver shall be deemed to have occurred if, by agreement
between counsel to the Parties submitting and receiving such consent, acceptance, approval, or
waiver, it is conveyed in writing (including electronic mail) between each such counsel without
representations or warranties of any kind on behalf of such counsel.

        16.20. Survival. Notwithstanding (a) any Transfer of any Claim against, or interest in,
the Company, in accordance with Section 9 of this Agreement or (b) the termination of this
Agreement in accordance with its terms, the agreements and obligations of the Parties in this
Section 16.20 and Sections 2, 12, 15, 16.01, 16.02, 16.03, 16.05, 16.06, 16.07, 16.08, 16.09,
16.10, 16.11, 16.12, 16.13, 16.14, 16.15, 16.16, 16.17, 16.18 and 16.19 hereof, and any defined
terms used in any of the forgoing Sections, subsections or paragraphs (solely to the extent used
therein), shall survive such transfer or termination and shall continue in full force and effect in
accordance with the terms hereof.

       16.21. Consideration. Each Party hereby acknowledges that no consideration, other than
that specifically described herein or in the Plan, shall be due or paid to any Consenting
Stakeholder for its agreement (subsequent to proper disclosure and solicitation) to vote to accept
the Plan or to otherwise support and take actions to effectuate the Restructuring in accordance
with the terms and conditions of this Agreement, other than each of the Parties’ representations,
warranties, and agreements with respect to their commitments hereunder regarding the
consummation of the Restructuring and the Confirmation and consummation of the Plan.




                                                34
         Case 20-10345-MFW     Doc 24     Filed 02/18/20     Page 56 of 141




      IN WITNESS OF THIS AGREEMENT, the Parties hereto have executed this
Agreement on the day and year first above written.

                   [Remainder of page intentionally left blank.]




                                        35
Case 20-10345-MFW   Doc 24   Filed 02/18/20   Page 57 of 141
Case 20-10345-MFW   Doc 24   Filed 02/18/20   Page 58 of 141
Case 20-10345-MFW   Doc 24   Filed 02/18/20   Page 59 of 141
           Case 20-10345-MFW         Doc 24   Filed 02/18/20    Page 60 of 141




H.I.G. Capital, LLC



By:
Name: Richard Siegel
Title: General Counsel

Address:
1450 Brickell Ave 31st Floor
Miami, FL 33131


E-mail address(es): rsiegel@higcapital.com


H.I.G. MIDDLE MARKET LBO FUND II, L.P.
By: H.I.G. Middle Market Advisors II, LLC
Its: General Partner
        By: H.I.G.-GPII, Inc.
        Its: Manager



By:
Name: Richard Siegel
Title: Vice President and General Counsel

Address:
1450 Brickell Ave 31st Floor
Miami, FL 33131
E-mail address(es): rsiegel@higcapital.com




                           [H.I.G. Capital Signature Page to RSA]
Case 20-10345-MFW   Doc 24    Filed 02/18/20      Page 61 of 141




                        Schedule 1

        Backstop Parties and Backstop Commitments


                     [REDACTED]




            [Second Lien Signature Page to RSA]
Case 20-10345-MFW   Doc 24   Filed 02/18/20   Page 62 of 141




                       Exhibit A

                      Term Sheet
Case 20-10345-MFW   Doc 24   Filed 02/18/20   Page 63 of 141
        Case 20-10345-MFW   Doc 24       Filed 02/18/20     Page 64 of 141

                                                                EXECUTION VERSION

                              chapter 11 plan of reorganization (the “Plan”) in accordance
                              with the Restructuring Support Agreement (the “RSA”), to
                              which this Term Sheet is attached as Exhibit A, in chapter 11
                              cases to be filed with the United States Bankruptcy Court for the
                              District of Delaware (the “Bankruptcy Court”). The Company,
                              as restructured pursuant to the Restructuring Transaction, shall
                              be referred to herein as “NewCo”.
Restructuring Milestones:     The following milestones shall be set forth in the RSA and apply
                              to the Restructuring Transaction (the “Restructuring
                              Milestones”):

                                  (i)       chapter 11 petition date (the “Petition Date”) to
                                            occur not later than February 18, 2020;
                                  (ii)      entry of an order (the “Interim DIP Order”) by the
                                            Bankruptcy Court approving the DIP Facility (as
                                            defined below), on an interim basis, not later than 5
                                            days after the Petition Date;
                                  (iii)     entry of an order (the “Final DIP Order”) by the
                                            Bankruptcy Court approving the DIP Facility, on a
                                            final basis, not later than 35 days after the Petition
                                            Date;
                                  (iv)      entry of an order by the Bankruptcy Court
                                            approving the disclosure statement for the Plan not
                                            later than 35 days after the Petition Date;
                                  (v)       entry of an order by the Bankruptcy Court
                                            confirming the Plan not later than 35 days after the
                                            Petition Date; and
                                  (vi)      occurrence of Exit Date (as defined below) no later
                                            than April 13, 2020.

DIP Financing:                A new senior secured superpriority debtor-in-possession term
                              loan financing facility in an aggregate principal amount of $33
                              million having terms and conditions set forth on Exhibit B to the
                              RSA (including the Funded Reserve Account, as defined
                              therein) (the “DIP Facility”). The DIP Facility shall consist of
                              (i) $13 million in principal amount of new money term loans to
                              be provided by (a) certain First Lien Lenders (the “Participating
                              First Lien Lenders”), in a principal amount of $11 million (the
                              (“1L New Money DIP Loans”) and (b) the Second Lien Lenders,
                              in a principal amount of $2 million (the “2L New Money DIP
                              Loans”, and together with the 1L New Money DIP Loans, the
                              “New Money DIP Loans”), of which $10 million (to be provided
                              pro rata from the 1L New Money DIP Loans and 2L New Money
                              DIP Loans) will be available upon entry of the Interim DIP
                              Order and the remainder will be available upon entry of the Final
                              DIP Order, in each case subject to the satisfaction of certain
                              other conditions precedent set forth in Exhibit B, and the
                              Company and (ii) a roll-up of $20 million principal amount of
        Case 20-10345-MFW   Doc 24    Filed 02/18/20       Page 65 of 141

                                                               EXECUTION VERSION

                              loans (the “Roll-Up Loans” and, together with the New Money
                              DIP Loans, the “DIP Loans”) under the Existing First Lien
                              Credit Agreement held by each Participating First Lien Lender
                              (pro rata), which Roll-Up Loans will be junior in right of
                              security and payment to the New Money DIP Loans.
                              The DIP Loans shall bear interest at a rate of LIBOR plus 6.00%
                              per annum and be paid in cash. The New Money DIP Loans shall
                              be issued at 97% of par, and shall be net funded.
                              The Participating First Lien Lenders that commit to backstop the
                              1L New Money DIP Loans shall receive on the initial funding
                              date of the DIP Facility their pro rata share of a cash
                              commitment premium equal to 10% of the principal amount of
                              the 1L New Money DIP Loans provided by such Participating
                              First Lien Lenders.
                              In addition, Participating First Lien Lenders shall receive, on the
                              Exit Date, their pro rata share of a commitment premium of 13%
                              of the common equity of NewCo (the “Common Equity”), prior
                              to dilution from the Management Incentive Plan.
                              The Second Lien Lenders that commit to backstop the 2L New
                              Money DIP Loans shall receive on the initial funding date of the
                              DIP Facility their pro rata share of a cash commitment premium
                              equal to 5% of the principal amount of the 2L New Money DIP
                              Loans committed to be provided by such Second Lien Lenders.
                              Proceeds of the New Money DIP Loans shall be used solely in
                              accordance with a budget (subject to permitted variances) under
                              the DIP Facility as more fully set forth in Exhibit B to the RSA.
                              On the Exit Date the 1L New Money DIP Loans and the Roll-
                              Up Loans shall convert into exit financing and the 2L New
                              Money DIP Loans shall convert into preferred equity in NewCo
                              (such preferred equity, which shall have an initial stated value
                              of $69 million in its entirety, the “Preferred Equity”) and
                              Common Equity in Newco, as set forth below under the heading
                              “Exit Financing.”
Exit Financing:               On the effective date of the Restructuring Transaction (the “Exit
                              Date”), there shall be in place (i) a senior secured first lien term
                              loan facility (the “First Lien Exit Facility”) in an aggregate
                              principal amount of $11 million comprised of 1L New Money
                              DIP Loans converted into loans under the First Lien Exit Facility
                              on a dollar-for-dollar basis and (ii) a second lien exit term loan
                              facility (the “Second Lien Exit Facility”) comprised of
                              converted Roll-Up Loans in an aggregate principal amount not
                              to exceed $20 million. The terms and conditions of the First Lien
                              Exit Facility and the Second Lien Exit Facility shall be set forth
                              in Exhibit C and Exhibit D to the RSA, respectively.
                              On the Exit Date, the 2L New Money DIP Loans shall be
                              converted into 25% of the Common Equity, prior to dilution
        Case 20-10345-MFW          Doc 24    Filed 02/18/20       Page 66 of 141

                                                                      EXECUTION VERSION

                                     from the Management Incentive Plan, and Preferred Equity with
                                     an initial stated value of $2.0 million.
                                     The terms and conditions of the Preferred Equity shall be set
                                     forth on Exhibit E to the RSA.
New Equity Investment:               On the Exit Date, the Investor shall (a) provide $7.0 million in
                                     equity financing (the “New Money Commitment”) and (b) enter
                                     into a new management services agreement with NewCo (the
                                     “New MSA”). The New MSA shall (i) have a term ending on
                                     the earlier of (x) the date the Investor no longer has a controlling
                                     interest in, or otherwise controls the Board of, NewCo and
                                     (y) the fourth (4th) anniversary of the Exit Date, (ii) provide for
                                     a transaction fee (which fee shall be identical to the transaction
                                     fee provided to the Investor under the existing professional
                                     services agreement between the Investor and the Company)
                                     payable after the Aggregate Liquidation Preference Amount (as
                                     defined in Exhibit E) has been paid to holders of Preferred
                                     Equity regardless of whether the New MSA has been terminated,
                                     so long as the Investor remains the controlling shareholder of, or
                                     otherwise controls the Board of, NewCo at the time of a
                                     Liquidation Event (as defined in Exhibit E) and (iii) otherwise
                                     be on substantially the same terms and conditions provided by
                                     the Investor under the existing professional services agreement
                                     between the Investor and the Company; provided, however, that
                                     the New MSA will provide that the Investor will receive no
                                     annual fee and no transaction-related fee in connection with the
                                     Restructuring Transaction.
                                     The Investor shall receive, on the Exit Date, in exchange for the
                                     New Money Commitment and the New MSA, 51% of the
                                     Common Equity, prior to dilution from the Management
                                     Incentive Plan, and Preferred Equity with an initial stated value
                                     of $7.0 million. The Investor shall have no obligation to consent
                                     to any further dilution prior to or on the Exit Date.
                                     Further, the Investor shall only be required to invest if the
                                     Company has at least $1,500,000 of available, unrestricted cash
                                     on the Exit Date after payment of, or reserving for the payment
                                     of, all outstanding checks and after giving effect to all
                                     distributions under the Plan, including but not limited to the
                                     payment in full of all fees and expenses related to the
                                     Restructuring Transaction (including, for the avoidance of
                                     doubt, all transactions, amounts, and reserves contemplated by
                                     the exhibits thereto).

Treatment of First Lien Lenders:     On the Exit Date, existing Loans under the Existing First Lien
                                     Credit Agreement will be exchanged pro rata for (i) Preferred
                                     Equity with an initial stated value of $60.0 million and (ii) 10%
                                     of the Common Equity, prior to dilution from the Management
                                     Incentive Plan.
        Case 20-10345-MFW           Doc 24   Filed 02/18/20       Page 67 of 141

                                                                      EXECUTION VERSION

Treatment of Second Lien Lenders:     On the Exit Date, Loans under the Existing Second Lien Credit
                                      Agreement will be discharged and shall receive no distribution
                                      on account of such Claims (as defined in the RSA).
Treatment of General Unsecured        On the Exit Date, all of the general unsecured claims shall be
Claims:                               discharged and will receive no distribution on account of such
                                      Claims; provided that if a holder of an allowed general
                                      unsecured claim opts in to the releases through the form to be
                                      provided (the “Opt-In Form”), such holder shall receive the
                                      lesser of (A) the allowed amount of its general unsecured claim
                                      or (B) $5,000.
Other Creditors Treatment:            Unless otherwise agreed in the Definitive Documents (as
                                      defined in the RSA), all other creditors will receive no
                                      distribution on the Exit Date.
Existing Equity Treatment:            Cancelled and entitled to no distribution.
Governance:                           Governance to be substantially in accordance with the corporate
                                      governance term sheet attached to the RSA as Exhibit F.
Management Incentive Plan:            The new board of directors (or similar governing body) of
                                      NewCo (the “New Board”) will be authorized to implement a
                                      management incentive plan (the “Management Incentive Plan”),
                                      substantially in accordance with the terms set forth in the
                                      Management Incentive Plan term sheet (the “MIP Term Sheet”)
                                      attached to the RSA as Exhibit G.

CEO Incentive Plan                    The New Board will be authorized to implement a CEO
                                      incentive plan for Michael Blatz consisting of 1% of Common
                                      Equity.

Advisors to 1L Ad Hoc Group:          The reasonable and documented fees and expenses incurred by
                                      the 1L Ad Hoc Group in connection with the Restructuring
                                      Transaction shall be paid by the Company (including the fees
                                      and expenses of Davis Polk & Wardwell LLP, M-III Partners LP
                                      and Morris, Nichols, Arsht & Tunnell LLP, as Delaware counsel
                                      to the 1L Ad Hoc Group).
Advisors to Second Lien Lenders:      The reasonable and documented fees and expenses incurred by
                                      the Second Lien Lenders (which shall be limited to the
                                      reasonable and documented fees and expenses of Stroock &
                                      Stroock & Lavan LLP, as primary legal counsel, and Young
                                      Conaway Stargatt & Taylor, LLP, as Delaware counsel to the
                                      Second Lien Lender) in connection with the Restructuring
                                      Transaction (including, but not limited to, the drafting and
                                      negotiation of this Term Sheet) shall be paid by the Company in
                                      an amount not to exceed: (a) with respect to fees and expenses
                                      incurred up until and including the date of execution of the RSA,
                                      $350,000, and (b) with respect to fees and expenses incurred
                                      after the date of execution of the RSA, $175,000.
Advisors to Investor:                 The reasonable and documented fees and expenses incurred by
                                      the Investor in connection with the Restructuring Transaction
        Case 20-10345-MFW   Doc 24   Filed 02/18/20       Page 68 of 141

                                                              EXECUTION VERSION

                              shall be paid by the Company (including the fees and expenses
                              of McDermott Will & Emery LLP, as counsel to Investor) in an
                              amount not to exceed: (a) with respect to fees and expenses
                              incurred up until and including the date of execution of the RSA,
                              $350,000, and (b) with respect to fees and expenses incurred
                              after the date of execution of the RSA, $175,000.
Releases:                     The Plan shall provide that all parties to the RSA shall provide
                              and receive mutual releases as set forth in the Plan and the
                              Restructuring Support Agreement.
                              The Plan shall permit all holders of general unsecured claims to
                              opt in to the releases pursuant to the Opt-In Form.
Tax Treatment:                The Restructuring Transaction shall be structured in a tax
                              efficient manner.
Definitive Documentation:     The identification of the definitive documentation relating to the
                              Restructuring Transaction and financing contemplated thereby
                              shall be set forth in the RSA.
Case 20-10345-MFW   Doc 24   Filed 02/18/20   Page 69 of 141




                       Exhibit B
                    DIP Term Sheet
Case 20-10345-MFW   Doc 24   Filed 02/18/20   Page 70 of 141
             Case 20-10345-MFW       Doc 24        Filed 02/18/20    Page 71 of 141
                                                                                                   2
Backstop Parties       Those members of the Ad Hoc Group of Consenting First Lien Lenders
                       represented by Davis Polk & Wardwell LLP that have agreed to backstop the DIP
                       New Money 1L Commitments pursuant to the terms of the Restructuring Support
                       Agreement (the “Backstop Parties”).
Amount & Type of DIP   Senior secured superpriority debtor-in-possession facility in an aggregate
Facility               principal amount of up to $33 million consisting of (A) $11 million in principal
                       amount of new money term loan commitments from the DIP 1L Lenders (the
                       “DIP New Money 1L Commitments” and the term loans thereunder, the “DIP
                       New Money 1L Loans”), (B) $2 million in principal amount of new money term
                       loan commitments from the DIP 2L Lenders (the “DIP New Money 2L
                       Commitments” and the term loans thereunder, the “DIP New Money 2L
                       Loans”; the DIP New Money 1L Loans, together with the DIP New Money 2L
                       Loans, are collectively referred to herein as the “DIP New Money Loans”) and
                       (C) a roll-up of $20 million in principal amount of the Pre-Petition First Lien
                       Loans held by the DIP 1L Lenders as provided under the “Roll-Up” section
                       below. The borrowing of DIP New Money 1L Loans and the DIP New Money
                       2L Loans shall automatically and permanently decrease the DIP New Money 1L
                       Commitments and DIP New Money 2L Commitments, respectively, on a dollar-
                       for-dollar basis, and all DIP New Money Loans repaid or prepaid may not be
                       reborrowed. Voluntary and mandatory prepayments of DIP New Money Loans
                       shall be made on a pro rata basis (unless otherwise provided by the DIP Credit
                       Agreement consistent with the Documentation Principles).

                       The DIP Lenders shall (on a several but not joint basis) make their DIP New
                       Money Loans available to the DIP Facility Borrower in up to two draws in the
                       following manner (in each case upon the satisfaction (as determined by the
                       Required DIP Lenders) of the conditions precedent described below):

                           (a) The DIP Facility Borrower may make a single draw of DIP New
                               Money Loans on the closing date of the DIP Facility (the “Closing
                               Date”) in an aggregate principal amount of up to $10.0 million (to be
                               allocated pro rata among the DIP New Money 1L Commitments and
                               the DIP New Money 2L Commitments) (such amount, the “Initial
                               Draw Amount”).

                           (b) The DIP Facility Borrower may make a single draw of DIP New
                               Money Loans, on or within 3 business days following the date the Final
                               Order has been entered by the Bankruptcy Court, in an aggregate
                               principal amount of up to $3.0 million (to be allocated pro rata among
                               the remaining DIP New Money 1L Commitments and the DIP New
                               Money 2L Commitments) (such loans, the “Delayed Draw Loans”),
                               which amount, for the avoidance of doubt, shall be in addition to the
                               Initial Draw Amount (the date on which the Delayed Draw Loans are
                               borrowed, the “Delayed Draw Borrowing Date”).

                       “Delayed Draw Commitment” means the aggregate amount of the DIP
                       Lenders’ delayed draw commitments on the Closing Date not to exceed $3.0
                       million.


                                               2
            Case 20-10345-MFW       Doc 24        Filed 02/18/20     Page 72 of 141
                                                                                                     3
                     The Delayed Draw Commitment will automatically terminate on the earlier to
                     occur of (a) the date immediately following the Delayed Draw Borrowing Date
                     and (b) the DIP Termination Date (as defined below).

                     The “DIP Termination Date” shall mean the earliest of (a) the Initial Maturity
                     Date (as defined herein) or, if extended as described below, the Extended
                     Maturity Date, (b) the date (i) of acceleration of the DIP Obligations (as defined
                     below) and the termination of the unfunded DIP New Money Commitments in
                     accordance with the terms of the DIP Credit Agreement (including as a result of
                     the termination of the Restructuring Support Agreement) or (ii) on which all
                     outstanding DIP Obligations are prepaid in full prior to the Maturity Date
                     thereof (including in connection with any refinancing thereof), (c) the effective
                     date of any Acceptable Plan of Reorganization (which shall be defined to
                     provide that the Plan (as defined in, and in form and substance required by, the
                     Restructuring Support Agreement) shall be an “Acceptable Plan of
                     Reorganization”) (the “Plan Effective Date”) or any other plan of
                     reorganization, (d) the date of consummation of a sale of all or substantially all
                     of the Debtors’ assets under Section 363 of the Bankruptcy Code, (e) the date
                     that is thirty-five (35) days after the Petition Date (or such later date as may be
                     agreed by the Required DIP Lenders), unless the Final Order has been entered
                     by the Bankruptcy Court on or prior to such date and (f) the date on which there
                     occurs a material adverse effect on the business, operations, assets, liabilities
                     (actual or contingent), operating results or financial condition of the Loan
                     Parties and their Subsidiaries, taken as a whole (excluding any material adverse
                     effect as a result of (i) the events and conditions related and/or leading up to the
                     commencement of the Cases, (ii) any defaults under agreements that have no
                     effect under the terms of the Bankruptcy Code as a result of the commencement
                     of a proceeding under chapter 11 of the Bankruptcy Code and the Cases, (iii)
                     any reduction in payment terms by suppliers and (iv) any reclamation claims).
Roll-Up Loans        Upon entry of the Final Order, an amount of Pre-Petition First Lien Loans will
                     be automatically substituted and exchanged for (and deemed prepaid upon the
                     issuance of) DIP Loans (the “Roll-Up Loans”) in an aggregate principal amount
                     of $20 million allocated among the DIP 1L Lenders based on their pro rata share
                     of DIP New Money 1L Commitments on the Closing Date.

                     The Roll-Up Loans shall be junior in right of payment and security to the DIP
                     New Money Loans.




                                              3
                Case 20-10345-MFW       Doc 24         Filed 02/18/20     Page 73 of 141
                                                                                                           4
Maturity Date            The date (such date, the “Initial Maturity Date”) falling 90 days after the
                         commencement of the Cases (such commencement date, the “Petition Date”);
                         provided that the DIP Facility Borrower, with the consent of the Required DIP
                         Lenders, shall have the right to extend the Initial Maturity Date for a period of
                         up to 60 days (the “Extended Maturity Date”) subject to the following
                         conditions: (i) the Debtors shall have provided the DIP Facility Agent (for
                         distribution to the DIP Lenders) with not less than 5 business days’ prior written
                         notice of such extension, (ii) the Debtors shall have filed an Acceptable Plan of
                         Reorganization, (iii) the DIP Facility Borrower shall pay to the DIP Facility
                         Agent, for the account of the DIP Lenders, an extension premium in an amount
                         equal to 0.50% of the DIP Loans then outstanding and (iv) no default or event of
                         default under the DIP Documents shall have occurred and be continuing.
Plan Effective Date:     On the Plan Effective Date:
Equity Distributions;
Conversion to Exit
                           (a) DIP New Money 1L Loans will convert into the First Lien Exit Facility
Facilities
                               (as defined in the RSA Term Sheet), on the terms and conditions as more
                               fully set forth in Exhibit C of the Restructuring Support Agreement;

                           (b) Roll-Up Loans will convert into the Second Lien Exit Facility (as defined
                               in the RSA Term Sheet), on the terms and conditions as more fully set
                               forth in Exhibit D of the Restructuring Support Agreement;

                           (c) the DIP 2L Lenders will receive, on account of their DIP New Money 2L
                               Loans, (i) Preferred Equity (as defined in the RSA Term Sheet) with an
                               initial stated value of $2.0 million, on the terms and conditions as more
                               fully set forth in Exhibit E of the Restructuring Support Agreement and
                               (ii) 25.00% (calculated prior to giving effect to any dilution pursuant to
                               the Management Incentive Plan) of the Common Equity (as defined in the
                               RSA Term Sheet), as more fully set forth in the Restructuring Support
                               Agreement and the RSA Term Sheet; and

                           (d) the DIP 1L Lenders will receive the 1L Common Equity Payment
                               described below under the heading “Fees and Other Payments.”

                         If the DIP Termination Date occurs other than as a result of the Plan Effective
                         Date, all DIP Obligations shall be immediately paid in cash, and the DIP Lenders
                         shall receive the payments required to be paid thereon and described below under
                         the heading “Fees and Other Payments.”
Use of Proceeds          Solely in accordance with the DIP Orders and the Approved Budget (as defined
                         herein) (subject to any permitted variances), the proceeds of the DIP Loans will
                         be used (i) to pay certain costs, fees and expenses related to the Cases, (ii) to fund
                         the Carve-Out from and after the delivery of the Carve-Out Trigger Notice (as
                         defined herein) to make payments under the Carve-Out in accordance with the
                         terms of the DIP Orders and (iii) to fund the working capital needs and
                         expenditures of the Debtors during the Cases, including (except with respect to
                         the proceeds of DIP New Money Loans) to roll up the First Lien Loans as
                         provided in the “Roll-Up Loans” section above.


                                                   4
                Case 20-10345-MFW         Doc 24         Filed 02/18/20      Page 74 of 141
                                                                                                               5
Interest Rate             LIBOR plus 6.00% per annum (or if applicable, ABR plus 5.00% per annum).

                          Interest shall be payable in cash on each Interest Payment Date (as defined
                          below).

                          “Interest Payment Date” shall mean (a) with respect to any ABR loan, the last
                          business day of each March, June, September and December to occur during
                          any period in which such loan is outstanding, (b) with respect to any Eurodollar
                          loan, the last day of the interest period applicable to the borrowing of which
                          such loan is a part and (c) with respect to any loan, the Maturity Date and, after
                          such maturity, on each date on which demand for payment is made.
Original Issue Discount   3.00% applicable to the DIP New Money Loans
Default Interest          Upon the occurrence and during the continuation of an event of default, unless
                          otherwise waived with respect to all DIP Loans by the Required DIP Lenders, all
                          obligations will bear interest at (i) in the case of principal and interest, a rate equal
                          to 2.00% per annum, plus the otherwise applicable rate to the relevant DIP Loans
                          and (ii) in the case of all other amounts, at a rate equal to 2.00% per annum plus
                          the rate applicable to DIP Loans that are ABR loans.

                          All interest accruing at the default rate set forth above shall be payable in cash
                          on demand. For the avoidance of doubt, cash on deposit in the Funded Reserve
                          Account shall not be used to pay interest on the DIP Loans.
Amortization              None.
Fees and Other Payments   DIP Termination Date Payments
                          Without limiting anything set forth above under the heading “Plan Effective
                          Date: Equity Distributions; Conversion to Exit Facilities” and, in each case,
                          subject to the Plan:

                            (a)    If the DIP Termination Date occurs as a result of the Plan Effective Date
                                   occurring, each DIP 1L Lender will receive on the Plan Effective Date,
                                   on account of its DIP New Money 1L Commitments, its pro rata share
                                   of 13.00% (prior to dilution from the Management Incentive Plan) of the
                                   Common Equity (the “1L Common Equity Payment”); provided that
                                   if the DIP Termination Date does not occur as a result of the Plan
                                   Effective Date, each DIP 1L Lender will instead receive on the DIP
                                   Termination Date a cash fee in an amount equal to 5.00% of its DIP New
                                   Money 1L Commitments (as in effect on the Closing Date).

                            (b)    If the DIP Termination Date does not occur as a result of the Plan
                                   Effective Date occurring, each DIP 2L Lender will receive on the DIP
                                   Termination Date a cash payment in an amount equal to 5.00% of its DIP
                                   New Money 2L Commitments (as in effect on the Closing Date).

                          Closing Date Payments:




                                                     5
            Case 20-10345-MFW         Doc 24        Filed 02/18/20     Page 75 of 141
                                                                                                      6
                         (a)    OID: The DIP New Money Loans shall be issued at 97.00% of par value,
                                which shall constitute an original issue discount and shall be netted from
                                the amount funded by the DIP Lenders on the Closing Date (the “OID”).

                            (a) DIP 1L Lender Backstop Party Fee: Each Backstop Party will receive
                                its pro rata share of a backstop party commitment fee equal to 10.00% of
                                the aggregate principal amount of the DIP New Money 1L Commitments
                                on the Closing Date, which shall be payable in cash on the Closing Date
                                by netting a corresponding amount from the amount funded by the DIP
                                Lenders on the Closing Date.

                            (b) DIP 2L Lender Backstop Payment: Each DIP 2L Lender will receive, on
                                account of its commitment to fund the DIP 2L Loans, its pro rata share
                                of a payment equal to 5.00% of the aggregate principal amount of the
                                DIP New Money 2L Commitments on the Closing Date, which shall be
                                payable in cash on the Closing Date by netting a corresponding amount
                                from the amount funded by the DIP Lenders on the Closing Date.

                        Other Fees:
                        Delayed Draw Commitment Fee: Each DIP Lender will receive a fee in an
                        amount equal to 0.50% of the average daily unused amount of the Delayed Draw
                        Commitment of such DIP Lender from and including the Closing Date to but
                        excluding the Delayed Draw Commitment Termination Date. The accrued
                        Delayed Draw Commitment Fee shall be payable on the Delayed Draw
                        Borrowing Date.
Mandatory Prepayments   Unless otherwise waived by the Required DIP Lenders, mandatory prepayments
                        under the DIP Facility shall be required with 100% of the net cash proceeds from
                        (a) issuance of any indebtedness or equity (with exceptions for permitted
                        indebtedness and equity issuances to the DIP Borrower or any subsidiary that is
                        a Loan Party), (b) sales or other dispositions (including casualty events) of any
                        assets (excluding sales of inventory in the ordinary course of business and other
                        customary exceptions to the mutually agreed) in excess of $150,000 in the
                        aggregate and (c) extraordinary receipts in excess of $150,000 in the aggregate.

Voluntary Prepayments   Outstanding DIP Loans may be voluntarily prepaid at any time without premium
                        or penalty, except as provided under the heading “Fees and Other Payments.”




                                                6
                Case 20-10345-MFW               Doc 24         Filed 02/18/20      Page 76 of 141
                                                                                                                   7
Interim Order                   The interim order of the Bankruptcy Court approving the DIP Facility shall be in
                                form and substance satisfactory to the Required DIP Lenders (the “Interim
                                Order”) and shall, among other things, authorize and approve (i) the borrowing
                                and making of the DIP New Money Loans in an aggregate principal amount of
                                $13 million, (ii) the granting of the superpriority claims and liens against the
                                Debtors and their assets in accordance with the DIP Documents and as
                                contemplated by this DIP Facility Term Sheet, (iii) the payment of all reasonable
                                and documented fees and expenses (including the fees and expenses of outside
                                counsel and financial advisors) required to be paid to the DIP Facility Agent and
                                the DIP Lenders as described under the heading “Fees and Expenses &
                                Indemnification” by the Debtors, (iv) the use of cash collateral; provided that
                                adequate protection shall be granted consistent with the terms set forth in this
                                DIP Facility Term Sheet and (v) the payment of the fees described under the
                                heading “Fees and Other Payments,” which payment shall not be subject to
                                reduction, setoff or recoupment.
Final Order                     The final order of the Bankruptcy Court authorizing and approving on a final
                                basis, among other things, the DIP Loans (including, without limitation, the Roll-
                                Up Loans) and the transactions contemplated by the DIP Documents, shall be in
                                the form of the Interim Order (subject to the requirements of the Restructuring
                                Support Agreement, with only such modifications thereto as are necessary to
                                convert the Interim Order to a final order and such other modifications as are
                                satisfactory to the Required DIP Lenders) (subject to the requirements of the
                                Restructuring Support Agreement, as the same may be amended, supplemented,
                                or modified from time to time after entry thereof with the consent of the Required
                                DIP Lenders in their sole discretion) as to which no stay has been entered
                                approving the DIP Facility (the “Final Order” and, together with the Interim
                                Order, the “DIP Orders”).
Pre-Petition Facilities1        “First Lien Credit Agreement” means that certain First Lien Credit
                                Agreement, dated as of March 1, 2017 (as amended from time to time prior to
                                the date hereof), by and among the Company, Holdings, the other Guarantors
                                from time to time party thereto, the lenders party thereto (the “First Lien
                                Lenders”), Wilmington Savings Fund Society, FSB, a federal savings bank, as
                                successor administrative agent and successor collateral agent (in such capacities,
                                the “First Lien Agent”), and the other entities party thereto from time to time.
                                The “Secured Parties” thereunder are referred to herein as the “First Lien
                                Secured Parties” and the “Loans” thereunder are referred to herein as the “First
                                Lien Loans.”

                                “Second Lien Term Loan Agreement” means that certain Second Lien Credit
                                Agreement, dated as of March 1, 2017 (as amended from time to time prior to
                                the date hereof), by and among the Company, Holdings, the other Guarantors
                                party thereto from time to time, the lenders party thereto,
                                                     , as successor administrative agent and successor collateral
                                agent (in such capacities, the “Second Lien Agent”), and the other entities party
                                thereto from time to time. The “Secured Parties” thereunder are referred to
                                herein as the “Second Lien Secured Parties.”

  1
   In each case, as amended, restated, supplemented or otherwise modified prior to the date of the Restructuring
  Support Agreement.

                                                           7
             Case 20-10345-MFW         Doc 24         Filed 02/18/20    Page 77 of 141
                                                                                                        8


                         The First Lien Credit Agreement and the Second Lien Term Loan Agreement are
                         referred to herein as the “Pre-Petition Credit Agreements” and, the secured
                         obligations thereunder, collectively, the “Pre-Petition Secured Obligations”;
                         all “Collateral” securing such Pre-Petition Secured Obligations are referred to
                         herein as the “Pre-Petition Collateral.”

                         The First Lien Secured Parties and the Second Lien Secured Parties are
                         collectively referred to herein as the “Pre-Petition Secured Parties.”

                         The facilities governed by the First Credit Agreement and the Second Lien Term
                         Loan Agreement are collectively referred to herein as the “Pre-Petition
                         Facilities.”

                         The First Lien Agent and the Second Lien Agent are collectively referred to
                         herein as the “Agents.”
DIP Facility Documents   The obligations under the DIP Credit Agreement shall be secured and guaranteed
                         pursuant to the DIP Orders and such other security documents as may be
                         reasonably required by the DIP Facility Agent and the Required DIP Lenders.

                         The DIP Documents shall be subject to the requirements of Section 3 of the
                         Restructuring Support Agreement and shall reflect the terms and provisions set
                         forth in this DIP Facility Term Sheet and shall otherwise be substantially
                         consistent with the documentation governing the First Lien Credit Agreement;
                         provided that certain provisions, including the representations and warranties,
                         covenants, and events of default shall be modified in a manner appropriate to
                         reflect the debtor-in-possession nature of the DIP Facility (including by deleting
                         or modifying baskets and thresholds applicable to the covenants) (the
                         “Documentation Principles”).

DIP Collateral           All present and after acquired assets and property (whether tangible, intangible,
                         real, personal or mixed) of the Loan Parties, wherever located, including
                         (without limitation) all accounts, all deposit accounts, securities accounts and
                         commodities accounts, inventory, equipment, capital stock of subsidiaries of the
                         Loan Parties, including, for the avoidance of doubt, any equity or other interests
                         in the Loan Parties’ non-Debtor and/or jointly-owned subsidiaries, investment
                         property, instruments, chattel paper, real estate, leasehold interests, contracts,
                         patents, copyrights, trademarks and other general intangibles, and all products
                         and proceeds thereof, subject to customary exclusions and excluding any causes
                         of action under Bankruptcy Code sections 502(d), 544, 545, 547, 548, 549, 550
                         or 553 or any other avoidance actions under the Bankruptcy Code or applicable
                         non-bankruptcy law (“Avoidance Actions”) but, subject to entry of the Final
                         Order, including the proceeds thereof (“Avoidance Proceeds”). The collateral
                         described above is collectively referred to herein as the “DIP Collateral” and
                         the liens on the DIP Collateral securing the DIP Facility are referred to herein as
                         the “DIP Liens.”



                                                  8
             Case 20-10345-MFW          Doc 24         Filed 02/18/20      Page 78 of 141
                                                                                                            9
Priority Under the DIP   All obligations of the Loan Parties to the DIP Lenders and to the DIP Facility
Facility                 Agent (collectively, the “DIP Obligations”) shall, subject to the Carve-Out (as
                         defined below), at all times:

                         (a)    be entitled to superpriority administrative expense status in the Case of
                                such Loan Party;

                         (b)    be secured by a fully perfected first priority security interest and lien on
                                the DIP Collateral that is not subject to (x) valid, perfected and non-
                                avoidable liens as of the Petition Date or (y) valid liens in existence as of
                                the Petition Date that are perfected subsequent to the Petition Date as
                                permitted by Section 546(b) of the Bankruptcy Code;

                         (c)    except as otherwise provided in clause (d) below with respect to the
                                existing liens of the Pre-Petition Secured Parties with respect to the DIP
                                Collateral of each Loan Party, be secured by a junior perfected security
                                interest and lien on the DIP Collateral to the extent such DIP Collateral is
                                subject to (A) valid, perfected and non-avoidable liens in favor of third
                                parties that were in existence immediately prior to the Petition Date and
                                permitted under the Pre-Petition Credit Agreements and (B) valid and
                                non-avoidable liens in favor of third parties that were in existence
                                immediately prior to the Petition Date and permitted under the Pre-
                                Petition Credit Agreements that were perfected subsequent to the Petition
                                Date as permitted by Section 546(b) of the Bankruptcy Code ((A) and
                                (B) together, the “Permitted Prior Liens”); and

                         (d)    be secured by a perfected priming security interest and lien on the DIP
                                Collateral of each Loan Party to the extent such DIP Collateral is subject
                                to existing liens that secure the obligations under the Pre-Petition
                                Facilities.

                         The “Carve-Out” shall be in an amount equal to the sum of: (i) all fees
                         required to be paid to the clerk of the Court and to the Office of the United States
                         Trustee under section 1930(a) of title 28 of the United States Code plus interest
                         at the statutory rate (without regard to the notice set forth in (iii) below); (ii) all
                         reasonable fees and expenses incurred by a chapter 7 trustee under section 726(b)
                         of the Bankruptcy Code in an amount not to exceed $50,000 (without regard to
                         the notice set forth in (iii) below); and (iii) to the extent allowed at any time,
                         whether by interim or final compensation order or any other order of the
                         Bankruptcy Court, all unpaid fees, costs, and expenses (the “Professional Fees”)
                         incurred or accrued by persons or firms retained by the Debtors pursuant to
                         section 327, 328 or 363 of the Bankruptcy Code (collectively, the “Debtor
                         Professionals”) and any official committee of unsecured creditors (the
                         “Committee Professionals” and, together with the Debtor Professionals, the
                         “Professional Persons”) appointed in the Cases pursuant to section 1103 of the
                         Bankruptcy Code at any time before or on the first day following delivery by the
                         DIP Facility Agent of a Carve-Out Trigger Notice (defined below), plus
                         Professional Fees incurred after the Carve-Out Trigger Notice in an amount not
                         to exceed $1,000,000; provided that under no circumstances shall any success,
                         completion, or similar fees be payable from the Carve-Out (collectively, the
                         “Carve-Out Amount”), in each case subject to the limits imposed by the DIP
                         Orders.
                                                   9
Case 20-10345-MFW       Doc 24      Filed 02/18/20        Page 79 of 141
                                                                                          10

         The Debtors shall establish and fund a segregated account (the “Funded
         Reserve Account”) for purposes of funding the Carve-Out. Upon entry of the
         Interim Order, the Debtors shall deposit in the Funded Reserve Account an
         amount equal to the aggregate amount of Professional Fees projected in the
         Initial DIP Budget to accrue from the Petition Date through the Effective Date.
         To the extent the amount of Professional Fees accrued exceeds the amount in
         the Funded Reserve Account, the Debtors shall utilize all remaining cash on
         hand as of such date and any available cash thereafter held by any Debtor to
         fund into the Funded Reserve Account such additional amount.

         “Carve-Out Trigger Notice” shall mean a written notice delivered by the DIP
         Facility Agent describing the event of default that has occurred and is
         continuing under the applicable DIP Documents. Immediately upon delivery of
         a Carve-Out Trigger Notice, the Debtors shall be required to deposit, in a
         segregated account not subject to the control of the DIP Facility Agent or the
         Agents (the “Carve-Out Account”), an amount equal to the Carve-Out
         Amount. The Carve-Out Trigger Notice shall constitute a demand to the
         Debtors to utilize all cash on hand as of such date and any available cash
         thereafter held by any Debtor to fund a reserve in an amount equal to the then
         unpaid amounts of the Professional Fees.

         The funds on deposit in the Carve-Out Account shall be available only to satisfy
         obligations benefitting from the Carve-Out, and the DIP Facility Agent and the
         Agents, each on behalf of themselves and the relevant secured parties, (i) shall
         not sweep or foreclose on cash of the Debtors necessary to fund the Carve-Out
         Account and (ii) shall have a security interest upon any residual interest in the
         Carve-Out Account available following satisfaction in cash in full of all
         obligations benefitting from the Carve-Out, and the priority of such lien on the
         residual should be consistent with the DIP Orders.

         In addition:
              there shall be a dollar-for-dollar reduction of the Carve-Out for any
                  unused retainers (if any) held by or on behalf of the Professional Persons
                  as of the delivery of the Carve-Out Trigger Notice; and
              any payment or reimbursement made for fees and expenses incurred after
                  the delivery of the Carve-Out Trigger Notice to a Professional Person
                  shall permanently reduce the Carve-Out Amount on a dollar-for-dollar
                  basis, and to the extent any payment to a Professional Person is
                  subsequently disallowed and/or disgorged, the proceeds of any claim
                  against the Professional Person for amounts so disallowed or disgorged
                  shall constitute DIP Collateral subject to the DIP Liens.

         Subject to the terms of the DIP Orders, notwithstanding the foregoing, no portion
         of the Carve-Out shall be used for the payment of fees, disbursements, costs or
         expenses incurred by any Professional Person to investigate, challenge, object to,
         contest, or raise any defense to, the validity, security, perfection, priority, extent
         or enforceability of any amount due under or the liens or claims granted under or
         in connection with the Pre-Petition Loan Documents.

         None of the DIP Facility Agent, the DIP Lenders, or the Pre-Petition Secured
         Parties shall be responsible for the direct payment or reimbursement of any fees
         or disbursements of any Professional Person incurred in connection with the cases
                                  10
             Case 20-10345-MFW      Doc 24      Filed 02/18/20      Page 80 of 141
                                                                                                   11
                      under any chapter of the Bankruptcy Code; instead, the Carve-Out shall be paid
                      from the Prepetition Collateral, the DIP Collateral, and proceeds of both.



Adequate Protection   First Lien Secured Parties:

                      (a) payment of the reasonable and documented prepetition and post-petition
                          fees and expenses of the First Lien Agent and the ad hoc group of lenders
                          under the First Lien Credit Agreement, including the reasonable and
                          documented fees and expenses of Davis Polk & Wardwell LLP, as
                          primary counsel, one local counsel, and M-III Partners, LP, as financial
                          advisor, and Wilmer Cutler Pickering Hale and Dorr LLP, as counsel to
                          the First Lien Agent;

                      (b) replacement liens on the DIP Collateral to secure the First Lien Secured
                          Party Adequate Protection Claims (as defined below) (the “First Lien
                          Secured Party Adequate Protection Liens”), senior to all other liens on
                          the DIP Collateral except (i) the Carve-Out, (ii) the Permitted Prior Liens
                          and (iii) the DIP Liens securing the DIP Facility;

                      (c) allowed superpriority claims as provided for in sections 503(b) and 507(b)
                          of the Bankruptcy Code (the “First Lien Secured Party Adequate
                          Protection Claims”);

                      (d) financial reporting and other reports and notices delivered by the DIP
                          Facility Borrower under the DIP Facility; and

                      (e) the Milestones (as defined below) may be amended, modified or
                          extended, in each case, as to the First Lien Secured Parties by the prior
                          written consent of the Required First Lien Secured Parties (which shall
                          mean First Lien Lenders holding greater than 50% of the outstanding
                          principal amount of First Lien Loans).

                      Second Lien Secured Parties:

                      (a) payment of the reasonable and documented prepetition and post-petition
                          fees and expenses of the Second Lien Agent and the lenders under the
                          Second Lien Credit Agreement in accordance with (and subject to
                          limitations set forth in) the RSA Term Sheet;

                      (b) replacement liens on the DIP Collateral to secure the Second Lien Secured
                          Party Adequate Protection Claims (as defined below), senior to all other
                          liens on the DIP Collateral except (i) the Carve-Out, (ii) the Permitted
                          Prior Liens, (iii) the DIP Liens securing the DIP Facility, (iv) First Lien




                                              11
             Case 20-10345-MFW      Doc 24       Filed 02/18/20      Page 81 of 141
                                                                                                     12
                            Secured Party Adequate Protection Liens and (v) the liens of the First
                            Lien Agent on the Pre-Petition Collateral;

                      (c) allowed superpriority claims as provided for in sections 503(b) and 507(b)
                          of the Bankruptcy Code (the “Second Lien Secured Party Adequate
                          Protection Claims”); and

                      (d) financial reporting and other reports and notices delivered by the DIP
                           Facility Borrower under the DIP Facility.
Milestones            To be consistent with the milestones set forth in Section 4 of the Restructuring
                      Support Agreement.
Representations and   Customary and appropriate for debtor-in-possession financings of this type
Warranties            consistent with the Documentation Principles, including (without limitation)
                      representations with respect to the DIP Budget (including the Initial DIP Budget)
                      (each as defined herein), the Cases and the DIP Orders.

                      “DIP Budget” means a rolling 13-week operating budget and cash flow forecast
                      in form and substance reasonably satisfactory to the Required DIP Lenders (as
                      more fully set forth below) delivered on or prior to the Petition Date and every
                      four weeks after the Petition Date, setting forth, among other things, the Debtors’
                      projected cash receipts, operating disbursements (which shall consist of the line
                      items for payroll, inventory purchase, payables, capital expenditures and income
                      taxes), operating cash flow, non-operating disbursements (including restructuring
                      fees and principal and interest) and net cash flow during such 13-week period (i)
                      initially, covering the period commencing on or about the Petition Date and (ii)
                      thereafter, covering the period commencing on the first day of each four-week
                      anniversary thereafter. The DIP Budget delivered on or prior to the Petition Date
                      is referred to herein as the “Initial DIP Budget.”




                                              12
             Case 20-10345-MFW        Doc 24     Filed 02/18/20       Page 82 of 141
                                                                                                    13
Information/Reporting   Customary and appropriate reporting and information covenants for debtor-in-
Covenants               possession financings of this type, including (without limitation):

                        (a) Not later than 5:00 p.m. (Eastern time) on the last Thursday of every four-
                            week anniversary (commencing with the fourth Thursday following the
                            Thursday of the first forecast week of the Initial DIP Budget) or, to the
                            extent such Thursday is not a business day, the next business day
                            thereafter, a DIP Budget beginning on the Monday of such week, which
                            shall be reasonably acceptable to the Required DIP Lenders (including any
                            changes made in any updated DIP Budget with respect to any periods that
                            were included in a previously delivered Approved Budget; provided that a
                            separate explanation in reasonable detail of such changes shall be provided
                            to the DIP Lenders) and no such DIP Budget shall be effective until so
                            approved; provided that the Required DIP Lenders shall be deemed to have
                            approved a DIP Budget delivered after the Petition Date unless DIP
                            Lenders constituting the Required DIP Lenders (or M-III Partners, LP, on
                            their behalf) shall have objected to such DIP Budget within five (5)
                            business days after delivery thereof. To the extent any such updated DIP
                            Budget is approved, the line item amounts set forth therein shall only be
                            used to calculate the projected line items commencing with the week in
                            which such updated DIP Budget is approved by the Required DIP Lenders
                            and for subsequent weeks set forth therein, and any prior weeks tested as
                            part of any then applicable cumulative period shall be calculated using the
                            projected line items set forth in the previously Approved Budget in which
                            such prior weeks were first forecasted (unless otherwise approved by the
                            Required DIP Lenders). Upon such approval or deemed approval by the
                            Required DIP Lenders, the Initial DIP Budget and each DIP Budget
                            delivered thereafter shall constitute an “Approved Budget”;

                        (b) Not later than 5:00 p.m. (Eastern time) on the Thursday of every week
                            (commencing with the second Thursday following the Thursday of the first
                            forecast week of the Initial DIP Budget) or, to the extent such Thursday is
                            not a business day, the next business day thereafter (such date, a “Budget
                            Variance Test Date”), a Budget Variance Report (as defined herein) for
                            the Test Period (as defined herein), which such report shall be certified by
                            a responsible officer of the Borrower as being prepared in good faith and
                            fairly presenting in all material respects the information set forth therein;

                        (c) Upon request, up to once per week, update calls with the DIP Lenders and
                            their respective advisors covering the DIP Budget and the DIP Variance
                            Reports for the prior week related thereto, the Loan Parties’ financial
                            condition, business operations, liquidity, business plan, and the status of
                            the Cases generally;

                        (d) Monthly unaudited financial statements within 30 days after each fiscal
                            month;

                        (e) Quarterly unaudited financial statements within 45 days after each fiscal
                            quarter;


                                               13
             Case 20-10345-MFW         Doc 24        Filed 02/18/20       Page 83 of 141
                                                                                                          14
                        (f) Audited annual financial statements delivered following year-end within a
                            time period to be agreed;

                        (g) Delivery (solely to M-III Partners, LP) of bids for the sale of any material
                            portion of the Loan Parties’ assets (including through a plan);

                        (h) Additional reporting requirements applicable under the First Lien Credit
                            Agreement as mutually agreed between the Borrower and the Required
                            DIP Lenders; and

                        (i) Other information as may be reasonably requested by the DIP Facility
                            Agent or any DIP Lender.

                        “Budget Variance Report” means a variance report in form and detail
                        reasonably satisfactory to the Required DIP Lenders, reconciling the Approved
                        Budget to the actual sources and uses of cash for the Test Period (a) showing, for
                        such periods, actual results for the following items: (i) cash receipts, (ii) operating
                        disbursements, (iii) payroll, (iv) inventory purchase, (v) capital expenditures, (vi)
                        operating cash flow, (vii) non-operating disbursements and (viii) net cash flow,
                        (b) noting a line-by-line reconciliation of variances from values set forth for such
                        periods in the relevant Approved Budget and (c) providing an explanation for all
                        material variances, certified by a responsible officer of the Borrower.

                        “Test Period” means the rolling four-week period (or, if a four-week period has
                        not elapsed since the Petition Date, the cumulative period since the Petition
                        Date) most recently ended on the last Friday prior to the delivery of each
                        Budget Variance Report.

Affirmative Covenants   Customary and appropriate affirmative covenants for debtor-in-possession
                        facilities of this type, including, but not limited to, the following (subject to
                        certain exceptions and basket amounts to be negotiated pursuant to the
                        Documentation Principles):

                            -   information and reporting requirements set forth under the heading
                                “Information/Reporting Covenants”;
                            -   certificates and other information;
                            -   notices;
                            -   payment of obligations;
                            -   preservation of existence;
                            -   maintenance of properties;
                            -   maintenance of insurance;
                            -   compliance with laws;
                            -   books and records;
                            -   inspection rights;
                            -   additional collateral and additional guarantors;

                                                 14
             Case 20-10345-MFW      Doc 24        Filed 02/18/20    Page 84 of 141
                                                                                                 15
                          -   compliance with environmental laws;
                          -   further assurances and post-closing conditions;
                          -   commercially reasonable efforts to obtain ratings from either S&P or
                              Moody’s;
                          -   use of proceeds;
                          -   control agreements;
                          -   lender conference call;
                          -   milestones;
                          -   customary bankruptcy related matters; and
                          -   priority liens and claims.
Negative Covenants    Customary and appropriate negative covenants for debtor-in-possession facilities
                      of this type, including but not limited to, the following (subject to certain
                      exceptions and basket amounts to be negotiated pursuant to the Documentation
                      Principles):
                          - liens;
                          -   investments;
                          -   indebtedness;
                          -   fundamental changes;
                          -   dispositions;
                          -   restricted payments;
                          -   change in business; organizational documents
                          -   transactions with affiliates;
                          -   burdensome agreements;
                          -   financial covenants;
                          -   fiscal year;
                          -   prepayment of certain indebtedness;
                          -   permitted activities;
                          -   subsidiaries; and
                          -   additional customary bankruptcy matters.




                                              15
              Case 20-10345-MFW         Doc 24       Filed 02/18/20      Page 85 of 141
                                                                                                        16
Financial Covenants       The DIP Facility shall contain the following financial covenants (the “Financial
                          Covenants”):

                          (a) Budget Variance Covenant: Beginning with the delivery of the initial
                              Budget Variance Report, as of each Budget Variance Test Date, for the
                              most recently ended Test Period:

                              (i) the negative variance (as compared to the applicable Approved Budget)
                              of the aggregate cash receipts of the Debtors shall not exceed (x) 20% for
                              the first Budget Variance Test Date following the Petition Date, (y) 20% for
                              the second Budget Variance Test Date following the Petition Date and (z)
                              15% for each Budget Variance Test Date thereafter; and

                              (ii) the positive variance (as compared to the applicable Approved Budget)
                              of the operating disbursements of the Debtors shall not exceed (x) 20% for
                              the first Budget Variance Test Date following the Petition Date, (y) 20% for
                              the second Budget Variance Test Date following the Petition Date and (z)
                              15% for each Budget Variance Test Date thereafter.

                          For the avoidance of doubt, all fees, charges and expenses incurred in
                          connection with obtaining or maintaining credit ratings are deemed to be
                          permitted in accordance with the applicable Approved Budget (regardless of
                          whether provided for therein) for all purposes.

                          (b) Liquidity: Liquidity (as defined below) at any time shall not be less than $4
                              million.

                          “Liquidity” means an amount equal to the unrestricted cash and cash
                          equivalents of the Debtors at such time; provided that the amount on deposit in
                          the Funded Reserve Account shall be included for purposes of determining
                          Liquidity.
Events of Default         Usual and customary for debtor-in-possession financings of this type, including
                          (without limitation), events of default related to dismissal or conversion of the
                          Cases, amending or vacating the DIP Orders, filing of a plan of reorganization
                          that is not an Acceptable Plan, the automatic stay, milestones, the termination of
                          the Restructuring Support Agreement and other bankruptcy-related events of
                          default.
Conditions Precedent to   Usual and customary for debtor-in-possession financings of this type, including
Closing                   (without limitation): (i) execution and delivery of the DIP Credit Agreement and
                          the other DIP Documents evidencing the DIP Facility, (ii) the Petition Date shall
                          have occurred, and the DIP Facility Borrower and each Guarantor shall be a
                          debtor and a debtor-in-possession, (iii) the entry of the Interim Order not later
                          than five (5) calendar days following the Petition Date, (iv) the delivery of the
                          Initial DIP Budget, (v) the Restructuring Support Agreement shall have become
                          effective and binding in accordance with its terms and (vi) the entry of all “first
                          day” orders and related pleadings with the Bankruptcy Court that are acceptable
                          in form and substance to the Required DIP Lenders.



                                                  16
             Case 20-10345-MFW           Doc 24      Filed 02/18/20       Page 86 of 141
                                                                                                         17
Conditions Precedent to   Usual and customary for debtor-in-possession financings of this type, including
the Extension of each     (without limitation): (i) no default or event of default, (ii) accuracy of
DIP New Money Loan        representations and warranties in all material respects, (iii) the Interim Order or
                          the Final Order, as applicable, shall be in full force and effect and shall not have
                          been vacated or reversed, shall not be subject to a stay, and shall not have been
                          modified or amended in any respect without the consent of the Required DIP
                          Lenders, (iv) delivery of a customary notice of borrowing, and (v) the
                          Restructuring Support Agreement shall be in full force and effect.
Voting                    Amendments and waivers of the DIP Facility will require the approval of DIP
                          Lenders holding more than 50% of the unused DIP New Money Commitments
                          and outstanding DIP Loans in the aggregate (the “Required DIP Lenders”),
                          subject to (i) such “sacred rights” as are customary in debtor-in-possession
                          financings of this type and consistent with those contained in the First Lien Credit
                          Agreement, which shall require the consent of each affected DIP Lender or all
                          DIP Lenders, as applicable, for amendments to certain provisions (including
                          changes to the provisions of any DIP Loan Document in a manner that by its
                          terms adversely affects the rights of DIP Lenders holding loans of one class
                          differently from the rights of DIP Lenders holding loans of any other class
                          without the prior written consent of DIP Lenders holding a majority of the loans
                          and/or commitments of such adversely affected class) and (ii) customary
                          protections for the DIP Facility Agent, in each case, subject to the Documentation
                          Principles.

                          As of the Closing Date, for all purposes under the DIP Loan Documents,
                          including with respect to the applicable calculations in determining DIP Lenders
                          constituting the Required DIP Lenders, DIP New Money 1L Commitments, DIP
                          New Money 2L Commitments, Delayed Draw Commitments and DIP New
                          Money Loans (in each case held DIP 1L Lenders or DIP 2L Lenders) and Roll-
                          Up Loans shall constitute a single class of loans and commitments.
Fees and Expenses &       Usual and customary for debtor-in-possession financings of this type and
Indemnification           otherwise subject to the Documentation Principles; provided that the DIP 1L
                          Lenders (taken as a whole) and (subject to the terms of, and limitations set forth
                          in, the RSA Term Sheet) the DIP 2L Lenders (taken as a whole) shall each be
                          entitled to retain (and shall be reimbursed for fees and expenses relating to)
                          their own respective counsel in connection with the preparation, negotiation,
                          syndication and execution of the DIP Loan Documents, any amendment,
                          waiver, consent or other modification of the provisions thereof and the
                          consummation and administration of the transactions contemplated thereby;
                          provided, further, that the Loan Parties and their subsidiaries shall not be
                          required to reimburse the fees and expenses of the DIP 2L Lenders in excess of
                          (i) for fees and expenses accrued prior to and including the date of the
                          Restructuring Support Agreement, $350,000 and (ii) for fees and expenses
                          accrued after the date of the Restructuring Support Agreement, $175,000.
Assignments and           Usual and customary for debtor-in-possession financings of this type, including
Participations            assignments of DIP Loans subject to the consent of the DIP Facility Borrower
                          (not to be unreasonably withheld) unless a default or event of default exists (such
                          consent to be deemed given if no objection is provided within 5 business days)
                          and the DIP Facility Agent; provided that the DIP Facility Borrower shall be
                          deemed to have consented to any assignment of DIP New Money 1L Loans and
                                                  17
              Case 20-10345-MFW         Doc 24      Filed 02/18/20       Page 87 of 141
                                                                                                       18
                          DIP New Money 1L Commitments by a Backstop Party to a Joining DIP
                          Commitment Party pursuant to Section 13.01 of the Restructuring Support
                          Agreement; provided, further, that no DIP 1L Lender shall have the right to assign
                          all or any portion of its DIP New Money 1L Loans or Roll-Up Loans (except in
                          the case of assignments to affiliates of the DIP 1L Lender) absent a simultaneous
                          assignment of a corresponding proportional amount of Roll-Up Loans (in the case
                          of an assignment of DIP New Money 1L Loans), DIP New Money 1L Loans (in
                          the case of an assignment of Roll-Up Loans) and First Lien Loans.
Governing Law             The laws of the State of New York and, to the extent applicable, by the
                          Bankruptcy Code.
Counsel to DIP Facility   Wilmer Cutler Pickering Hale and Dorr LLP
Agent
Counsel to the DIP 1L     Davis Polk & Wardwell LLP
Lenders
Counsel to the DIP 2L     Stroock & Stroock & Lavan LLP
Lenders




                                                  18
Case 20-10345-MFW   Doc 24    Filed 02/18/20      Page 88 of 141




                        Exhibit C

            First Lien Exit Facility Term Sheet
Case 20-10345-MFW   Doc 24   Filed 02/18/20   Page 89 of 141
                   Case 20-10345-MFW       Doc 24         Filed 02/18/20     Page 90 of 141


Interest Rate               The Borrower may elect that the First Lien Exit Term Loans comprising each
                            borrowing bear interest at a rate per annum equal to (a) ABR (which shall not be
                            less than 2.00% per annum) plus the Applicable Margin (as defined below) or (b)
                            the LIBO rate, which shall not be less than 1.00% per annum, plus the Applicable
                            Margin.

                            “Applicable Margin” means (a) 5.00% in the case of ABR loans and (b) 6.00%
                            in the case of Eurodollar loans.

                            Interest on the First Lien Exit Term Loans shall be payable in cash.
Default Interest            Upon the occurrence and during the continuation of an event of default, unless
                            otherwise waived by the Required First Lien Lenders, all obligations will bear
                            interest at (i) in the case of principal and interest, a rate equal to 2.00% per annum,
                            plus the otherwise applicable rate to the relevant First Lien Exit Term Loans and
                            (ii) in the case of all other amounts, at a rate equal to 2.00% per annum plus the
                            rate applicable to First Lien Exit Term Loans that are ABR loans.
Amortization                Annual amortization (payable in equal quarterly installments beginning at the end
                            of the first full quarter after the Closing Date) of the First Lien Exit Term Facility
                            shall be required in an aggregate annual amount equal to 1.0% of the original
                            principal amount of the First Lien Exit Term Facility. The remaining aggregate
                            principal amount of the First Lien Exit Term Loans shall be payable in full on the
                            First Lien Maturity Date.
Incremental Facilities      None.
Fees                        First Lien Exit Agent Fees: To be set forth in a separate fee letter agreement
                            between the First Lien Exit Agent and the Borrower.




                                                      2
              Case 20-10345-MFW       Doc 24         Filed 02/18/20    Page 91 of 141


Mandatory Prepayments   The following amounts shall be applied to prepay the First Lien Exit Term Loans,
                        in each case consistent with the First Lien Documentation Principles (as defined
                        below):

                        (a) 100% of the net cash proceeds of any issuance of any indebtedness (other
                            than the issuance indebtedness permitted under the First Lien Exit Loan
                            Documents);

                        (b) 100% of the net cash proceeds of any sales or other disposition of assets
                            (including as a result of casualty or condemnation), except for sales of
                            inventory in the ordinary course of business and other customary exceptions
                            to be mutually agreed and subject to customary reinvestment rights and
                            minimum thresholds to be mutually agreed;

                        (c) 100% of certain extraordinary receipts (subject to minimum thresholds to be
                            mutually agreed); and

                        (d) 50% of excess cash flow (to be defined in a manner consistent with the First
                            Lien Documentation Principles) in each fiscal year of the Borrower,
                            commencing with the fiscal year ending on December 31, 2020.

                        Any First Lien Exit Lender may elect not to accept any mandatory prepayment, but
                        in the case of clause (a) above, solely to the extent not representing a refinancing
                        of the First Lien Exit Term Loans. Any prepayment amount declined by a First
                        Lien Exit Lender shall be re-offered to non-declining First Lien Exit Lenders and
                        to the extent such non-declining First Lien Exit Lenders elect not to accept their
                        pro rata share of such re-offered prepayment amount, such remaining amount shall
                        be offered to the Second Lien Exit Lenders (as defined in Exhibit D to the
                        Restructuring Support Agreement). Any prepayment amount declined by a Second
                        Lien Exit Lender shall be re-offered to non-declining Second Lien Exit Lenders
                        and to the extent such non-declining Second Lien Exit Lenders elect not to accept
                        their pro rata share of such re-offered prepayment amount, such amounts may be
                        retained by the Borrower.

                        All proceeds of mandatory prepayments shall be applied to prepay the First Lien
                        Exit Term Loans prior to the prepayment of the Second Lien Exit Term Loans.
Voluntary Prepayments   The Borrower may prepay the First Lien Exit Term Loans, in whole or in part, in
                        minimum amounts to be agreed, subject to the following:
                        (a) notice requirements to be agreed; and

                        (b) reimbursement of the First Lien Exit Lenders’ redeployment costs in the case
                            of a prepayment of Eurodollar loans prior to the last day of the relevant
                            interest period.




                                                 3
               Case 20-10345-MFW        Doc 24        Filed 02/18/20     Page 92 of 141


First Lien Exit Term     The First Lien Exit Term Facility will be evidenced by (a) a credit agreement (the
Facility Documentation   “First Lien Exit Credit Agreement”) which shall be in form and substance based
                         on that certain First Lien Credit Agreement, dated as of March 1, 2017 (as amended
                         from time to time prior to the date hereof, the “Existing First Lien Credit
                         Agreement”), among VIP Cinema Holdings, Inc., the other guarantors from time
                         to time party thereto, the lenders party thereto, Wilmington Savings Fund Society,
                         FSB, a federal savings bank, as successor administrative agent and successor
                         collateral agent, and the other entities party thereto from time to time (with such
                         modifications as are necessary to reflect the terms set forth in this First Lien Exit
                         Facility Term Sheet and the nature of the First Lien Exit Term Facility and to reflect
                         (i) administrative agency and operational matters of the First Lien Exit Agent, (ii)
                         EU and UK bail-in provisions, (iii) LIBOR replacement provisions, (iv) Delaware
                         limited liability company division provisions, (v) beneficial ownership
                         certification, (vi) QFC stay rules, (vii) the deletion or tightening of baskets,
                         thresholds and carveouts applicable to the covenants in a manner consistent with
                         those negotiated in connection with the proposed first amendment to the Existing
                         First Lien Credit Agreement and reflected in the draft Annex A to such first
                         amendment dated November 21, 2019 and delivered to the Company and (viii)
                         other modifications as may be reasonably agreed among the First Lien Exit Agent,
                         the First Lien Exit Lenders and the Borrower, the “First Lien Documentation
                         Principles”), (b) security documents and (c) other legal documentation
                         (collectively, together with the First Lien Exit Credit Agreement and security
                         documents, the “First Lien Exit Loan Documents”), which First Lien Exit Loan
                         Documents shall be in form and substance consistent with the First Lien
                         Documentation Principles and otherwise satisfactory to the First Lien Exit Agent,
                         the First Lien Exit Lenders and the Borrower.
Collateral               The obligations of the Loan Parties with respect to the First Lien Exit Term
                         Facility (including the guarantee obligations of the Guarantors) (the “First Lien
                         Obligations”) shall be secured by a perfected, first-priority security interest
                         (subject to permitted liens and exceptions to be mutually agreed and consistent
                         with the First Lien Documentation Principles) in all Collateral owned as of the
                         Emergence Date or thereafter acquired.

                         “Collateral” shall mean all present and after acquired assets and property
                         (whether tangible, intangible, real, personal or mixed) of the Loan Parties,
                         wherever located, including (without limitation) all accounts, all deposit accounts,
                         securities accounts and commodities accounts, inventory, equipment, capital stock
                         of subsidiaries of the Loan Parties, including, for the avoidance of doubt, any
                         equity or other interests in the Loan Parties’ jointly-owned subsidiaries,
                         investment property, instruments, chattel paper, real estate, leasehold interests,
                         contracts, patents, copyrights, trademarks and other general intangibles, and all
                         products and proceeds thereof (subject to customary exceptions).
Excluded/Unrestricted    None. Subsidiaries of the Borrower (or any direct or indirect parent thereof that is
Subsidiaries             a Loan Party) will not be permitted to be designated as “Excluded” or
                         “Unrestricted.”




                                                  4
               Case 20-10345-MFW         Doc 24          Filed 02/18/20   Page 93 of 141


Intercreditor Agreement   The lien priority, relative rights and other creditors’ rights in respect of the First
                          Lien Exit Term Facility and the Second Lien Exit Term Facility (as defined in
                          Exhibit D to the Restructuring Support Agreement) shall be set forth in an
                          intercreditor agreement (the “Intercreditor Agreement”) in form and substance
                          satisfactory to the First Lien Exit Agent and the Required First Lien Lenders and
                          shall provide that all amounts received in respect of the obligations under the First
                          Lien Exit Facility and the Second Lien Exit Term Facility shall be applied to prepay
                          the First Lien Obligations prior to the prepayment of the obligations in respect of
                          the Second Lien Exit Term Facility.
Representations and       Customary and appropriate for facilities of this type consistent with the First Lien
Warranties                Documentation Principles (with qualifications and limitations for materiality
                          consistent with the First Lien Documentation Principles and otherwise mutually
                          agreed between the Required First Lien Lenders and the Borrower), including
                          (without limitation): existence, qualification and power; compliance with laws;
                          authorization; no contravention; governmental authorization and other consents;
                          binding effect; financial statements; no material adverse effect; litigation;
                          compliance with laws; no default; ownership of property, liens and casualty events;
                          environmental matters; taxes; ERISA compliance, etc.; subsidiaries; margin
                          regulations; Investment Company Act; disclosure; labor matters; intellectual
                          property and licenses; solvency; subordination of junior financing; collateral
                          documents; and compliance with anti-terrorism and corruption laws.
Affirmative Covenants     Customary and appropriate affirmative covenants for exit facilities of this type
                          consistent with the First Lien Documentation Principles (with exceptions and
                          basket amounts to be consistent with the First Lien Documentation Principles and
                          otherwise mutually agreed between the Required First Lien Lenders and the
                          Borrower) , including (without limitation):
                              - information and reporting requirements, including delivery of audited
                                  annual financials, quarterly financials for the first three quarters of each
                                  fiscal year and monthly financials for the first two months of each fiscal
                                  quarter, in each case to be delivered within a time period to be agreed;
                              -   certificates and other information;
                              -   notices;
                              -   payment of obligations;
                              -   preservation of existence;
                              -   maintenance of properties;
                              -   maintenance of insurance;
                              -   compliance with laws;
                              -   books and records;
                              -   inspection rights;
                              -   additional collateral and additional guarantors;
                              -   compliance with environmental laws;
                              -   further assurances and post-closing conditions;
                              -   maintenance of ratings;
                              -   use of proceeds;

                                                     5
               Case 20-10345-MFW        Doc 24        Filed 02/18/20     Page 94 of 141


                            -   control agreements; and
                            -   lender conference call.
Negative Covenants      Customary and appropriate negative covenants for exit facilities of this type
                        consistent with the First Lien Documentation Principles (with exceptions and
                        basket amounts to be consistent with the First Lien Documentation Principles and
                        otherwise mutually agreed between the Required First Lien Lenders and the
                        Borrower), including (without limitation):
                            - liens;
                            -   investments;
                            -   indebtedness;
                            -   fundamental changes;
                            -   dispositions;
                            -   restricted payments;
                            -   change in business;
                            -   transactions with affiliates;
                            -   burdensome agreements;
                            -   financial covenants;
                            -   fiscal year;
                            -   prepayment of certain indebtedness;
                            -   permitted activities; and
                            -   subsidiaries.
Financial Covenants     (a) Liquidity: Commencing with the fiscal month following the Emergence Date,
                            the Borrower shall not permit Liquidity (as defined below) within any given
                            fiscal year, (x) as of the last day of each fiscal month of such fiscal year of the
                            Borrower or (y) for a period of 3 consecutive business days or more in any
                            fiscal month of such fiscal year, to be less than the amount set forth below
                            opposite such fiscal year.

                                           Fiscal Year                            Liquidity

                                 2020                               $ 1 million

                                 2021                               $ 1.5 million

                                 2022                               $ 2 million

                                 2023                               $ 2.5 million

                                 2024                               $ 3 million

                                 2025                               $ 3.5 million



                                                  6
                Case 20-10345-MFW       Doc 24        Filed 02/18/20     Page 95 of 141




                         (b) Total Leverage Ratio: Commencing with the fiscal quarter ending September
                             30, 2021, the Borrower shall not permit the Total Net Leverage Ratio (to be
                             defined in the manner consistent with the First Lien Documentation
                             Principles) as of the last day of each fiscal quarter set forth below to be higher
                             than the amount set forth below opposite such fiscal quarter:

                                          Fiscal Quarter                Total Net Leverage Ratio

                                 September 30, 2021                  9.00x

                                 December 31, 2021                   9.00x

                                 March 31, 2022                      6.00x

                                 June 30, 2022                       5.50x

                                 September 30, 2022                  5.25x

                                 December 31, 2022                   5.00x

                                 March 31, 2023                      4.75x

                                 June 30, 2023                       4.50x

                                 September 30, 2023                  4.00x

                                 December 31, 2023                   3.75x

                                 March 31, 2024 and thereafter       3.50x


                         “Liquidity” means an amount equal to the sum of (i) unrestricted cash and cash
                         equivalents of the Loan Parties at such time and (ii) undrawn availability under
                         any revolving credit facility of the Loan Parties (to the extent permitted under the
                         First Lien Exit Loan Documents) at such time.
Events of Default        Customary and appropriate for facilities of this type (with materiality thresholds,
                         exceptions and grace periods to be mutually agreed between the Required First Lien
                         Lenders and the Borrower).




                                                  7
                 Case 20-10345-MFW            Doc 24        Filed 02/18/20      Page 96 of 141


Conditions Precedent to        The closing of the First Lien Exit Term Facility will be subject to satisfaction of
Closing                        the following:

                               (a) all of the representations and warranties in the First Lien Exit Loan
                                   Documents shall be true and correct in all material respects (or if qualified
                                   by materiality or material adverse effect, in all respects) as of the date of
                                   such extension of credit, or if such representation speaks as of an earlier
                                   date, as of such earlier date;

                               (b) no default or event of default under the First Lien Exit Term Facility shall
                                   have occurred and be continuing or would result from such extension of
                                   credit;

                               (c) delivery of a customary borrowing notice; and

                               (d) the occurrence of those conditions listed on Annex I hereto.

                               “Emergence Date” shall mean the date on which all conditions listed in this
                               paragraph and in Annex I shall have been satisfied and the First Lien Exit Term
                               Facility shall have been funded (or be deemed to have been funded) in full.
Voting/Required First Lien     Customary and appropriate for facilities of this type consistent with First Lien
Lenders                        Documentation Principles. First Lien Exit Term Lenders holding more than 50%
                               of the outstanding principal amount of the First Lien Exit Term Loans are referred
                               to herein as the “Required First Lien Lenders.”
Fees and Expenses &            Customary and appropriate for facilities of this type consistent with First Lien
Indemnification                Documentation Principles.
Assignments and                Customary and appropriate for facilities of this type (including prohibition on
Participations                 assignments to disqualified lenders); provided that (i) the consent of the Borrower
                               (not to be unreasonably withheld or delayed; Borrower consent shall be deemed
                               given unless it objects by written notice to the First Lien Exit Agent within 5
                               business days after receipt of written notice thereof) shall be required for
                               assignments other than (a) assignments to another First Lien Exit Lender, an
                               affiliate of a First Lien Exit Lender or an approved fund or (b) during an event of
                               default and (ii) the Borrower may purchase First Lien Exit Term Loans through
                               open market purchases on a non-pro rata basis and/or through Dutch auctions open
                               to all First Lien Exit Lenders on a pro rata basis (in accordance with customary
                               procedures) in each case on terms to be agreed, so long as, in each case, such
                               purchased First Lien Exit Term Loans are cancelled and extinguished.
Other Provisions               The First Lien Exit Loan Documents shall include customary provisions regarding
                               increased costs, illegality, tax indemnities, waiver of trial by jury and other similar
                               provisions.
Governing Law                  The laws of the State of New York.

Counsel to First Lien Exit     Wilmer Cutler Pickering Hale and Dorr LLP
Agent
Counsel to the Initial First   Davis Polk & Wardwell LLP
Lien Exit Lenders


                                                        8
              Case 20-10345-MFW             Doc 24      Filed 02/18/20       Page 97 of 141

                                                                                                     Annex I

                             ADDITIONAL CONDITIONS TO CLOSING

The borrowing (or deemed borrowing) under the First Lien Exit Term Facility shall be subject to the
following additional conditions precedent:

    1. A final non-appealable order of the United States Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”) confirming the plan of reorganization in form and substance satisfactory to the
First Lien Exit Agent and the Required First Lien Lenders (the “Confirmation Order”), which shall not
have been reversed, vacated, amended, supplemented or otherwise modified and authorizing the Borrower
to execute, deliver and perform under all documents contemplated under the First Lien Exit Loan
Documents shall have been entered and shall have become a final order of the Bankruptcy Court.

     2. The execution and delivery by each of the Loan Parties of (i) the First Lien Exit Loan Documents
(including the Intercreditor Agreement (which may be in the form of an acknowledgement by the Loan
Parties) (it being understood and agreed that this condition shall be satisfied in the case of the First Lien
Exit Credit Agreement if executed by the Loan Parties and the First Lien Exit Agent)), (ii) customary legal
opinions, customary evidence of authorization, customary officer’s certificates, good standing certificates
(to the extent applicable) in the jurisdiction of organization of each Loan Party, (iii) a solvency certificate
executed by the chief financial officer or other officer of equivalent duties and (iv) all documents and
instruments required to create and perfect the First Lien Exit Agent’s security interests in the Collateral
under the First Lien Exit Term Facility which shall be, if applicable, in proper form for filing (it being
understood and agreed that mortgages or amended mortgages may be provided within a number of days to
be agreed after the Emergence Date).

      3. The First Lien Exit Agent shall have received (i) audited consolidated balance sheets and related
statements of income and cash flows of the Borrower and its subsidiaries for the fiscal years ended
December 31, 2019; provided that if the Emergence Date shall have occurred prior to 180 days after
December 31, 2019, this clause (i) shall be deemed satisfied by the delivery of unaudited consolidated
balance sheets and related statements of income, stockholders’ equity and cash flows of the Borrower and
its subsidiaries for the fiscal year ended December 31, 2019, (ii) unaudited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the Borrower and its subsidiaries for
each subsequent fiscal quarter (other than fiscal year end) ended at least 45 days before the Emergence Date,
(iii) copies of satisfactory interim unaudited financial statements for each month ended since the last audited
financial statements for which financial statements are available and will include each month ended at least
30 days before the Emergence Date, (iv) projected monthly balance sheets, income statements, statements
of cash flows of the Borrower and the Guarantors for the period beginning on the Emergence Date through
the first anniversary of the Emergence Date, in each case as to the projections, with the results and
assumptions set forth in all of such projections in form and substance reasonably satisfactory to the Required
First Lien Lenders, and an opening pro forma consolidated balance sheet for the Loan Parties in form and
substance acceptable to the Required First Lien Lenders, (v) projected quarterly balance sheets, income
statements, statements of cash flows and availability of the Borrower and the Guarantors for the period
beginning on the first anniversary of the Emergence Date through the fifth anniversary of the Emergence
Date, in each case as to the projections, with the results and assumptions set forth in all of such projections
in form and substance reasonably satisfactory to the Required First Lien Lenders and (vi) any updates or
modifications to the projected financial statements of the Borrower and the Guarantors previously received
by the First Lien Exit Agent, in each case in form and substance satisfactory to the Required First Lien
Lenders.

    4. The First Lien Exit Agent shall have received, at least three (3) business days prior to the
Emergence Date, all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations, including, without
             Case 20-10345-MFW             Doc 24        Filed 02/18/20     Page 98 of 141



limitation, the PATRIOT Act and, to the extent the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, a Beneficial Ownership Certification in relation to the Borrower, that
has been requested in writing by the First Lien Exit Lenders at least five (5) business days prior to the
Emergence Date.

    5. All fees required to be paid to the First Lien Exit Agent and the First Lien Exit Lenders on the
Emergence Date and reasonable and documented out-of-pocket expenses (including legal expenses)
required to be paid to or for the benefit of the First Lien Exit Agent and the First Lien Exit Lenders on the
Emergence Date, to the extent invoiced at least one (1) business days prior to the Emergence Date, shall,
upon the initial borrowing (or deemed borrowing) of the First Lien Exit Term Facility, have been paid.

    6. All necessary governmental and third party approvals, consents, licenses and permits in connection
with the First Lien Exit Facility and the operation by the Borrower of its business shall have been obtained
and remain in full force and effect.

    7. Other than the Cases, as of the Emergence Date, there shall not be any Litigation pending or known
by Loan Parties to be threatened against any Loan Party drawing into question any credit transaction
contemplated by First Lien Exit Facility, or that could reasonably be expected to have a material adverse
effect.

    8. Since the date of approval of the disclosure statement with respect to the Acceptable Plan of
Reorganization, other than the Cases, there shall not have occurred any event, change, occurrence or
circumstance that, individually or in the aggregate, has had or could reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the Loan Parties and their subsidiaries, taken
as a whole.

    9. The Second Lien Exit Term Facility shall have become effective and shall be consistent in all
respects with the Second Lien Exit Term Facility Term Sheet as reviewed and agreed to by the First Lien
Exit Lenders in accordance with the Restructuring Support Agreement.




                                                     2
Case 20-10345-MFW   Doc 24   Filed 02/18/20   Page 99 of 141




                        Exhibit D

           Second Lien Exit Facility Term Sheet
Case 20-10345-MFW   Doc 24   Filed 02/18/20   Page 100 of 141
               Case 20-10345-MFW         Doc 24      Filed 02/18/20       Page 101 of 141


Incremental Facilities     None.
Fees                       Second Lien Exit Agent Fees: To be set forth in a separate fee letter agreement
                           between the Second Lien Exit Agent and the Borrower.
Mandatory Prepayments      Substantially the same as the applicable provisions under the First Lien Exit Loan
                           Documents; provided that no mandatory prepayments with respect to the Second
                           Lien Exit Term Loans shall be permitted or required until after the payment in full
                           of the obligations under the First Lien Exit Facility; provided, further that the
                           Borrower shall use the proceeds declined by the First Lien Exit Lenders to offer
                           to prepay the Second Lien Exit Term Loans, and any prepayment amount
                           declined by a Second Lien Exit Lender shall be re-offered to non-declining
                           Second Lien Exit Lenders. If any non-declining Second Lien Exit Lenders elect
                           not to accept their pro rata share of such re-offered prepayment amount, such
                           amounts may be retained by the Borrower.
Voluntary Prepayments      The Borrower may prepay the Second Lien Exit Term Loans, in whole or in part,
                           in minimum amounts to be agreed, subject to notice and other requirements to be
                           agreed; provided that no prepayments of Second Lien Exit Term Loans shall be
                           permitted or required until after payment in full of the obligations under the First
                           Lien Exit Facility.
Second Lien Exit Term      The Second Lien Exit Term Facility will be evidenced by a (a) credit agreement
Facility Documentation     (the “Second Lien Exit Credit Agreement”) based on the First Lien Exit Credit
                           Agreement (with such modifications as are necessary to reflect the terms set forth
                           in this Second Lien Exit Facility Term Sheet (including the fixed interest rate) and
                           the nature of the Second Lien Exit Term Facility as junior lien exit facility and to
                           reflect (i) administrative agency and operational matters of the Second Lien Exit
                           Agent, (ii) EU and UK bail-in provisions, (iii) Delaware limited liability company
                           division provisions, (iv) beneficial ownership certification, (v) QFC stay rules and
                           (vi) other modifications (including (x) adjustments to dollar baskets and dollar
                           thresholds for negative covenants, events of default and other threshold amounts
                           set forth therein to reflect a cushion of at least 15.0% to the corresponding baskets
                           and thresholds under the First Lien Exit Loan Documents and (y) adjustments to
                           baskets and thresholds based on a financial ratio to reflect a cushion to be agreed
                           to the corresponding baskets and thresholds under the First Lien Exit Loan
                           Documents) as may be reasonably agreed among the Second Lien Exit Agent, the
                           Second Lien Exit Lenders and the Borrower the “Second Lien Documentation
                           Principles”), (b) security documents and (c) other legal documentation
                           (collectively, together with the Second Lien Exit Credit Agreement and security
                           documents, the “Second Lien Exit Loan Documents”), which Second Lien Exit
                           Loan Documents shall be in form and substance consistent with the Second Lien
                           Documentation Principles and otherwise satisfactory to the Second Lien Exit
                           Agent, the Second Lien Exit Lenders and the Borrower.
Collateral/Intercreditor   Same as the First Lien Exit Facility but, with respect to lien priority, on a second
Agreement                  lien basis. With respect to guarantee and collateral matters, to the extent any
                           matter requires the exercise of discretion by both the First Lien Exit Agent and the
                           Second Lien Exit Agent, the decision made by the First Lien Exit Agent shall be
                           binding on the Second Lien Exit Agent.
Excluded/Unrestricted      Same as the First Lien Exit Facility.
Subsidiaries


                                                    2
               Case 20-10345-MFW           Doc 24      Filed 02/18/20        Page 102 of 141


Representations and          Subject to the Second Lien Documentation Principles, same as the applicable
Warranties                   provisions under the First Lien Exit Loan Documents.
Affirmative Covenants        Subject to the Second Lien Documentation Principles, same as the applicable
                             provisions under the First Lien Exit Loan Documents.
Negative Covenants           Subject to the Second Lien Documentation Principles, same as the applicable
                             provisions under the First Lien Exit Loan Documents.
                             The Second Lien Exit Facility shall include a customary anti-layering covenant.
Financial Covenants          Subject to the Second Lien Documentation Principles, same as the applicable
                             provisions under the First Lien Exit Loan Documents.
Events of Default            Subject to the Second Lien Documentation Principles, same as the applicable
                             provisions under the First Lien Exit Loan Documents; provided that obligations
                             under the Second Lien Exit Loan Documents shall only cross accelerate, but not
                             otherwise cross default, to the obligations under the First Lien Exit Facility.
Conditions Precedent to      The closing of the Second Lien Exit Term Facility will be subject to satisfaction
Closing                      of the following:

                             (a) all of the representations and warranties in the Second Lien Exit Loan
                                 Documents shall be true and correct in all material respects (or if qualified
                                 by materiality or material adverse effect, in all respects) as of the date of
                                 such extension of credit, or if such representation speaks as of an earlier
                                 date, as of such earlier date;

                             (b) no default or event of default under the Second Lien Exit Term Facility
                                 shall have occurred and be continuing or would result from such extension
                                 of credit;

                             (c) delivery of a customary borrowing notice; and

                             (d) the occurrence of those conditions listed on Annex I hereto.

                             “Emergence Date” shall mean the date on which all conditions listed in this
                             paragraph and in Annex I shall have been satisfied and the Second Lien Exit
                             Term Facility shall have been funded (or be deemed to have been funded) in
                             full.
Voting/Required First Lien   Subject to the Second Lien Documentation Principles, same as applicable
Lenders                      provisions under the First Lien Exit Loan Documents. Second Lien Exit Lenders
                             holding more than 50% of the outstanding principal amount of the First Lien Exit
                             Term Loans are referred to herein as the “Required Second Lien Lenders.”
Fees and Expenses &          Subject to the Second Lien Documentation Principles, same as the applicable
Indemnification              provisions under the First Lien Exit Loan Documents.
Assignments and              Subject to the Second Lien Documentation Principles, same as the applicable
Participations               provisions under the First Lien Exit Loan Documents; provided that in no event
                             shall the Borrower be permitted to purchase Second Lien Exit Term Loans until
                             after payment in full of the obligations under the First Lien Exit Facility.
Other Provisions             The First Lien Exit Loan Documents shall include customary provisions regarding
                             increased costs, illegality, tax indemnities, waiver of trial by jury and other similar

                                                      3
               Case 20-10345-MFW           Doc 24      Filed 02/18/20       Page 103 of 141


                             provisions substantially the same as the applicable provisions in the First Lien Exit
                             Loan Documents.
Governing Law                The laws of the State of New York (excluding the laws applicable to conflicts or
                             choice of law).
Counsel to First Lien Exit   Wilmer Cutler Pickering Hale and Dorr LLP
Agent
Counsel to the Initial       Davis Polk & Wardwell LLP
Second Lien Exit Lenders




                                                      4
             Case 20-10345-MFW             Doc 24       Filed 02/18/20       Page 104 of 141

                                                                                                      Annex I

                             ADDITIONAL CONDITIONS TO CLOSING

         The borrowing (or deemed borrowing) under the Second Lien Exit Term Facility shall be subject
to the following additional conditions precedent:

    1. A final non-appealable order of the United States Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”) confirming the plan of reorganization approved by the proponents of such plan
in accordance with the Restructuring Support Agreement (the “Confirmation Order”), which shall not
have been reversed, vacated, amended, supplemented or otherwise modified and authorizing the Borrower
to execute, deliver and perform under all documents contemplated under the Second Lien Exit Loan
Documents shall have been entered and shall have become a final order of the Bankruptcy Court.

     2. The execution and delivery by each of the Loan Parties of (i) the Second Lien Exit Loan Documents
(including the Intercreditor Agreement (which may be in the form of an acknowledgement by the Loan
Parties) (it being understood and agreed that this condition shall be satisfied in the case of the Second Lien
Exit Credit Agreement if executed by the Loan Parties and the Second Lien Exit Agent)), (ii) customary
legal opinions, customary evidence of authorization, customary officer’s certificates, good standing
certificates (to the extent applicable) in the jurisdiction of organization of each Loan Party, (iii) a solvency
certificate executed by the chief financial officer or other officer of equivalent duties and (iv) all documents
and instruments required to create and perfect the Second Lien Exit Agent’s security interests in the
Collateral under the Second Lien Exit Term Facility which shall be, if applicable, in proper form for filing
(it being understood and agreed that mortgages or amended mortgages may be provided within a number
of days to be agreed after the Emergence Date).

      3. The Second Lien Exit Agent shall have received (i) audited consolidated balance sheets and related
statements of income and cash flows of the Borrower and its subsidiaries for the fiscal years ended
December 31, 2019; provided that if the Emergence Date shall have occurred prior to 180 days after
December 31, 2019, this clause (i) shall be deemed satisfied by delivery of unaudited consolidated balance
sheets and related statements of income, stockholders’ equity and cash flows of the Borrower and its
subsidiaries for the fiscal year ended December 31, 2019, (ii) unaudited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the Borrower and its subsidiaries for
each subsequent fiscal quarter (other than fiscal year end) ended at least 45 days before the Emergence Date,
(iii) copies of satisfactory interim unaudited financial statements for each month ended since the last audited
financial statements for which financial statements are available and will include each month ended at least
30 days before the Emergence Date, (iv) projected monthly balance sheets, income statements, statements
of cash flows of the Loan Parties and their subsidiaries on a consolidated basis for the period beginning on
the Emergence Date through the first anniversary of the Emergence Date, in each case as to the projections,
with the results and assumptions set forth in all of such projections in form and substance reasonably
satisfactory to the Required Second Lien Lenders, and an opening pro forma consolidated balance sheet for
the Loan Parties in form and substance acceptable to the Required Second Lien Lenders, (v) projected
quarterly balance sheets, income statements, statements of cash flows and availability of the Loan Parties
and their subsidiaries on a consolidated basis for the period beginning on the first anniversary of the
Emergence Date through the fifth anniversary of the Emergence Date, in each case as to the projections,
with the results and assumptions set forth in all of such projections and (vi) any updates or modifications
to the projected financial statements of the Loan Parties and their subsidiaries previously received by the
Second Lien Exit Agent.

    4. The Second Lien Exit Agent shall have received, at least three (3) business days prior to the
Emergence Date, all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act and, to the extent the Borrower qualifies as a “legal entity customer” under
            Case 20-10345-MFW             Doc 24      Filed 02/18/20       Page 105 of 141



the Beneficial Ownership Regulation, a Beneficial Ownership Certification in relation to the Borrower, that
has been requested in writing by the Second Lien Exit Lenders at least five (5) business days prior to the
Emergence Date.

    5. All fees required to be paid to the Second Lien Exit Agent and the Second Lien Exit Lenders on
the Emergence Date and reasonable and documented out-of-pocket expenses (including legal expenses)
required to be paid to or for the benefit of the Second Lien Exit Agent and the Second Lien Exit Lenders
on the Emergence Date, to the extent invoiced at least one (1) business days prior to the Emergence Date,
shall, upon the initial borrowing (or deemed borrowing) of the First Lien Exit Term Facility, have been
paid.

    6. All necessary governmental and third party approvals, consents, licenses and permits in connection
with the Second Lien Exit Facility and the operation by the Borrower of its business shall have been
obtained and remain in full force and effect.

    7. Other than the Cases, as of the Emergence Date, there shall not be any Litigation pending or known
by Loan Parties to be threatened against any Loan Party drawing into question any credit transaction
contemplated by Second Lien Exit Facility, or that could reasonably be expected to have a material adverse
effect.

    8. Since the date of approval of the disclosure statement with respect to the Acceptable Plan of
Reorganization, other than the Cases, there shall not have occurred any event, change, occurrence or
circumstance that, individually or in the aggregate, has had or could reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the Loan Parties and their subsidiaries, taken
as a whole.

    9. The First Lien Exit Term Facility shall have become effective and shall be consistent in all respects
with the First Lien Exit Term Facility Term Sheet as reviewed and agreed by to by the Second Lien Exit
Lenders in accordance with the Restructuring Support Agreement.




                                                     2
Case 20-10345-MFW   Doc 24   Filed 02/18/20   Page 106 of 141




                        Exhibit E

               Preferred Equity Term Sheet
              Case 20-10345-MFW           Doc 24      Filed 02/18/20       Page 107 of 141

                                                                              EXECUTION VERSION

                                   VIP CINEMA HOLDINGS, INC.

                                      Preferred Equity Term Sheet

This term sheet (“Term Sheet”) describes the principal terms of the preferred equity instrument to be issued
in connection with the Restructuring. Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Restructuring Support Agreement to which this Term Sheet is attached as
Exhibit E thereto.

 Reorganized            Holdings, or such other type of Delaware entity as is reasonably acceptable to the
 Issuer:                Requisite Consenting First Lien Lenders and the Consenting Second Lien Lender
                        (it being understood that if such entity is not a Delaware corporation, the
                        organizational documents of such entity will provide that the officers and directors
                        (or persons of a similar nature) of such entity will have the same fiduciary duties as
                        officers and directors of a Delaware corporation) (the “Company” and the
                        constituent governance documents of such Company, the “organizational
                        documents”).

 Security:              Series A Non-Voting Preferred Stock (non-convertible), par value $0.0001 per
                        share (each such share, a “Preferred Share” and collectively, the “Preferred
                        Shares”, and each holder thereof, a “Preferred Holder”).

 Liquidation            $69.0 million ($[●] per share) (the “Initial Aggregate Liquidation Preference
 Preference             Amount”, and on a per share basis, the “Initial Liquidation Preference Amount”),
 Amount:                subject to appropriate adjustment for any stock dividends, splits, combinations and
                        similar events affecting the Preferred Shares.

 Seniority:             With respect to dividends and rights upon a Liquidation Event (as defined below),
                        the Preferred Shares will be senior to (i) all common shares and (ii) all other
                        present and future classes or series of capital stock unless their terms specify
                        otherwise.

 Issue Date:            Preferred Shares will be issued on the effective date of the Restructuring (the
                        “Issue Date”).

 Issue price per        100% of the Initial Liquidation Preference Amount.
 share:

 Maturity:              The Preferred Shares will be perpetual and redeemable only on the terms set forth
                        herein.

 Redemption:            The Preferred Shares will not be redeemable by a Preferred Holder.
                        There will be no mandatory redemptions by the Company, except that in
                        connection with any initial public offering of the Company, the Company shall,
                        upon and as a condition to the closing of such offering, redeem all of the
                        outstanding Preferred Shares at a redemption price per share thereof equal to the
                        Liquidation Preference Amount (as defined below), plus all accrued and unpaid
                        dividends through the redemption date, in cash.
          Case 20-10345-MFW         Doc 24      Filed 02/18/20       Page 108 of 141




                  In addition, the Company may redeem Preferred Shares at any time, from time to
                  time, in whole or in part, on a pro rata basis, at a redemption price per share equal
                  to the Liquidation Preference Amount, plus all accrued and unpaid dividends
                  through the redemption date, in cash.

Dividends;        Dividends will accumulate at an annual rate of 6.0% (the “Dividend Rate”) on a
Dividend Rate:    daily basis from the Issue Date and will be payable on a quarterly basis in kind on
                  March 31, June 30, September 30 and December 31 of each year, commencing on
                  the first dividend payment date following completion of the Restructuring (each
                  such date of payment, a “Dividend Payment Date”). On each Dividend Payment
                  Date, dividends will be paid by compounding such dividends with the effect that
                  an additional dividend shall accrue on each outstanding Preferred Share at a rate
                  per annum equal to the Dividend Rate on the amount so compounded until such
                  amount is actually paid in full (the Initial Aggregate Liquidation Preference
                  Amount, together with all such compounded dividends, being the “Aggregate
                  Liquidation Preference Amount”, and on a per share basis, the “Liquidation
                  Preference Amount”). Dividends shall be calculated on the basis of the actual
                  days elapsed in a year of 360 days.

Liquidation:      Upon a Liquidation Event, the Preferred Shares will be entitled to receive, before
                  the payment or distribution of the Company’s assets or the proceeds thereof is
                  made to the holders of any junior securities, in respect of each Preferred Share the
                  Liquidation Preference Amount (subject to appropriate adjustment for any stock
                  dividends, splits, combinations and similar events), plus all accrued and unpaid
                  dividends owed with respect to such Preferred Share as of the date of the payment
                  of the Liquidation Preference Amount.
                  Any (a) liquidation, dissolution or winding up of the Company, (b) sale of all or
                  substantially all assets of the Company, (c) merger or consummation by the
                  Company of another change in control transaction, in each case in this clause (c),
                  in which the holders of the common shares prior to such transaction own in the
                  aggregate less than 50% of the common shares in the purchasing entity after such
                  transaction, or (d) bankruptcy or insolvency event with respect to the Company
                  (including any material subsidiary) will constitute a “Liquidation Event” unless
                  the holders of a majority of the then outstanding Preferred Shares, voting as a
                  separate class, elect not to treat such transaction as a Liquidation Event.

Consent Rights:   No voting rights except as set forth below.
                  Each of the following actions by the Company or any of its subsidiaries (or any
                  agreement or commitment to do so) shall require the affirmative vote or written
                  consent of the Preferred Holders holding more than 50% of the outstanding
                  Preferred Shares at such time, voting as a separate class:
                         any incurrence of indebtedness for borrowed money (other than
                          indebtedness in an amount not to exceed the greater of (i) the maximum
                          amount of borrowings permitted under the Exit Facilities Credit
                          Agreements and (ii) such amount of borrowings as would not result in a

                                               2
Case 20-10345-MFW        Doc 24      Filed 02/18/20       Page 109 of 141




               pro forma leverage ratio (based on adjusted EBITDA) at the time of
               issuance of greater than 5.00:1.00);
              any related party transactions with the Investor or one or more of its
               affiliates that is not on arm-length’s terms;
              any material change to the nature of the business;
              any change in the entity classification of the Company;
              any Liquidation Event, unless the Preferred Holders would receive an
               aggregate amount in connection therewith equal to the liquidation
               preference of the outstanding Preferred Shares at such time (including any
               accrued and unpaid dividends thereon);
              any dividends or distributions on any equity interests of the Company that
               are junior to the Preferred Shares, other than dividends or distributions in
               the form of equity interests that are junior to the Preferred Shares;
              any issuance of any equity interests of the Company ranking senior to, or
               pari passu with, the Preferred Shares with respect to the right to receive
               assets of the Company in connection with any dividend or other
               distribution by the Company or any Liquidation Event;
              any redemption or repurchase of any equity interests of the Company that
               are junior to the Preferred Shares, other than redemptions of any equity
               interests of the Company held by any director, officer or employee of the
               Company or any of its subsidiaries in connection with such individual’s
               termination of employment or service for a purchase price no higher than
               fair market value and otherwise on terms approved by the board of
               directors of the Company (the “Board”); and
              changes to the preferred stock terms that adversely affect the powers,
               preferences or rights of the Preferred Holders; provided that neither the
               creation of a new class or series that is junior to the Preferred Shares or the
               increase of the number of any existing or new class or series of equity
               interests of the Company which are junior to the Preferred Shares nor the
               issuance by the Company of any such series or class of equity interests of
               the Company shall be deemed to adversely affect the Preferred Holders.
       The Dividend Rate then in effect will automatically increase by 2.0% (i.e., to an
       annual rate of 8.0%) for any period during which an Event of Default (as defined
       below) has occurred and is continuing; provided the Dividend Rate will
       immediately and automatically reset to 6.0% after all Events of Defaults have been
       cured.
       “Event of Default” means the taking of any action by the Company or any of its
       subsidiaries that requires the consent of the Preferred Holders as set forth above, if
       such action was taken without such consent.




                                    3
          Case 20-10345-MFW           Doc 24      Filed 02/18/20       Page 110 of 141




Board               Preferred Holders will have the right to designate one director to the Board (the
Representation:     “Preferred Designation Right”), who will be elected by the affirmative vote or
                    written consent of Preferred Holders holding more than 50% of the outstanding
                    Preferred Shares, voting as a separate class; provided, that the Preferred
                    Designation Right shall irrevocably terminate at such time as the Preferred Shares
                    outstanding have an Aggregate Liquidation Preference Amount equal to less than
                    50% of the Initial Aggregate Liquidation Preference Amount.
                    After the termination of the Preferred Designation Right as set forth in the
                    paragraph above, the holders of at least 66-2/3% of the outstanding common shares
                    (excluding common shares then-held by the Investor) shall have the right to
                    designate one director to the Board in replacement of the director who would have
                    otherwise been designated and elected by the Preferred Holders pursuant to the
                    Preferred Designation Right.
                    In addition, shareholders holding more than 4% of the outstanding common shares
                    shall have the right to appoint an observer to the Board; provided, however, that at
                    no time shall the number of board observers designated by holders of common
                    shares in their capacity as such and pursuant to the preceding right exceed two
                    observers.

Other Provisions:   Preferred Holders have no conversion, exchange, sinking fund, redemption or
                    appraisal rights (except for the mandatory redemption right in connection with any
                    initial public offering of the Company as set forth herein), have no registration
                    rights upon an IPO, and have no rights of first refusal or preemptive rights to
                    subscribe for any securities or indebtedness of the Company. The Preferred
                    Holders will be subject to the restrictions on transfer and drag-along right set forth
                    in the Summary of Principal Terms of Governance and Related Rights.




                                                 4
Case 20-10345-MFW   Doc 24   Filed 02/18/20   Page 111 of 141




                        Exhibit F

             Corporate Governance Term Sheet
                              Case 20-10345-MFW         Doc 24     Filed 02/18/20     Page 112 of 141
                                                                                                                 EXECUTION VERSION


                                Summary of Principal Terms of Governance and Related Rights

        This summary of principal terms (this “Term Sheet”) is a description of certain proposed terms for the Stockholders’ Agreement
(the “Stockholders’ Agreement”) to be entered into by and among the Company (as defined in the Preferred Equity Term Sheet) and the
Company Shareholders (as defined below) effective upon the closing (the “Closing”) of the proposed transactions contemplated by the
Plan (the “Transaction”). For the purposes of this Term Sheet, “Common Holders” shall mean, collectively, the holders of Common
Shares from time to time. Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the
Restructuring Support Agreement to which this Term Sheet is attached as Exhibit F thereto.

 Parties:                               The Company and the Company Shareholders.

 Capital Structure:                     The Company’s issued capital stock will initially consist of:

                                               one class of common stock, par value $0.0001 per share (each such share, a “Common
                                                Share” and collectively, the “Common Shares”); and
                                               one class of non-voting preferred stock, par value $0.0001 per share (each such share,
                                                a “Preferred Share” and collectively, the “Preferred Shares”, and such holders thereof
                                                collectively, the “Preferred Holders”, and together with the Common Holders, the
                                                “Company Shareholders”), on the terms set forth in the Preferred Equity Term Sheet.
 Board of Directors:                    The Board of Directors (the “Board”) of the Company shall consist of seven (7) members
                                        (each, a “Director”) and shall consist of (i) four (4) members designated by the Investor, (ii)
                                        the Chief Executive Officer of the Company, (iii) one (1) member selected by the Consenting
                                        Second Lien Lender; and (iv) one (1) member selected by the Preferred Holders or the
                                        Common Holders, as set forth in the Preferred Equity Term Sheet.

                                        Board designation rights of the Consenting Second Lien Lender shall be transferable by the
                                        Consenting Second Lien Lender to any transferee of all of the Common Shares owned by the
                                        Consenting Second Lien Lender.

                                        Subject to certain exceptions to be agreed upon, each committee of the Board and each of the
                                        board of directors (or its equivalent) of any subsidiary of the Company (or any committee
                                        thereof) will have the same composition as the Board.
              Case 20-10345-MFW      Doc 24     Filed 02/18/20     Page 113 of 141




                     Directors that are not employees of the Company may receive compensation (if any) in respect
                     of their service on the Board or any committee thereof as the Board shall approve from time
                     to time, and each Director shall be entitled to customary reimbursement by the Company of
                     expenses incurred by such Director in connection with attending or participating in Board or
                     committee meetings or otherwise carrying out his or her services as a Director, as determined
                     by the Board.

Governance:          All decisions of the Board referenced herein shall require the approval of a majority of the
                     Board. The Board may act either at a duly called meeting or by unanimous written consent.
                     Board meetings may be held upon 24 hours’ advance notice to all Directors and may be
                     conducted by means of conference telephone or similar communications equipment by means
                     of which all persons participating in the meeting can hear each other. Subject to certain
                     approval rights of the Common Holders (described below) and Preferred Holders (as set forth
                     in the Preferred Equity Term Sheet), and except as otherwise required by law, the Board shall
                     have full and complete authority, power and discretion to manage and control the business,
                     affairs, properties and assets of the Company and its subsidiaries, and to make all decisions
                     regarding such matters.

                     Notwithstanding the foregoing, the approval of the Investor, so long as it holds a majority of
                     all outstanding Common Shares, shall be required for the following matters:

                           merger, sale of all or substantially all assets of the Company or of any subsidiary, or
                            consummation by the Company of a change in control transaction (a “Sale
                            Transaction”) or entry by the Company into any agreement providing for any of the
                            foregoing;
                           registration of any Company securities under the Securities Exchange Act of 1934;
                           an IPO or other registered public offering of the Company’s capital stock;
                           listing of any Company securities on a national securities exchange or OTC
                            marketplace;
                           entry into, or a material amendment or renewal of, any agreement, arrangement or
                            transaction with (i) any affiliate of the Company or (ii) any owner of five percent

                                              -2-
Case 20-10345-MFW      Doc 24     Filed 02/18/20     Page 114 of 141




              (5%) or more of the capital stock of the Company, or an affiliate or related fund of
              such owner;
             entry into a new line of business;
             other than arrangements entered into or amended in the ordinary course of business
              consistent with past practices, any material acquisition or disposition (in one
              transaction or a series of related transactions) of any assets or business of the
              Company or of any of its subsidiaries; and
             any change in the Company or any of its subsidiaries’ tax elections.
       In addition, (A) the Company shall not change its entity classification for tax purposes, and
       (B) the Company shall not and shall not permit any of its subsidiaries to enter into, or amend
       or renew, any agreement, arrangement or transaction with (i) any affiliate of the Company or
       (ii) any owner of five percent (5%) or more of the capital stock of the Company, or an
       affiliate or related fund of such owner, unless (x) the change in entity classification is
       approved by the holders of a majority of the Common Shares that are not owned or
       controlled by the Investor or (y) the agreement, arrangement, transaction, amendment or
       renewal, as applicable, is approved by the holders of a majority of the Common Shares that
       are not owned or controlled by any holder of Common Shares that is or is affiliated with or a
       related fund of the person or entity involved in such agreement, arrangement, transaction,
       amendment or renewal; provided, that any such agreement, arrangement, transaction,
       amendment or renewal that is on fair market value terms, as determined by a majority of the
       disinterested Directors, shall not be subject to such approval. Any Director that was
       designated by a holder of Common Shares that is or is affiliated with or a related fund of the
       person or entity involved in any such agreement, arrangement, transaction, amendment or
       renewal shall not constitute a disinterested Director for purposes of determining whether
       such agreement, arrangement, transaction, amendment or renewal is on fair market value
       terms.
       When determining the percentage of shares owned by the Investor and when determining
       whether other thresholds under this Term Sheet have been met (e.g., whether a Company
       Shareholder is a Principal Investor (as defined below)) any shares or other securities issued
       pursuant to the MIP (or any successor or similar plan) shall be excluded.


                                -3-
                          Case 20-10345-MFW      Doc 24      Filed 02/18/20     Page 115 of 141




General Transfer Restrictions:   The capital stock of the Company will be freely transferrable without Company consent,
                                 subject to compliance with applicable securities laws and the restrictions described below.
                                 The following transfers shall be prohibited:

                                       any transfer of capital stock of the Company that would result in the triggering of an
                                        SEC reporting obligation by the Company; and
                                       any transfer of capital stock of the Company to any direct competitor of the Company
                                        or the parties listed on Exhibit A (collectively, the “Prohibited Holders”), other than
                                        any such transfer (i) made with the prior written consent of the Board or (ii) pursuant
                                        to the tag-along rights or the drag-along rights described below; provided, that no
                                        Company Shareholder that is party to the Stockholders’ Agreement or any of its
                                        affiliates (including affiliated funds) shall be deemed a competitor of the Company.
Tag-Along Rights:                Each Common Holder owning more than two and one-half percent (2.5%) of the outstanding
                                 Common Shares (such Common Holders, the “Principal Investors”) shall have the right to sell
                                 its Common Shares on a proportionate basis, or “tag-along”, in any sale (or series of sales) of
                                 Common Shares by one or more Common Holders (so long as such Common Holders,
                                 together with its affiliates, own more than fifty percent (50%) of the outstanding Common
                                 Shares) (the “Tag-Along Common Sellers”) to an unaffiliated third party (a “Common
                                 Acquirer”); provided, that such Common Acquirer shall be required to make an offer to
                                 purchase from each Principal Investor a portion of such Principal Investor’s Common Shares
                                 (based on the percentage of outstanding Common Shares to be sold) on the same terms offered
                                 to the Tag-Along Common Sellers; provided, further, that such tag-along rights shall not apply
                                 to (x) a transfer as part of an underwritten public offering pursuant to an SEC registration
                                 statement for which piggyback registration rights apply, (y) a transfer to any affiliate of the
                                 transferor or (z) a transfer pursuant to the drag-along rights.

                                 Each Preferred Holder shall have the right to sell its Preferred Shares on a proportionate basis,
                                 or “tag-along”, in any sale (or series of sales) by one or more Preferred Holders (so long as
                                 such selling Preferred Holders, together with its/their affiliates, own more than fifty percent
                                 (50%) of the outstanding Preferred Shares) (the “Tag-Along Preferred Sellers”) to an
                                 unaffiliated third party (a “Preferred Acquirer”); provided, that such Preferred Acquirer shall
                                 be required to make an offer to purchase from each Preferred Holder a portion of such
                                 Preferred Holder’s Preferred Shares (based on the percentage of outstanding Preferred Shares
                                                           -4-
                     Case 20-10345-MFW       Doc 24      Filed 02/18/20      Page 116 of 141




                            to be sold) on the same terms offered to the Tag-Along Preferred Sellers; provided, further,
                            that such tag-along rights shall not apply to (x) a transfer to any affiliate of the transferor or
                            (y) a transfer pursuant to the drag-along rights.

Drag-Along Rights:          Subject to the consent rights of the Preferred Holders as set forth in the Preferred Equity Term
                            Sheet, (a) the Investor, so long as it holds more than 25% of all outstanding Common Shares,
                            and (b) Common Holders holding a majority of all outstanding Common Shares, shall each
                            have the right to effect, and to cause the Company and each of the Company Shareholders to
                            consent to and participate in, a sale of the Company to an unaffiliated third party (whether by
                            merger, consolidation or sale of all or substantially all of the assets or equity interests and
                            whether in one or a series of transactions), without the approval of any of the Company
                            Shareholders, subject to customary protections for such Company Shareholders, including
                            that the purchase price for such sale shall be in cash or publicly traded securities not subject
                            to any contractual restrictions on transfer from and after the consummation thereof and no
                            requirement that any of the Company Shareholders enter into, or agree to, any non-
                            competition, non-solicitation or other restrictive covenants.

Preemptive Rights:          Prior to an IPO, the Principal Investors shall have pro rata preemptive rights to acquire capital
                            stock or other equity securities of the Company or any of its subsidiaries issued by the
                            Company or any of its subsidiaries, except for issuances: (i) in connection with the exercise
                            of options or warrants, or conversion of convertible securities, that were issued in compliance
                            with the preemptive rights, (ii) in connection with acquisitions of unaffiliated third parties to
                            the unaffiliated selling entity or equityholders of such unaffiliated third parties; (iii) to lenders
                            that are not affiliates of the Company in connection with the incurrence of debt, (iv) to joint
                            venture partners in connection with a joint venture with parties that are not affiliates of the
                            Company, (v) pursuant to a public offering, (vi) in connection with stock splits, combinations,
                            dividends or similar actions and (vii) to employees and directors of the Company pursuant to
                            a Board approved plan or agreement; provided, that in the case of clauses (i) - (iv), subject to
                            an aggregate cap of ten percent (10%) of the outstanding Common Shares as of such date
                            (unless such issuance is approved by a majority of the Directors not appointed by the Investor).




                                                       -5-
                      Case 20-10345-MFW      Doc 24     Filed 02/18/20     Page 117 of 141




Information Rights:          The Company shall provide each Company Shareholder with customary information and
                             access rights (“Information Rights”) so long as such Company Shareholder is not a Prohibited
                             Holder.

                             For the Company Shareholders, “Information Rights” shall at a minimum, include the
                             following:

                                   For all Company Shareholders, copies of (or access to a virtual data room which
                                    includes):
                                       audited annual financial statements as soon as provided to the Company’s lenders
                                        and in no event later than 120 days of year-end;
                                       quarterly financial statements as soon as provided to the Company’s lenders and
                                        in no event later than 75 days of quarter-end; and
                                       monthly financial statements as soon as provided to the Company’s lenders and in
                                        no event later than 60 days of month-end.
                                   All Company Shareholders shall receive an invitation to an annual MD&A conference
                                    call with members of the Company’s senior management.
                                   The Principal Investors shall have customary inspection rights over the Company’s
                                    books and records.
                             In addition, Company Shareholders shall be permitted to provide prospective purchasers of
                             the capital stock of the Company with access to Company information previously provided to
                             such Company Shareholder pursuant to the Information Rights set forth in the first bullet point
                             of this section for the purpose of evaluating such acquisition of capital stock of the Company
                             so long as (a) such prospective purchaser is not a Prohibited Holder, (b) such prospective
                             purchaser executes and delivers a confidentiality agreement in form and substance reasonably
                             acceptable to the Company, and (c) each Company Shareholder holding less than 4% of the
                             outstanding Common Shares may only provide such information to two prospective
                             purchasers in any twelve month period.

Indemnification:             In addition to any indemnification obligations set forth in the Plan, the Company shall
                             indemnify, defend and hold harmless its and its subsidiaries’ current or former directors,
                                                      -6-
                           Case 20-10345-MFW          Doc 24     Filed 02/18/20      Page 118 of 141




                                     managers and officers (collectively, “Representatives”) from any and all losses, costs, claims,
                                     liabilities, damages or expenses (including the advancement of legal fees and expenses)
                                     arising from stockholder and third party claims relating to such Representatives’ service to or
                                     on behalf of the Company or its subsidiaries, subject to customary exceptions, including, but
                                     not limited to, fraud, willful misconduct, and gross negligence.

IPO Demand Rights:                   Common Holders holding a majority of all outstanding Common Shares shall have the right
                                     to effect, and to cause the Company and each other Common Holder to consent to, an IPO
                                     resulting in gross proceeds to the Company and the Company Shareholders of at least $200
                                     million and the Common Shares being listed on the NYSE or Nasdaq (a “Qualified IPO”),
                                     without the approval of any other Company Shareholders.

Registration Rights:                 Following an initial public offering of the Company’s capital stock, the Principal Investors
                                     shall have customary demand registration rights, shelf registration rights and piggyback rights,
                                     and would be subject to customary lock-up obligations in connection with all offerings.
                                     Additionally, the Common Holders who are not Principal Investors also shall have customary
                                     piggyback rights.

Corporate Opportunities:             The Company Shareholders and their respective Board designees and affiliates shall have no
                                     obligation to present corporate opportunities to the Company or any of its subsidiaries, nor
                                     any obligation to refrain from competing with the Company or any of its subsidiaries.

Termination:                         Upon (i) the closing of a Qualified IPO or (ii) the consummation of a Sale Transaction, the
                                     transfer restrictions, drag-along rights, tag-along rights and all special rights provisions in the
                                     organizational documents will terminate other than, in the case of the registration rights
                                     provisions.

Amendments     to   Organizational Amendments or waivers to the Stockholders’ Agreement shall require the approval of at least
Documents:                         three Common Holders that (a) are not affiliated with, or related funds of, one another, (b)
                                   that together own at least 55% of the outstanding Common Shares and (c) each of which owns
                                   at least 0.5% of the outstanding Common Shares; provided, that amendments or waivers that
                                   are materially and disproportionately adverse to one or more Common Holders (each, an
                                   “Affected Common Holder”) relative to any of the other Common Holders must be approved
                                   by Affected Common Holders holding, in aggregate, a majority of all outstanding Common

                                                               -7-
                  Case 20-10345-MFW       Doc 24     Filed 02/18/20      Page 119 of 141




                         Shares owned by the Affected Common Holders. In addition, the amendments or waivers to
                         the Stockholders’ Agreement that affect the rights of the Preferred Holders shall require the
                         approval of Preferred Holders holding at least a majority of the outstanding Preferred Shares.
                         The Company’s certificate of incorporation and bylaws, including any amendments thereof
                         or supplements thereto, shall not include any provisions that are inconsistent with the terms
                         of the Stockholders’ Agreement.

No Side Letters          As of the date of the Stockholders’ Agreement, the Company Shareholders will represent that
                         other than the transaction documents, there exist no other side letters, agreements or other
                         arrangements relating to an investment in the Company by, among or between (i) the
                         Company or any of its subsidiaries, on the one hand, and any Company Shareholder or any of
                         its affiliates, on the other hand, or (ii) any Company Shareholder or any of its affiliates, on the
                         one hand, and any other Company Shareholder or any of its affiliates, on the other hand.




                                                   -8-
Case 20-10345-MFW   Doc 24   Filed 02/18/20   Page 120 of 141




                      Exhibit G
               Management Incentive Plan
Case 20-10345-MFW   Doc 24   Filed 02/18/20   Page 121 of 141
               Case 20-10345-MFW             Doc 24       Filed 02/18/20        Page 122 of 141




                                                      Exhibit H

                               Provision for Transfer Agreement Joinder

            The undersigned ("Transferee") hereby acknowledges that it has read and
    understands the Restructuring Suppo1i Agreement, dated as of [ • ], 2020 (the
    "Agreement"), 1 by and among the Company bound thereto and the Consenting
    Stakeholders, including the ti·ansferor to the Transferee of any Claims against, or Interests
    in, the Company (each such ti·ansferor, a "Transferor"), and agrees to be bound by the tenns
    and conditions of the Agreement to the extent the Transferor was thereby bound, and shall be
    deemed a "Consenting Stakeholder" under the tenns of the Agreement.

            The Transferee specifically agrees to be bound by the tenns and conditions of the
    Agreement and makes all representations and wananties contained therein as of the date of
    the Transfer, including the agreement to be bound by the vote of (or other actions taken in
    suppo1i of the Restmcturing by) the Transferor if such vote was cast (or other action taken)
    before the effectiveness of the Transfer discussed herein.

    Date Executed:


    Name:
    Title:
    Address:
    E-mail:

     Aggregate Amounts Beneficially Owned or Managed on Account of:
     First Lien Loans                                    $[•]
     Second Lien Loans                                   $[•]
     Other                                               $[•]




1
 Capitalized terms used but not othe1wise defined herein shall having the meanings ascribed to such temIS in the
Agreement.
Case 20-10345-MFW   Doc 24   Filed 02/18/20    Page 123 of 141




                        Exhibit I

             Restructuring Support Agreement
                         Joinder
                Case 20-10345-MFW               Doc 24      Filed 02/18/20       Page 124 of 141




                              Restructuring Support Agreement Joinder

        This joinder (this “Restructuring Support Agreement Joinder”) to the Restructuring
     Support Agreement (the “Agreement”), dated as of [ ], 2020, by and among: (i) HIG
     Cinema Intermediate Holdings, Inc., VIP Cinema Holdings, Inc., VIP Cinema, LLC, VIP
     Property Management II, LLC, VIP Components, LLC, and the (ii) the Consenting
     Stakeholders, is executed and delivered by [                   ] (the “Joining Party”) as
     of [                ]. Each capitalized term used herein but not otherwise defined shall
     have the meaning ascribed to it in the Agreement.

             1.      Agreement to be Bound. The Joining Party hereby agrees to be bound by all
     of the terms of the Agreement, a copy of which is attached to this Restructuring Support
     Agreement Joinder as Annex A (as the same has been or may be hereafter amended,
     restated, or otherwise modified from time to time in accordance with the provisions thereof).
     The Joining Party shall hereafter be deemed to be a Party for all purposes under the
     Agreement and one or more of the entities comprising the Consenting Stakeholders, as
     applicable.

              2.      Representations and Warranties. The Joining Party hereby represents and
     warrants to each other Party to the Agreement that, as of the date hereof, such Joining Party
     (a) is the legal or beneficial holder of, and has all necessary authority (including authority to
     bind any other legal or beneficial holder) with respect to, the debt or equity interest
     identified below its name on the signature page hereof, and (b) makes, as of the date hereof,
     the representations and warranties set forth in Section 11 hereof to each other Party.

             3.     Governing Law. This Restructuring Support Agreement Joinder shall be
     governed by and construed in accordance with the internal laws of the State of New York
     without regard to any conflicts of law provisions which would require the application of the
     law of any other jurisdiction.

              4.       DIP Commitment Election.

       □ By checking this box on or before the Election Date, the Joining Party hereby
represents and warrants that as of February [14], 2020 it held First Lien Loans in the amount set
forth below, and hereby commits to provide a share of the DIP Facility on the terms and
conditions consistent with the DIP Term Sheet, as applicable:

(A) Principal Amount of First Lien Loans:                                    $

(B) Principal Amount of First Lien Loans set forth
in (A) above divided by $[ ],1 expressed as a percentage:




1
    Outstanding principal amount of all First Lien Loans.
          Case 20-10345-MFW          Doc 24   Filed 02/18/20   Page 125 of 141




(C) Percentage of the DIP Facility the Joining Party hereby
agrees to commit to, which shall not be greater than the
percentage set forth in (B) above:



        5.     Notice. All notices and other communications given or made pursuant to the
  Agreement shall be sent to:

                To the Joining Party at:

                [JOINING
                PARTY]
                [ADDRESS]
                Attn:
                Facsimile:
                Email:
         Case 20-10345-MFW       Doc 24    Filed 02/18/20   Page 126 of 141




   IN WITNESS WHEREOF, the Joining Party has caused this Restrncturing
Support Agreement Joinder to be executed as of the date first written above.



                            [JOINING PARTY]



                                   y:
                                  Name:
                                  Title:


Aggregate Amounts Beneficially Owned or Managed on Account of:
 First Lien Loans                          $[•]
 Second Lien Loans                         $[•]
 Other                                     $[•]
Case 20-10345-MFW    Doc 24    Filed 02/18/20    Page 127 of 141




                          Exhibit B

           Evidentiary Support for First Day Motions
              Case 20-10345-MFW              Doc 24       Filed 02/18/20       Page 128 of 141




                              Evidentiary Support for First Day Motions1

I.       DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
         (A) AUTHORIZING THE DEBTORS TO (I) CONTINUE TO OPERATE THEIR
         CASH MANAGEMENT SYSTEM, (II) MAINTAIN EXISTING BUSINESS
         FORMS AND BOOKS AND RECORDS, AND (III) PERFORM INTERCOMPANY
         TRANSACTIONS AND GRANTING ADMINISTRATIVE STATUS TO
         INTERCOMPANY PAYMENTS AND (B) GRANTING RELATED RELIEF (THE
         “CASH MANAGEMENT MOTION”).

         1.       Pursuant to the Cash Management Motion, the Debtors seek entry of interim and

final orders (a) authorizing, but not directing, the Debtors to (i) continue to operate their Cash

Management System, as well as honor any prepetition obligations related thereto, (ii) maintain

existing Business Forms and Books and Records in the ordinary course of business, and

(iii) continue to perform Intercompany Transactions through the Cash Management System and

granting administrative expense status to Intercompany Transactions among the Debtors and

between the Debtors and their non-Debtor affiliates and (b) granting related relief.

         2.       To facilitate the efficient operation of their business, the Debtors operate a

centralized cash management system (the “Cash Management System”). I can attest to the

summary of the Cash Management System set forth in the Cash Management Motion.

         3.       I believe that the continuation of the Cash Management System, including with

regard to the continued use of Cash Management Banks to continue using and processing debt,

check, wire and ACH transfers, payment of Bank Fees, continuation of the Corporate Cards

program, maintenance of their existing Business Forms and Books and Records, and engagement

in Intercompany Transactions, is vital to the Debtors ability to operate effectively in these Chapter

11 Cases. The Debtors’ ability to collect, transfer, and distribute funds through the Cash

Management System without disruption is vital to ensure the Debtors can operate their business in


1
     Capitalized terms used but not defined herein shall have the meanings ascribed to them in the applicable First
     Day Motion.
             Case 20-10345-MFW           Doc 24      Filed 02/18/20      Page 129 of 141




the ordinary course. Due to the complexity of the Cash Management System and the

interconnected-nature of the Debtors’ operations, any delay in granting the relief requested in the

Cash Management Motion would severely disrupt the Debtors’ operations at this critical juncture

and jeopardize the Debtors’ ability to maximize the value of their estates for the benefit of all

stakeholders.

        4.      I believe that the relief requested in the Cash Management Motion is in the best

interests of the Debtors’ estates, their creditors, and all other parties in interest, and will enable the

Debtors to continue to operate their business in chapter 11.

II.     APPLICATION OF THE DEBTORS FOR ENTRY OF AN ORDER APPOINTING
        OMNI AGENT SOLUTIONS, INC. AS CLAIMS AND NOTICING AGENT (THE
        “CLAIMS AND NOTICING AGENT RETENTION APPLICATION”).

        5.      Pursuant to the Claims and Noticing Agent Retention Application, the Debtors seek

entry of an order appointing Omni Agent Solutions, Inc. (“Omni”) as claims and noticing agent in

the Debtors’ Chapter 11 Cases effective nunc pro tunc to the Petition Date.

        6.      I believe that the relief requested in the Claims and Noticing Agent Retention

Application is in the best interests of the Debtors’ estates, their creditors, and all other parties in

interest, and will enable the Debtors to continue to operate their business in chapter 11.

Accordingly, on behalf of the Debtors, I respectfully request that the Court approve the Claims

and Noticing Agent Retention Application.

III.    APPLICATION OF THE DEBTORS FOR ENTRY OF AN ORDER APPOINTING
        OMNI AGENT SOLUTIONS, INC. AS ADMINISTRATIVE AGENT FOR THE
        DEBTORS NUNC PRO TUNC TO THE PETITION DATE (THE
        “ADMINISTRATIVE AGENT RENTENTION APPLICATION”)

        7.      Pursuant to the Administrative Agent Retention Application, the Debtors seek entry

of an order appointing Omni Agent Solutions, Inc. (“Omni”) as administrative agent in the

Debtors’ Chapter 11 Cases effective nunc pro tunc to the Petition Date.


                                                   -2-
              Case 20-10345-MFW          Doc 24     Filed 02/18/20      Page 130 of 141




        8.      I believe that the relief requested in the Administrative Agent Retention Application

is in the best interests of the Debtors’ estates, their creditors, and all other parties in interest, and

will enable the Debtors to continue to operate their business in chapter 11. Accordingly, on behalf

of the Debtors, I respectfully request that the Court approve the Administrative Agent Retention

Application.

IV.     DEBTORS’ MOTION FOR ENTRY OF AN ORDER (A) AUTHORIZING THE
        DEBTORS TO (I) FILE A CONSOLIDATED LIST OF CREDITORS IN LIEU OF
        SUBMITTING A SEPARATE MAILING MATRIX FOR EACH DEBTOR,
        (II) FILE A CONSOLIDATED LIST OF THE DEBTORS’ THIRTY LARGEST
        UNSECURED CREDITORS, AND (III) REDACT CERTAIN PERSONALLY
        IDENTIFIABLE INFORMATION FOR INDIVIDUAL CREDITORS AND
        INTEREST HOLDERS AND (B) GRANTING RELATED RELIEF (THE
        “CREDITOR MATRIX MOTION”).

        9.      Pursuant to the Creditor Matrix Motion, the Debtors seek entry of an order

(a) authorizing the Debtors to (i) file a consolidated list of creditors in lieu of submitting a separate

mailing matrix for each Debtor, (ii) file a consolidated list of the Debtors’ 30 largest unsecured

creditors, and (iii) redact certain personal identifiable information for the Debtors’ individual

creditors and interest holders, and (b) granting related relief.

        10.     For the reasons set forth in the Creditor Matrix Motion, I believe filing a single

consolidated list of the 30 largest unsecured creditors and redacting personally identifiable

information of such creditors in these Chapter 11 Cases is appropriate. I believe that the relief

requested in the Creditor Matrix Motion is in the best interests of the Debtors’ estates, their

creditors, and all other parties in interest, and will enable the Debtors to continue to operate their

business in chapter 11. Accordingly, on behalf of the Debtors, I respectfully request that the

Creditor Matrix Motion be approved.




                                                  -3-
              Case 20-10345-MFW          Doc 24      Filed 02/18/20      Page 131 of 141




V.      DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS (A)
        AUTHORIZING THE DEBTORS TO (I) HONOR CERTAIN PREPETITION
        OBLIGATIONS TO CUSTOMERS AND (II) OTHERWISE CONTINUE
        CERTAIN CUSTOMER PROGRAMS IN THE ORDINARY COURSE OF
        BUSINESS AND (B) GRANTING RELATED RELIEF (THE “CUSTOMER
        PROGRAMS MOTION”).

        11.     Pursuant to the Customer Programs Motion, the Debtors seek entry of interim and

final orders (a) authorizing, but not directing, the Debtors to (i) honor certain prepetition

obligations to customers and (ii) continue certain customer programs in the ordinary course of

business consistent with past practices and in the Debtors’ sound business judgment and (b)

granting related relief.

        12.     I believe that the Debtors’ ability to continue the Customer Programs and honor

their obligations thereunder in the ordinary course of business is necessary to retain their reputation

for reliability, meet competitive market pressures, and ensure Customer satisfaction. Continuing

to administer the Customer Programs without interruption during the pendency of these Chapter

11 Cases will help preserve the Debtors’ valuable Customer relationships and goodwill, which will

inure to the benefit of all of the Debtors’ stakeholders and their estates.

        13.     I believe that the relief requested in the Customer Programs Motion is in the best

interests of the Debtors’ estates, their creditors, and all other parties in interest, and will enable the

Debtors to continue to operate their business in chapter 11. Accordingly, on behalf of the Debtors,

I respectfully request that the Customer Programs Motion be approved.

VI.     DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS (A)
        AUTHORIZING THE DEBTORS TO (I) CONTINUE INSURANCE COVERAGE
        ENTERED INTO PREPETITION AND SATISFY PREPETITION OBLIGATIONS
        RELATED THERETO AND (II) RENEW, SUPPLEMENT, OR PURCHASE
        INSURANCE POLICIES AND (B) GRANTING RELATED RELIEF (THE
        “INSURANCE MOTION”).

        14.     Pursuant to the Insurance Motion, the Debtors request entry of interim and final

orders (a) authorizing, but not directing, the Debtors to (i) continue insurance coverage entered

                                                   -4-
              Case 20-10345-MFW          Doc 24      Filed 02/18/20      Page 132 of 141




into prepetition and satisfy prepetition obligations related thereto in the ordinary course of business

and (ii) renew, supplement, or purchase insurance coverage in the ordinary course of business on

a postpetition basis, and (b) granting related relief. I have reviewed and can attest to the facts set

forth in the Insurance Motion.

        15.     I believe that the failure to receive the requested relief at the outset of these Chapter

11 Cases would expose the Debtors to direct liability for payment of claims otherwise covered by

the Insurance Policies, distract the Debtors from the vital task of stabilizing their business through

this process, and disrupt the Debtors’ operations at this important juncture. The relief requested

in the Insurance Motion is necessary for the Debtors to operate their business in the ordinary course

and preserve and maximize the value of the Debtors’ operations and their estates for the benefit of

all stakeholders.

        16.     I believe that the relief requested in the Insurance Motion is in the best interests of

the Debtors’ estates, their creditors, and all other parties in interest, and will enable the Debtors to

continue to operate their business in chapter 11. Accordingly, on behalf of the Debtors, I

respectfully request that the Insurance Motion be approved.

VII.    DEBTORS’ MOTION FOR ENTRY OF AN ORDER (A) DIRECTING JOINT
        ADMINISTRATION OF CHAPTER 11 CASES AND (B) GRANTING RELATED
        RELIEF (THE “JOINT ADMINISTRATION MOTION”).

        17.     Pursuant to the Joint Administration Motion, the Debtors request entry of an order

(a) directing joint administration of these Chapter 11 Cases for procedural purposes only and

(b) granting related relief.     Given that the Debtors are affiliated entities, I believe joint

administration of these Chapter 11 Cases will provide administrative convenience without harming

the substantive rights of parties in interest.

        18.     I believe that the relief requested in the Joint Administration Motion is in the best

interests of the Debtors’ estates, their creditors, and all other parties in interest, and will enable the

                                                   -5-
             Case 20-10345-MFW          Doc 24     Filed 02/18/20     Page 133 of 141




Debtors to continue to operate their business in chapter 11. Accordingly, I respectfully request

that the Joint Administration Motion be approved.

VIII. DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS (I)
      AUTHORIZING THE PAYMENT OF CERTAIN PREPETITION TAXES AND
      FEES AND (II) GRANTING RELATED RELIEF (THE “TAXES MOTION”).

       19.     Pursuant to the Taxes Motion, the Debtors request entry of interim and final orders

(a) authorizing, but not directing, the Debtors to remit and pay Taxes and Fees accrued prior to the

Petition Date that will become due and payable during the pendency of these Chapter 11 Cases,

including those obligations subsequently determined upon audit or otherwise to be owed for

periods prior to the Petition Date and (b) granting related relief.

       20.     Failure to receive the requested relief would expose the Debtors to additional

liability to or collection activity by the Authorities, distract the Debtors from the vital task of

stabilizing their business through this process, and disrupt the Debtors’ operations at this important

juncture. I believe that the relief requested in the Taxes Motion is in the best interests of the

Debtors’ estates, their creditors, and all other parties in interest, and will enable the Debtors to

continue to operate their business in chapter 11. Accordingly, on behalf of the Debtors, I

respectfully request that the Taxes Motion be approved.

IX.    DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS (A) (I)
       APPROVING THE DEBTORS’ PROPOSED ADEQUATE ASSURANCE OF
       PAYMENT FOR FUTURE UTILITY SERVICES, (II) APPROVING THE
       DEBTORS’ PROPOSED PROCEDURES FOR RESOLVING ADDITIONAL
       ASSURANCE REQUESTS, (III) PROHIBITING UTILITY PROVIDERS FROM
       ALTERING, REFUSING, OR DISCONTINUING SERVICES, AND (IV)
       AUTHORIZING FEE PAYMENTS TO THE DEBTORS’ THIRD-PARTY
       UTILITY SERVICE VENDOR AND (B) GRANTING RELATED RELIEF (THE
       “UTILITIES MOTION”).

       21.     Pursuant to the Utilities Motion, the Debtors seek entry of interim and final orders

(a) (i) approving the Debtors’ proposed adequate assurance of payment for future utility services,

(ii) approving the Debtors’ proposed procedures for resolving requests for adequate assurance, and

                                                 -6-
              Case 20-10345-MFW           Doc 24     Filed 02/18/20      Page 134 of 141




(iii) prohibiting utility providers from altering, refusing, or discontinuing services, and (b) granting

related relief.

        22.       I believe that uninterrupted Utility Services are essential to the Debtors’ ongoing

business operations and that any disruption of Utility Services, even for a brief period, would

severely affect customer goodwill and employee relations and jeopardize the Debtors’ prospects

for a successful emergence from bankruptcy. Therefore, it is critical that Utility Services continue

uninterrupted during these Chapter 11 Cases.

        23.       I believe that the relief requested in the Utilities Motion is in the best interests of

the Debtors’ estates, their creditors, and all other parties in interest, and will enable the Debtors to

continue to operate their business in chapter 11. Accordingly, on behalf of the Debtors, I

respectfully request that the Utilities Motion be approved.

X.      DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS (A)
        AUTHORIZING THE DEBTORS TO (I) PAY PREPETITION WAGES,
        COMPENSATION, AND BENEFIT OBLIGATIONS AND (II) CONTINUE
        EMPLOYEE COMPENSATION AND BENEFITS PROGRAMS AND (B)
        GRANTING RELATED RELIEF (THE “WAGES MOTION”).

        24.       Pursuant to the Wages Motion, the Debtors seek entry of interim and final orders

(a) authorizing, but not directing, the Debtors to (i) satisfy certain prepetition wages,

compensation, and benefit obligations to their employees, temporary workers, contractors, and

certain former employees and (ii) continue employee compensation and benefits programs in the

ordinary course of business postpetition, and (b) granting related relief.

        25.       The Employees, Temporary Workers and Independent Contractors include highly

trained personnel who cannot be replaced easily. Their skills, knowledge, and understanding of

the Debtors’ operations and infrastructure are essential to preserving operational stability and

efficiency. Additionally, the vast majority of Employees, Temporary Workers and Independent



                                                    -7-
             Case 20-10345-MFW         Doc 24     Filed 02/18/20     Page 135 of 141




Contractors rely exclusively on their compensation and benefits to pay their daily living expenses

and to support their families. Thus, Employees, Temporary Workers and Independent Contractors

will be exposed to significant financial constraints if the Debtors are not permitted to continue

paying wages and salaries and providing benefits and other programs in the ordinary course of

business. Consequently, the Debtors respectfully submit that the relief requested in the Wages

Motion is necessary and appropriate under the facts and circumstances of these Chapter 11 Cases.

       26.     I have reviewed and can attest to the facts set forth in the Wages Motion and the

need for the relief requested therein in the amounts set forth therein. I believe that paying

prepetition compensation, benefits, and similar items to Employees, Temporary Workers, and

Independent Contractors, and paying prepetition expenses and fees to third-party administrators of

such compensation and benefits will benefit the Debtors’ estates and their creditors by allowing

the Debtors’ business operations to continue without interruption. I believe that the relief

requested in the Wages Motion is in the best interests of the Debtors’ estates, their creditors, and

all other parties in interest, and will enable the Debtors to continue to operate their business in

chapter 11. Accordingly, on behalf of the Debtors, I respectfully request that the Wages Motion

be approved.

XI.    DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS (I)
       AUTHORIZING THE DEBTORS TO PAY CERTAIN PREPETITION CLAIMS
       OF LIEN CLAIMANTS; (II) AUTHORIZING BANKS TO HONOR AND
       PROCESS CHECK AND ELECTRONIC TRANSFER REQUESTS RELATED
       THERETO; AND (III) GRANTING RELATED RELIEF (THE “LIEN
       CLAIMANTS MOTION”).

       27.     Pursuant to the Lien Claimants Motion, the Debtors seek entry of interim and final

orders (i) authorizing, but not directing, the Debtors to pay, in the ordinary course of business,

certain prepetition claims of third-party servicers or carriers, including shippers, warehousemen,

and other potential lienholders, who are in current possession of the Debtors’ property or may have


                                                -8-
              Case 20-10345-MFW          Doc 24      Filed 02/18/20       Page 136 of 141




or assert a lien pursuant to applicable law as a result of services performed by Lien Claimants (as

defined below), (ii) authorizing banks and other financial institutions to honor and process check

and electronic transfer requests related to the foregoing; and (iii) granting related relief.

        28.     In the ordinary course of their business, the Debtors necessarily depend on the

uninterrupted flow of inventory and other goods through their worldwide supply chain and

distribution network. Although the Debtors generally make timely payments to the Lien

Claimants, as of the Petition Date, certain Lien Claimants will or may not have been paid for

services they rendered. Unless the Lien Claimants are paid amounts outstanding as of the Petition

Date, I believe that the Lien Claimants may refuse to provide critical services. As a result, absent

immediate payment of the Lien Claims, the Debtors face a significant immediate risk of disruption

to their business operations and the possible loss of Product.

        29.     I therefore believe that the relief requested in the Lien Claimants Motion is in the

best interests of the Debtors’ estates, their creditors, and all other parties in interest, and will enable

the Debtors to continue to operate their business in chapter 11. Accordingly, on behalf of the

Debtors, I respectfully request that the Lien Claimants Motion be approved.

XII.    DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS (I)
        AUTHORIZING THE DEBTORS TO PAY CERTAIN PREPETITION CLAIMS
        OF FOREIGN VENDORS AND CRITICAL VENDORS AND SERVICE
        PROVIDERS; (II) AUTHORIZING BANKS TO HONOR AND PROCESS CHECK
        AND ELECTRONIC TRANSFER REQUESTS RELATED THERETO; AND (III)
        GRANT RELATED RELIEF (THE “CRITICAL VENDOR MOTION”).

        30.     Pursuant to the Vendors Motion, the Debtors seek entry of interim and final orders

(i) authorizing, but not directing, the Debtors to pay, in the ordinary course of business,

the prepetition claims of foreign vendors (the “Foreign Vendors,” whose claims shall be

collectively identified herein as the “Foreign Vendor Claims”) and critical vendors and service

providers (the “Critical Vendors,” whose claims shall be collectively identified herein as the


                                                   -9-
              Case 20-10345-MFW         Doc 24     Filed 02/18/20     Page 137 of 141




“Critical Vendor Claims”), (ii) authorizing banks and other financial institutions (collectively, the

“Banks”) to honor and process check and electronic transfer requests related to the foregoing; and

(iii) granting related relief.

        31.     Foreign Vendors. In the ordinary course of business, the Company does business

with Foreign Vendors, including providers of installation services, third-party logistics, and certain

goods, that have long-standing relationships with the Debtors and provide unique or customized

goods or services that cannot be obtained from other sources without significant delay and cost. I

believe that there is a significant risk that the Foreign Vendors may consider themselves beyond

the jurisdiction of the Court, disregard the automatic stay, and engage in conduct that could disrupt

the Debtors’ operations. Indeed, the Debtors’ Foreign Vendors may, among other things, exercise

self-help, which could include reclaiming vital goods already in the Debtors’ possession at foreign

ports or shutting down the Debtors’ access to essential goods and services needed for the Debtors’

business. If the Foreign Vendors refused to provide these services, the Debtors do not have the

capabilities to provide these services themselves and do not have other vendors that they could

turn to in a short timeframe. This would cause delays for the customers and possible damages

charges to the Debtors for missed deadlines.

        32.     Critical Vendors. In connection with the normal operation of their business, the

Debtors purchase or contract for, among other things, Goods and Services necessary for the

Debtors’ regular operations and the production of their products (collectively, the “Products”). In

producing these Products, the Debtors rely on the support of numerous Critical Vendors, including

specialty material vendors and service providers, that are unaffiliated with the Debtors without

whom the Debtors would either be unable to provide the Products or face significant additional

cost and expenses, if forced to finds alternative vendors. It is within the sound exercise of the



                                                 -10-
             Case 20-10345-MFW          Doc 24      Filed 02/18/20      Page 138 of 141




Debtors’ business judgment to pay the Critical Vendors their prepetition Critical Vendor Claims

and thereby: (a) maintain lower costs of Goods and Services purchased during the postpetition

period, (b) ensure delivery of Goods ordered prepetition but not yet delivered, (c) ensure the

provision of critical Services, (d) avoid the lengthy certification process required whenever the

Debtors alter the Goods used in their products, and (e) avoid disruptions to their operations that

might result from the cessation of such essential Goods and Services.

       33.     The Debtors will use reasonable efforts where appropriate and practicable to

condition payments to Foreign Vendors and Critical Vendors on each vendor’s agreement to

continue to provide proprietary raw materials and related goods (collectively, the “Goods”) and

services (the “Services”) necessary for the Debtors’ regular operations, as applicable, on the

Customary Trade Terms.

       34.     I believe that the relief requested in the Vendors Motion is in the best interests of

the Debtors’ estates, their creditors, and all other parties in interest, and will enable the Debtors to

continue to operate their business in chapter 11. Accordingly, on behalf of the Debtors, I

respectfully request that the Vendors Motion be approved.

XIII. DEBTORS’ MOTION FOR ENTRY OF AN ORDER (A) AUTHORIZING THE
      DEBTORS TO RETAIN AND COMPENSATE PROFESSIONALS UTILIZED IN
      THE ORDINARY COURSE OF BUSINESS AND (B) GRANTING RELATED
      RELIEF (THE “OCP MOTION”).

       35.     Pursuant to the OCP Motion, the Debtors seek entry of interim and final orders

(a) authorizing the Debtors to retain and compensate professionals utilized in the ordinary course

of business on a postpetition basis in accordance with the procedures set forth herein and without

the need for each ordinary course professional to file formal applications for retention and

compensation and (b) granting related relief.




                                                 -11-
             Case 20-10345-MFW         Doc 24     Filed 02/18/20     Page 139 of 141




       36.     The continued employment and compensation of the OCPs is in the best interests

of the Debtors’ estates, their creditors, and other parties in interest. The OCPs have significant

knowledge, expertise, and familiarity with the Debtors and their operations. Without such

knowledge, expertise, and familiarity that the OCPs have, the Debtors undoubtedly would incur

additional and unnecessary expenses in educating and retaining replacement professionals.

Accordingly, the Debtors’ estates and their creditors are best served by avoiding any disruption in

the professional services that are required for the day-to-day operations of the Debtors’ businesses.

       37.     I believe that the relief requested in the OCP Motion is in the best interests of the

Debtors’ estates, their creditors, and all other parties in interest, and will enable the Debtors to

continue to operate their business in chapter 11. Accordingly, on behalf of the Debtors, I

respectfully request that the OCP Motion be approved.




                                                -12-
Case 20-10345-MFW   Doc 24   Filed 02/18/20   Page 140 of 141




                        Exhibit C



                    Organization Chart
                        Case 20-10345-MFW         Doc 24     Filed 02/18/20       Page 141 of 141




                                             VIP Cinema Seating
                                        Organization Legal Entity Chart




                                         HIG Cinema Intermediate
                                              Holdings, Inc.
                                                  (DE)




                                                                                      VIP Cinema Seating
VIP Components, LLC                     VIP Cinema Holdings, Inc.
                                                                                       International, LTD
       (MS)                                       (MS)
                                                                                  (UK Private Limited Company)



                                                                       VIP Property
                      VIP Cinema, LLC
                                                                    Management II, LLC
                           (MS)
                                                                           (DE)
